Exhibit 10.2

Execution Version

--------------------------------------------------------------------------------

 

Up to $130,000,000

CREDIT AGREEMENT

Dated as of April 11, 2007

Among

GSC INVESTMENT FUNDING LLC

as the Borrower

GSC INVESTMENT CORP.

as the Performance Guarantor

GSCP (NJ), L.P.

as the Servicer

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO

as Committed Lenders

THE COMMERCIAL PAPER LENDERS FROM TIME TO TIME PARTY HERETO

as CP Lenders

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO

as Managing Agents

DEUTSCHE BANK AG, NEW YORK BRANCH
as the Administrative Agent

and

U.S. BANK NATIONAL ASSOCIATION
as Trustee and Backup Servicer

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------





TABLE OF CONTENTS           Page
ARTICLE I DEFINITIONS
  1 Section 1.1   Certain Defined Terms   1 Section 1.2   Other Terms   37
Section 1.3   Computation of Time Periods   38 Section 1.4   Interpretation   38
      ARTICLE II ADVANCES   38 Section 2.1   Advances   38 Section 2.2  
Procedures for Advances   40 Section 2.3   Optional Changes in Facility Amount;
Prepayments   40 Section 2.4   Principal Repayments   41 Section 2.5   The Notes
  42 Section 2.6   Interest Payments   43 Section 2.7   Settlement Procedures  
44 Section 2.8   Collections and Allocations   48 Section 2.9   Payments,
Computations, Etc   49 Section 2.10   Breakage Costs   49 Section 2.11  
Increased Costs; Capital Adequacy; Illegality   50 Section 2.12   Taxes   50
Section 2.13   Revolver Funding   53 Section 2.14   Discretionary Sales of
Collateral Debt Obligations   54 Section 2.15   Certain Trading Restrictions  
56       ARTICLE III CONDITIONS OF EFFECTIVENESS AND ADVANCES   56 Section 3.1  
Conditions to Effectiveness and Advances   56 Section 3.2   Additional
Conditions Precedent to All Advances   57       ARTICLE IV REPRESENTATIONS AND
WARRANTIES   57 Section 4.1   Representations and Warranties of the Borrower  
57       ARTICLE V GENERAL COVENANTS OF THE BORROWER   61 Section 5.1  
Covenants of the Borrower   61 Section 5.2   Hedging Agreement   68 Section 5.3
  Accounts   69 Section 5.4   Delivery of Collateral Debt Obligation Files   71
      ARTICLE VI SECURITY INTEREST   71 Section 6.1   Security Interest   71
Section 6.2   Remedies   72 Section 6.3   Release of Liens   72 Section 6.4  
Assignment of the Purchase Agreement   73


i



--------------------------------------------------------------------------------





ARTICLE VII ADMINISTRATION, SERVICING AND MANAGEMENT OF                      
 COLLATERAL DEBT OBLIGATIONS   74 Section 7.1   Appointment of the Servicer   74
Section 7.2   Duties and Responsibilities of the Servicer   74 Section 7.3  
Authorization of the Servicer   75 Section 7.4   Collection of Payments   76
Section 7.5   Representations and Warranties of the Servicer   77 Section 7.6  
Covenants of the Servicer   78 Section 7.7   Payment of Certain Expenses by
Servicer   80 Section 7.8   Reports   81 Section 7.9   Limitation on Liability
of the Servicer and Others   81 Section 7.10   The Servicer Not to Resign   81
Section 7.11   Access to Certain Documentation and Information Regarding the    
      Collateral Debt Obligations   82 Section 7.12   Servicer Termination
Events   82 Section 7.13   Appointment of Successor Servicer   84 Section 7.14  
Market Servicing Fee   85 Section 7.15   The Trustee   85 Section 7.16  
[Reserved]   90 Section 7.17   Representations and Warranties of the Trustee  
90 Section 7.18   Covenants of the Trustee   91 Section 7.19   The Backup
Servicer   92 Section 7.20   Representations and Warranties of the Backup
Servicer   95 Section 7.21   Covenants of the Backup Servicer   96       ARTICLE
VIII EVENTS OF DEFAULT   97 Section 8.1   Events of Default   97 Section 8.2  
Remedies   99       ARTICLE IX INDEMNIFICATION   100 Section 9.1   Indemnities
by the Borrower   100 Section 9.2   Indemnities by the Servicer   102      
ARTICLE X THE ADMINISTRATIVE AGENT AND THE MANAGING AGENTS   103 Section 10.1  
Authorization and Action   103 Section 10.2   Delegation of Duties   104 Section
10.3   Exculpatory Provisions   104 Section 10.4   Reliance   105 Section 10.5  
Non-Reliance on Administrative Agent, Managing Agents and           Other
Lenders   106 Section 10.6   Reimbursement and Indemnification   106 Section
10.7   Administrative Agent and Managing Agents in their Individual          
Capacities   106 Section 10.8   Successor Administrative Agent or Managing Agent
  107       ARTICLE XI ASSIGNMENTS; PARTICIPATIONS   107 Section 11.1  
Assignments and Participations   107            

ii




--------------------------------------------------------------------------------





Section 11.2    Additional Lender Groups   110       ARTICLE XII MISCELLANEOUS  
111 Section 12.1    Amendments and Waivers   111 Section 12.2    Notices, Etc  
111 Section 12.3    No Waiver, Rights and Remedies   112 Section 12.4    Binding
Effect   112 Section 12.5    Term of this Agreement   112 Section 12.6  
 GOVERNING LAW; CONSENT TO JURISDICTION;            WAIVER OF OBJECTION TO VENUE
  112 Section 12.7    WAIVER OF JURY TRIAL   113 Section 12.8    Costs, Expenses
and Taxes   113 Section 12.9    No Proceedings   114 Section 12.10    Recourse
Against Certain Parties   114 Section 12.11    Protection of Security Interest;
Appointment of Administrative            Agent as Attorney-in-Fact   114 Section
12.12    Confidentiality   116 Section 12.13    Execution in Counterparts;
Severability; Integration   117 Section 12.14    Performance Undertaking   117


EXHIBITS EXHIBIT A   Form of Borrower Notice EXHIBIT B   Form of Note EXHIBIT C
  Form of Assignment and Acceptance EXHIBIT D   Form of Joinder Agreement
EXHIBIT E   Form of Monthly Report EXHIBIT F   Form of Servicer’s Certificate
EXHIBIT G   Form of Trust Receipt and Initial Certification EXHIBIT H   Form of
Trust Receipt and Monthly Certification EXHIBIT I   Form of Assignment of
Mortgage EXHIBIT J   Form of Request for Release of Collateral Debt Obligation
File and     Receipt EXHIBIT K   Reserved EXHIBIT L   Form of Account Control
Agreement EXHIBIT M   Credit Report and Transaction Summary EXHIBIT N   Moody’s
Industry Classifications SCHEDULES SCHEDULE I   Schedule of Documents SCHEDULE
II   List of Collection Account and Securities Accounts SCHEDULE III   Schedule
of Collateral Debt Obligation SCHEDULE IV   Maximum Advance Rate Matrices
SCHEDULE V   Location of Collateral Debt Obligation Files


iii



--------------------------------------------------------------------------------





     THIS CREDIT AGREEMENT is made as of April 11, 2007, among:

     (1) GSC INVESTMENT FUNDING LLC, a Delaware limited liability company, as
borrower (the “Borrower”);

     (2) GSC INVESTMENT CORP., a Maryland corporation, as Performance Guarantor
(the “Performance Guarantor”);

     (3) GSCP (NJ), L.P., a Delaware limited partnership, as Servicer (the
“Servicer”);

     (4) Each financial institution from time to time party hereto as a
“Committed Lender” and their respective successors and assigns (collectively,
the “Committed Lenders”);

     (5) Each commercial paper issuer from time to time party hereto as a “CP
Lender” and their respective successors and assigns (collectively, the “CP
Lenders”);

     (6) Each financial institution from time to time party hereto as a
“Managing Agent” and their respective successors and assigns (collectively, the
“Managing Agents”);

     (7) DEUTSCHE BANK AG, NEW YORK BRANCH, as “Administrative Agent” and its
respective successors and assigns (the “Administrative Agent”); and

     (8) U.S. BANK NATIONAL ASSOCIATION, a national banking association (“U.S.
Bank”), not in its individual capacity, but solely as the trustee (together with
its successors and assigns in such capacity, the “Trustee”) and as backup
servicer (the “Backup Servicer”).

     IT IS AGREED as follows:

ARTICLE I

DEFINITIONS

     Section 1.1 Certain Defined Terms.

     (a) Certain capitalized terms used throughout this Agreement are defined
above or in this Section 1.1.

     (b) As used in this Agreement and its exhibits, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined).

     “1940 Act” is defined in Section 4.1(x).

     “Account Control Agreement” means the Securities Account Control Agreement,
dated as of April 11, 2007, by and among U.S. Bank National Association as
Trustee and Securities Intermediary, the Borrower, the Servicer and the
Administrative Agent, substantially in the form of Exhibit L.

     “Additional Amount” is defined in Section 2.12.



--------------------------------------------------------------------------------





     “Adjusted Collateral Balance” means on any day, the excess of (a) the sum
of (i) the Aggregate Outstanding Principal Balance and (ii) the amount of cash
and cash equivalents held in the Collection Account over (b) the sum of (i) the
Excess Concentration Amount on such date and (ii) the Revolver Commitment
Amount.

     “Adjusted Eurodollar Rate” means for any Settlement Period, an interest
rate per annum equal to the quotient, expressed as a percentage and rounded
upwards (if necessary), to the nearest 1/100 of 1%, (i) the numerator of which
is equal to the LIBO Rate for such Settlement Period and (ii) the denominator of
which is equal to 100% minus the Eurodollar Reserve Percentage for such
Settlement Period.

     “Administrative Agent” is defined in the preamble hereto.

     “Advance” is defined in Section 2.1(a).

     “Advances Outstanding” means on any day, the aggregate principal amount of
Advances outstanding on such day, after giving effect to all repayments of
Advances and makings of new Advances on such day.

     “Adverse Claim” means a lien, security interest, pledge, charge,
encumbrance or other right or claim of any Person.

     “Affected Committed Lender” is defined in Section 11.1(c).

     “Affected Party” is defined in Section 2.11(a).

     “Affiliate” with respect to a Person, means any other Person controlling,
controlled by or under common control with such Person. For purposes of this
definition, “control” when used with respect to any specified Person means the
power to direct the management and policies of such Person, directly or
indirectly, through the ownership of voting securities; and the terms
“controlling” or “controlled” have meanings correlative to the foregoing.

     “Agent’s Account” means Account number 1300221710 at Deutsche Bank AG, New
York Branch.

     “Aggregate Outstanding Principal Balance” means, on any day, the sum of (i)
the Outstanding Principal Balances of all Collateral Debt Obligations (except
Defaulted Obligations) included as part of the Collateral on such date and (ii)
the Moody’s Collateral Value of all Defaulted Obligations on such date.

     “Agreement” or “Credit Agreement” means this Credit Agreement, dated as of
April 11, 2007, as hereafter amended, modified, supplemented or restated from
time to time.

     “Alternative Rate” means an interest rate per annum equal to the Adjusted
Eurodollar Rate; provided, however, that the Alternative Rate shall be the Base
Rate if a Eurodollar Disruption Event occurs; and, provided, further, that the
Alternative Rate for the first two (2) Business Days following any Advance made
by a Committed Lender shall be the Base Rate

2



--------------------------------------------------------------------------------





unless such Committed Lender has received at least two (2) Business Days’ prior
notice of such Advance.

     “Amortization Events” means the occurrence of any of the following:

     (a) the Interest Coverage Ratio shall fall below 135%; or

     (b) the Originator shall fail to maintain a minimum Tangible Net Worth
equal to the sum of (i) of $88,000,000 plus (ii) 75% of any equity issued by the
Originator after the Closing Date; or

     (c) GSC Investment shall fail to satisfy the RIC/BDC Requirements; or

     (d) any Change-in-Control of the Originator occurs; or

      (e) a Servicer Termination Event occurs.

     “Amortization Period” means the period beginning on the Termination Date
and ending on the Maturity Date.

     “Applicable Law” means, for any Person, all existing and future applicable
laws, rules, regulations (including proposed, temporary and final income tax
regulations), statutes, treaties, codes, ordinances, permits, certificates,
orders and licenses of and interpretations by any Governmental Authority
(including, without limitation, usury laws, the Federal Truth in Lending Act,
and Regulation Z, Regulation W, Regulation U and Regulation B of the Federal
Reserve Board), and applicable judgments, decrees, injunctions, writs, orders,
or line action of any court, arbitrator or other administrative, judicial, or
quasi-judicial tribunal or agency of competent jurisdiction.

     “Applicable Margin” is defined in the Fee Letter.

     “Approved Foreign Currency” means Canadian Dollars, Euro and Pounds
Sterling.

     “Assigned Moody’s Rating” means, with respect to any Collateral Debt
Obligation as of any date of determination, the monitored publicly available
rating expressly assigned to such Collateral Debt Obligation by Moody’s or S&P
that addresses the full amount of the principal and interest payable on such
Collateral Debt Obligation; provided, however, (i) that any such rating, if
assigned by S&P, shall be converted to the equivalent Moody’s rating and (ii)
that if a Collateral Debt Obligation is rated by both Moody’s and S&P, the
Assigned Moody’s Rating shall be the lower of the two assigned ratings.

     “Assignment and Acceptance” is defined in Section 11.1(b).

     “Assignment of Mortgage” means as to each Collateral Debt Obligation
secured by an interest in real property, one or more assignments, notices of
transfer or equivalent instruments, each in recordable form and sufficient under
the laws of the relevant jurisdiction to reflect the transfer of the related
mortgage, deed of trust, security deed or similar security instrument and all

3



--------------------------------------------------------------------------------





other documents related to such Collateral Debt Obligation and to the Borrower,
each such Assignment of Mortgage to be substantially in the form of Exhibit I
hereto.

     “Availability” means on any day, the lesser of (i) the amount by which the
Borrowing Base exceeds the Drawn Amount and (ii) the amount by which the
Facility Amount exceeds the Drawn Amount; provided, however, during the
Amortization Period, the Availability shall be zero.

     “Available Collections” is defined in Section 2.7(a).

     “Backup Servicer” means U.S. Bank National Association, in its capacity as
Backup Servicer hereunder, together with its successors and assigns.

     “Backup Servicer and Trustee Fee Letter” means the Backup Servicer and
Trustee Fee Letter, dated as of the date hereof among the Borrower, the Trustee,
the Administrative Agent and the Backup Servicer, as the same may from time to
time be amended, waived or modified.

     “Backup Servicer Expenses” means the out-of-pocket expenses to be paid to
the Backup Servicer under the Backup Servicer and Trustee Fee Letter.

     “Backup Servicer Fee” means the fee to be paid to the Backup Servicer as
set forth in the Backup Servicer and Trustee Fee Letter.

     “Bankruptcy Code” means The United States Bankruptcy Reform Act of 1978 (11
U.S.C. §§ 101, et seq.), as amended from time to time.

     “Base Rate” means on any date, a fluctuating rate of interest per annum
equal to the higher of (a) the Prime Rate or (b) the Federal Funds Rate plus
0.5% .

     “Benefit Plan” means any employee benefit plan as defined in Section 3(3)
of ERISA in respect of which the Borrower or any ERISA Affiliate of the Borrower
is, or at any time during the immediately preceding six years was, an “employer”
as defined in Section 3(5) of ERISA.

     “Borrower” means GSC Investment Funding LLC, a Delaware limited liability
company, or any permitted successor thereto.

     “Borrowing Base” means on any date of determination, the lesser of (a) (i)
the Adjusted Collateral Balance minus (ii) the Required Equity Investment or (b)
the Adjusted Collateral Balance times the Maximum Advance Rate.

     “Borrowing Base Test” means as of any date, a determination that the
Borrowing Base shall be equal to or greater than the Drawn Amount.

     “Borrower Notice” means a written notice, in the form of Exhibit A, to be
used for each borrowing, repayment of each Advance or termination or reduction
of the Facility Amount or prepayments of Advances.

     “Breakage Costs” is defined in Section 2.10.

4



--------------------------------------------------------------------------------





     “Business Day” means any day of the year other than a Saturday or a Sunday
on which (a) (i) banks are not required or authorized to be closed in New York,
New York, New Jersey and North Carolina or (ii) which is not a day on which the
Bond Market Association recommends a closed day for the U.S. Bond Market, and
(b) if the term “Business Day” is used in connection with the Adjusted
Eurodollar Rate, means the foregoing only if such day is also a day of year on
which dealings in United States dollar deposits are carried on in the London
interbank market.

     “Canadian Dollars” means the lawful currency of Canada.

     “Change-in-Control” means with respect to any entity, the date on which (i)
any Person or “group” acquires any “beneficial ownership” (as such terms are
defined under Rule 13d-3 of, and Regulation 13D under, the Securities Exchange
Act of 1934, as amended), either directly or indirectly, of membership interests
or other equity interests or any interest convertible into any such interest in
such entity having more than 50% of the voting power for the election of
managers of such entity, if any, under ordinary circumstances, or (ii) (with
regard to the Borrower, except in connection with any permitted Discretionary
Sale) such entity sells, transfers, conveys, assigns or otherwise disposes of
all or substantially all of the assets of such entity.

     “Closing Date” means April 11, 2007.

     “Code” means the Internal Revenue Code of 1986, as amended.

     “Collateral” means all right, title and interest of the Borrower in, to and
under the securities, loans, investment property, general intangibles, financial
assets and other personal property of the Borrower, whether now owned or
hereafter acquired or arising, and wherever located, including, without
limitation the following:

>      (i) the Collateral Debt Obligations, and all monies due or to become due
> in payment of such Collateral Debt Obligations on and after the related
> Purchase Date;
> 
>      (ii) any Related Property securing the Collateral Debt Obligations
> including all Proceeds from any sale or other disposition of such Related
> Property;
> 
>      (iii) the Collateral Debt Obligation Documents relating to the Collateral
> Debt Obligations;
> 
>      (iv) the Collection Account and the Reserve Account, all funds held in
> such accounts, and all certificates and instruments, if any, from time to time
> representing or evidencing such accounts or such funds;
> 
>      (v) all Collections and all other payments made or to be made in the
> future with respect to the Collateral Debt Obligations, including such
> payments under any guarantee or similar credit enhancement with respect to
> such Collateral Debt Obligations;
> 
>      (vi) all Hedge Collateral;

5



--------------------------------------------------------------------------------





>      (vii) all right, title and interest (but none of the obligations) in, to
> and under the Purchase Agreement; and
> 
>      (viii) all income and Proceeds of the foregoing.

In no event shall Collateral include Supplemental Interests or an interest in
the Servicer Fee Accrual Account.

     “Collateral Debt Obligation” means on any date of determination, a security
or loan which satisfies each of the following requirements:

>      (i) such security or loan is denominated in Dollars or an Approved
> Foreign Currency;
> 
>      (ii) such security or loan is not an equity security;
> 
>      (iii) such security or loan has not been amended to (A) reduce the amount
> (other than by reason of the repayment thereof) or extend the time for payment
> of principal or (B) reduce the rate or extend the time of payment of interest
> (or any component thereof), in each case (x) unless done in accordance with
> the Servicing Standards or (y) otherwise with the consent of the Required
> Committed Lenders;
> 
>      (iv) such security or loan will not cause the Borrower to be deemed to
> own 5.0% or more of the voting securities of any publicly registered issuer or
> any securities that are immediately convertible into or immediately
> exercisable or exchangeable for 5.0% or more of the voting securities of any
> publicly registered issuer, as determined by the Servicer;
> 
>      (v) the Obligor with respect to such security or loan is an Eligible
> Obligor;
> 
>      (vi) the repayment of such security or loan is not subject to non-credit
> related risks;
> 
>      (vii) such security or loan does not contain a confidentiality provision
> that restricts the ability of the Trustee, on behalf of the Secured Parties,
> to exercise its rights under the Transaction Documents, including, without
> limitation, its rights to review the Collateral Debt Obligation and related
> Collateral Debt Obligation File; provided, however, that a provision which
> requires the Trustee or other prospective recipient of confidential
> information to maintain the confidentiality of such information shall not be
> deemed to restrict the exercise of such rights;
> 
>      (viii) such security or loan has an original term to maturity of no more
> than 120 months;
> 
>      (ix) if such security or loan is a Revolver, the revolving credit
> commitment of the Borrower to the applicable Obligor thereunder shall have a
> term to maturity of six years or less;

6



--------------------------------------------------------------------------------





>      (x) if such security or loan is a Real Estate Obligation, such Collateral
> Debt Obligation shall have an Assigned Moody’s Rating or Moody’s Shadow
> Rating;
> 
>      (xi) the proceeds of such security or loan are not used to finance
> construction projects or activities;
> 
>      (xii) with respect to which the Trustee has received, or will receive,
> within five (5) Business Days of the date on which the Borrower acquires an
> interest in such security or loan, the related Collateral Debt Obligation
> File;
> 
>      (xiii) the Obligor of such security or loan has executed all appropriate
> documentation required by the Originator or the Borrower, as applicable;
> 
>      (xiv) such security or loan is (i) a “general intangible”, an
> “instrument”, an “account”, or “chattel paper” within the meaning of the
> Article 9 of the UCC or (ii) a “financial asset”, “security” or “security
> entitlement” within the meaning of Article 8 of the UCC, in each case, in all
> jurisdictions that govern the perfection of the security interest granted
> therein;
> 
>      (xv) all material consents, licenses, approvals or authorizations of, or
> registrations or declarations with, any Governmental Authority required to be
> obtained, effected or given in connection with the making of such security or
> loan have been duly obtained, effected or given and are in full force and
> effect;
> 
>      (xvi) such security or loan, together with the Collateral Debt Obligation
> Documents related thereto, does not contravene in any material respect any
> Applicable Laws (including, without limitation, laws, rules and regulations
> relating to usury, truth in lending, fair credit billing, fair credit
> reporting, equal credit opportunity, fair debt collection practices and
> privacy);
> 
>      (xvii) such security or loan, together with the related Collateral Debt
> Obligation Documents, is fully assignable, subject to receipt of any necessary
> consents (and if such security or loan is secured by an interest in real
> property, an Assignment of Mortgage executed in blank has been delivered to
> the Trustee);
> 
>      (xviii) the Borrower’s interest in such security or loan and all Related
> Property is owned by the Borrower free and clear of any Liens except for
> Permitted Liens, and all filings and other actions required to perfect the
> security interest of the Trustee on behalf of the Secured Parties in such
> security or loan have been made or taken;
> 
>      (xix) no right of rescission, set off, counterclaim, defense or other
> material dispute has been asserted with respect to such security or loan;
> 
>      (xx) the financing of such security or loan by the Lenders does not
> contravene in any material respect Regulation U of the Federal Reserve Board,
> nor require the Lenders to undertake reporting thereunder which it would not
> otherwise have cause to make;

7



--------------------------------------------------------------------------------





>      (xxi) such security or loan will not cause the Borrower or the Originator
> to be deemed an Insider or an Affiliate of the related Obligor;
> 
>      (xxii) no claim has been asserted or proceeding commenced in respect of
> such security or loan challenging the enforceability or validity of any of the
> related Collateral Debt Obligation Documents; and
> 
>      (xxiii) such security or loan does not by its terms permit the payment
> obligation of the Obligor thereunder to be converted into or exchanged for
> equity capital of such Obligor.

     “Collateral Debt Obligation Checklist” means, with respect to any
Collateral Debt Obligation, the index prepared by the Servicer identifying the
type of Collateral Debt Obligation (including whether such Collateral Debt
Obligation is a Noteless Collateral Debt Obligation) and each of the Collateral
Debt Obligation Documents related thereto which are included in the related
Collateral Debt Obligation File.

     “Collateral Debt Obligation Documents” means with respect to any Collateral
Debt Obligation, the related documentation that has been delivered or should,
consistent with the Servicing Standards, have been delivered to the Borrower or
Servicer, including, without limitation, any related instrument, promissory
note, loan agreement, security agreement, mortgage, assignment of Collateral
Debt Obligations, all guarantees, and UCC financing statements and continuation
statements (including amendments or modifications thereof) executed by the
Obligor thereof or by another Person on the Obligor’s behalf in respect of such
Collateral Debt Obligation and related instrument, including, without
limitation, general or limited guaranties and, for each Collateral Debt
Obligation secured by real property an Assignment of Mortgage.

     “Collateral Debt Obligation File” means with respect to any Collateral Debt
Obligation, each of the Collateral Debt Obligation Documents related thereto.

     “Collateral Quality Tests” means, with respect to the Collateral Debt
Obligations included in the Collateral, on any Determination Date, a set of
tests that are satisfied so long as each of the following are satisfied:

     (i) the Weighted Average Spread is equal to or greater than 2.5% as of such
date;

     (ii) the Weighted Average Life is equal to or less than 84 months as of
such date;

     (iii) the Weighted Average Moody’s Rating Factor is equal to or less than
4500 as of such date;

     (iv) the Weighted Average Moody’s Recovery Rate is equal to or greater than
25% as of such date; and

     (v) the Diversity Score equal to or is greater than 10 as of such date.

     “Collection Account” is defined in Section 5.3(a).

8



--------------------------------------------------------------------------------





     “Collection Date” means the date following the Termination Date on which
all Advances Outstanding have been reduced to zero, the Lenders have received
all accrued Interest, fees, and all other amounts owing to them under this
Agreement and the Hedging Agreement, the Hedge Counterparties have received all
amounts due and owing hereunder and under the Hedge Transactions, and each of
the Backup Servicer, the Trustee, the Administrative Agent and the Managing
Agents have each received all amounts due to them in connection with the
Transaction Documents.

     “Collections” means (a) all cash collections or other cash proceeds of a
Collateral Debt Obligation received by or on behalf of the Borrower by the
Servicer or Originator from or on behalf of any Obligor in payment of any
amounts owed in respect of such Collateral Debt Obligation, including, without
limitation, fees, interest, Principal Collections, Deemed Collections, Insurance
Proceeds, all Recoveries and any payments made by the Performance Guarantor
pursuant to Section 12.14, (b) all amounts received by the Borrower in
connection with the repurchase of an Ineligible Collateral Debt Obligation
pursuant to Section 6.1 of the Purchase Agreement, (c) all amounts or Proceeds
received by the Administrative Agent in connection with a Discretionary Sale
pursuant to Section 2.14, (d) all payments received pursuant to any Hedging
Agreement or Hedge Transaction, and (e) interest earnings in the Collection
Account.

     “Commercial Paper Notes” means on any day, any short-term promissory notes
issued by any CP Lender with respect to financing any Advance hereunder that are
allocated, in whole or in part, by such CP Lender to fund or maintain the
Advances Outstanding.

     “Commitment” means (a) for each Committed Lender, the commitment of such
Committed Lender to fund any Advance to the Borrower in an amount not to exceed
the amount set forth opposite such Committed Lender’s name on the signature
pages of this Agreement, as such amount may be modified in accordance with the
terms hereof and (b) with respect to any Person who becomes a Committed Lender
pursuant to an Assignment and Acceptance or a Joinder Agreement, the commitment
of such Person to fund any Advance to the Borrower in an amount not to exceed
the amount set forth in such Assignment and Acceptance or Joinder Agreement, as
such amount may be modified in accordance with the terms hereof.

     “Commitment Fee” is defined in the Fee Letter.

     “Commitment Termination Date” means April 5, 2010, or such later date to
which the Commitment Termination Date may be extended (if extended) in the sole
discretion of the Lenders in accordance with the terms of Section 2.1(b).

     “Committed Lenders” is defined in the preamble hereto.

     “Contractual Obligation” means with respect to any Person, means any
provision of any securities issued by such Person or any indenture, mortgage,
deed of trust, contract, undertaking, agreement, instrument or other document to
which such Person is a party or by which it or any of its property is bound or
is subject.

     “Converted Coupon” means, for each Collateral Debt Obligation (whether
fixed or floating) that is a Non-USD Obligation, as of any date of
determination, a ratio (expressed as a

9



--------------------------------------------------------------------------------





percentage) of (a) the product of (i) the current cash interest coupon rate on
such Collateral Debt Obligation, (ii) the Outstanding Principal Balance of such
Collateral Debt Obligation (in the applicable currency) and (iii) the Spot FX
Exchange Rate to (b) the Outstanding Principal Balance of such Collateral Debt
Obligation (in Dollars converted at the Spot FX Exchange Rate).

     “Converted Spread” means, for each Floating Rate Collateral Debt Obligation
that is a Non-USD Obligation, as of any date of determination, the excess of (a)
the Converted Coupon over (b) the LIBO Rate on the date of determination.

     “CP Lenders” is defined in the preamble hereto.

     “CP Rate” means for any Settlement Period for any Advances made by a CP
Lender, the per annum rate equivalent to the weighted average of the per annum
rates paid or payable by such CP Lender from time to time as interest on or
otherwise (by means of interest rate hedges or otherwise taking into
consideration any incremental carrying costs associated with short-term
promissory notes issued by such CP Lender maturing on dates other than those
certain dates on which such CP Lender is to receive funds) in respect of the
Commercial Paper Notes issued by such CP Lender during such period, as
determined by such CP Lender and reported to the Borrower and the Servicer,
which rates shall reflect and give effect to the commissions of placement agents
and dealers in respect of such promissory notes, to the extent such commissions
are allocated, in whole or in part, to such promissory notes by such CP Lender,
provided, however, that if any component of such rate is a discount rate, in
calculating the CP Rate, such CP Lender shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum.

     “Currency Hedge Amount” means, on any day, with respect to any Non-USD
Obligation being hedged pursuant to a Currency Hedge Transaction, an amount
equal to the Outstanding Principal Balance of such Non-USD Obligation.

     “Currency Hedge Transaction” means each currency swap transaction, index
rate swap or interest rate cap transaction or comparable derivative
arrangements, in each case, as the Administrative Agent may approve in its
discretion between the Borrower and a Hedge Counterparty that is entered into
pursuant to Section 5.2(b) and is governed by a Hedging Agreement.

     “Current Pay Obligation” means any Collateral Debt Obligation (a) the
Obligor of which is subject to a bankruptcy proceeding, (b) with respect to
which a bankruptcy court has authorized the payment of interest due and payable
thereon and all prior interest payments due under such obligations were paid in
full in cash, (c) has a Market Value equal to at least 80% of its outstanding
principal balance, and (d) in respect of which the Servicer shall have certified
(which certification may be in the form of an e-mail or other written electronic
communication) to the Administrative Agent that the Servicer does not believe,
in its reasonable judgment, that a failure to pay interest or ultimate principal
will occur.

     “DB” means Deutsche Bank AG, New York Branch, in its individual capacity,
and its successors or assigns.

10



--------------------------------------------------------------------------------





     “Deemed Collections” means on any day, the aggregate of all amounts
Borrower shall have been deemed to have received as a Collection of a Collateral
Debt Obligation. Borrower shall be deemed to have received a Collection in an
amount equal to the unpaid balance (including any accrued interest thereon) of a
Collateral Debt Obligation if at any time the Outstanding Principal Balance of
any such Collateral Debt Obligation is either (i) reduced as a result of any
discount or any adjustment or otherwise by Borrower (other than receipt of cash
Collections) or (ii) reduced or canceled as a result of a setoff in respect of
any claim by any Person (whether such claim arises out of the same or a related
transaction or an unrelated transaction).

     “Default” means an event that, with the giving of notice or lapse of time,
or both, would become an Event of Default.

     “Defaulted Obligation” means any Collateral Debt Obligation (i) that is
sixty (60) days past due with respect to any interest or principal payments,
(ii) that, if it does not have an Assigned Moody’s Rating, has not received a
Moody’s Shadow Rating within 180 days of the later of (x) the date on which such
security or loan became a Collateral Debt Obligation or (y) the date which is
one year following the receipt of a previously delivered Moody’s Shadow Rating,
(iii) in respect of which the Servicer or Originator shall have taken or
permitted to be taken any of the following actions: charging a default rate of
interest, restricting Obligor’s right to make subordinated payments (other than
payments in respect of owner’s debts and seller financings), acceleration of the
Collateral Debt Obligation, foreclosure on collateral for the Collateral Debt
Obligation, increasing its representation on the Obligor’s Board of Directors or
similar governing body, or increasing the frequency of its inspection rights to
permit inspection on demand and such Collateral Debt Obligation is not a Current
Pay Obligation, (iv) for which an Insolvency Event has occurred with respect to
the related Obligor and such Collateral Debt Obligation is not a Current Pay
Obligation, (v) has an Assigned Moody’s Rating of Ca or below or (vi) if such
Collateral Debt Obligation is a PIK Obligation, which does not pay current pay
interest for 2 or more consecutive payment dates therefor.

     “Derivatives” means any exchange-traded or over-the-counter (i) forward,
future, option, swap, cap, collar, floor, foreign exchange contract, any
combination thereof, whether for physical delivery or cash settlement, relating
to any interest rate, interest rate index, currency, currency exchange rate,
currency exchange rate index, debt instrument, debt price, debt index,
depository instrument, depository price, depository index, equity instrument,
equity price, equity index, commodity, commodity price or commodity index, (ii)
any similar transaction, contract, instrument, undertaking or security, or (iii)
any transaction, contract, instrument, undertaking or security containing any of
the foregoing.

     “Determination Date” means the last day of each Settlement Period.

     “DIP Obligation” means a Collateral Debt Obligation, the Obligor of which
is a debtor-in-possession as described in Section 1107 of the Bankruptcy Code or
a debtor as defined in Section 101(13) of the Bankruptcy Code (a "Debtor")
organized under the laws of the United States or any state therein, the terms of
which have been approved by an order of a court of competent jurisdiction, which
order provides that (i) such DIP Obligation is secured by liens on otherwise
unencumbered property of the Debtor’s bankruptcy estate pursuant to 364(c)(2) of
the

11



--------------------------------------------------------------------------------





Bankruptcy Code, (ii) such DIP Obligation is secured by liens of equal or senior
priority on property of the Debtor's estate that is otherwise subject to a lien
pursuant to Section 364(d) of the Bankruptcy Code, (iii) such DIP Obligation is
secured by junior liens on property of the Debtor’s bankruptcy estate already
subject to a lien encumbered assets (so long as such DIP Obligation is a fully
secured claim within the meaning of Section 506 of the Bankruptcy Code), or (iv)
if the DIP Obligation or any portion thereof is unsecured, the repayment of such
DIP Obligation retains priority over all other administrative expenses pursuant
to Section 364(c)(1) of the Bankruptcy Code; provided that, in the case of the
origination or acquisition of any DIP Obligation, none of the Borrower or the
Servicer have actual knowledge that the order set forth above is subject to any
pending contested matter or proceeding (as such terms are defined in the Federal
Rules of Bankruptcy Procedure) or the subject of an appeal or stay pending
appeal.

     “Discount Obligation” means any Collateral Debt Obligation that (i) with
respect to any Collateral Debt Obligation which is a bank loan, was purchased
for less than 90% of its outstanding principal amount and (ii) with respect to
any Collateral Debt Obligation which is not a bank loan, was purchased for less
than 80% of its outstanding principal amount.

     “Discretionary Sale” is defined in Section 2.14.

     “Discretionary Sale Settlement Date” means the Business Day specified by
the Borrower to the Administrative Agent and the Trustee in a Discretionary Sale
Notice as the proposed settlement date of a Discretionary Sale.

     “Discretionary Sale Trade Date” means the Business Day specified by the
Borrower to the Administrative Agent and the Trustee in a Discretionary Sale
Notice as the proposed trade date of a Discretionary Sale.

     “Diversity Score” means the single number that indicates collateral
concentration for Collateral Debt Obligations in terms of both Obligor and
industry concentration, which is calculated as described in Schedule IV attached
hereto.

     “Dollars” or “$” means the lawful currency of the United States of America.

     “Drawn Amount” means, at any time, the sum of (i) Advances Outstanding and
(ii) the Revolver Commitment Amount at such time.

     “Eligible Assignee” means a Person (a) whose short-term rating is at least
A-1 from S&P and P-1 from Moody’s, or whose obligations under this Agreement are
guaranteed by a Person whose short-term rating is at least A-1 from S&P and P-1
from Moody’s and (b) who is approved by the Administrative Agent (such approval
not to be unreasonably withheld) and, if such Person will become a Liquidity
Bank for a CP Lender, by such CP Lender.

     “Eligible Obligor” means on any day, any Obligor that satisfies each of the
following requirements:

>      (i) such Obligor’s principal office and any Related Property are located
> in the United States or any territory of the United States;

12



--------------------------------------------------------------------------------





>      (ii) such Obligor is not a Governmental Authority; and
> 
>      (iii) such Obligor is not (A) an Affiliate of the Borrower or the
> Originator or (B) an entity to which the Borrower or the Originator would be
> deemed an Insider, unless such Obligor has been approved by the Administrative
> Agent.

     “Equity Investment” means, an amount equal to the excess, if any, of (a)
the Adjusted Collateral Balance on such date over (b) the Drawn Amount on such
date.

     “ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

     “ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Borrower; (b) a trade or business (whether or not incorporated)
under common control (within the meaning of Section 414(c) of the Code) with the
Borrower or (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Code) as the Borrower, any corporation
described in clause (a) above or any trade or business described in clause (b)
above.

     “Euro” means, the lawful currency of the participating member states of the
European community in accordance with the Treaty of Rome of March 25, 1957, as
amended, inter alia, by the Single European Act and the Treaty of European Union
of February 7, 1992, establishing the European Union and which has adopted the
single currency in accordance with legislation of the European Union relating to
the European Monetary Union.

     “Eurodollar Disruption Event” means with respect to any Advance as to which
Interest accrues or is to accrue at a rate based upon the Adjusted Eurodollar
Rate, any of the following: (a) a determination by a Lender that it would be
contrary to law or to the directive of any central bank or other governmental
authority (whether or not having the force of law) to obtain United States
dollars in the London interbank market to make, fund or maintain any Advance;
(b) the inability of any Lender to obtain timely information for purposes of
determining the Adjusted Eurodollar Rate; (c) a determination by a Lender that
the rate at which deposits of United States dollars are being offered to such
Lender in the London interbank market does not accurately reflect the cost to
such Lender of making, funding or maintaining any Advance; or (d) the inability
of a Lender to obtain United States dollars in the London interbank market to
make, fund or maintain any Advance.

     “Eurodollar Reserve Percentage” means on any day, the then applicable
percentage (expressed as a decimal) prescribed by the Federal Reserve Board (or
any successor) for determining reserve requirements applicable to “Eurocurrency
Liabilities” pursuant to Regulation D or any other then applicable regulation of
the Federal Reserve Board (or any successor) that prescribes reserve
requirements applicable to “Eurocurrency Liabilities” as presently defined in
Regulation D.

     “Excess Concentration Amount” means on any date of determination, the sum
of, without duplication:

13



--------------------------------------------------------------------------------





     (a) the aggregate amount by which the Outstanding Principal Balances of
Collateral Debt Obligations which are not Senior Secured Loans, exceeds 85% of
the Aggregate Outstanding Principal Balance;

     (b) the aggregate amount by which the Outstanding Principal Balances of
Collateral Debt Obligations which are (i) Mezzanine Loans or (ii) Unsecured
Collateral Debt Obligations, exceeds 40% of the Aggregate Outstanding Principal
Balance;

     (c) the aggregate amount by which the Outstanding Principal Balances of all
Collateral Debt Obligations which are Fixed Rate Collateral Debt Obligations
exceeds 50% of the Aggregate Outstanding Principal Balance;

     (d) the aggregate amount by which the Outstanding Principal Balances of all
Collateral Debt Obligations which are Fixed Rate Collateral Debt Obligations not
subject to a Hedge Transaction exceeds 10% of the Aggregate Outstanding
Principal Balance;

     (e) the aggregate amount by which the Outstanding Principal Balances of all
Collateral Debt Obligations which are Non-USD Obligations exceeds 10% of the
Aggregate Outstanding Principal Balance; provided, that, all Collections
received on such Non-USD Obligations shall be converted into Dollars pursuant to
the terms of one or more Currency Hedges Transactions in accordance with Section
5.2(b);

     (f) the aggregate amount by which the Outstanding Principal Balances of all
Collateral Debt Obligations which are Non-USD Obligations not subject to a Hedge
Transaction exceeds 0% of the Aggregate Outstanding Principal Balance;

     (g) the aggregate Outstanding Principal Balances of all Collateral Debt
Obligations which have a Moody’s Rating of Caa2 or below exceeds 20% of the
Aggregate Outstanding Principal Balance;

     (h) the aggregate Outstanding Principal Balances of all Collateral Debt
Obligations which have not yet been assigned a Moody’s Rating exceeds 30% of the
Aggregate Outstanding Principal Balance;

     (i) the aggregate amount by which the Outstanding Principal Balances of all
Collateral Debt Obligations which are Revolvers exceeds 20% of the Aggregate
Outstanding Principal Balance;

     (j) the aggregate amount by which the Outstanding Principal Balances of all
Collateral Debt Obligations which are PIK Obligations exceeds 10% of the
Aggregate Outstanding Principal Balance;

     (k) the aggregate amount by which the Outstanding Principal Balances of all
Collateral Debt Obligations which are PIK Obligations which (i) do not pay a
minimum of 5.0% per annum current interest, on at least a quarterly basis or
(ii) have the ability under the applicable Collateral Debt Obligation Documents
to not pay current interest for a period in excess of six consecutive calendar
months, exceeds 5% of the Aggregate Outstanding Principal Balance;

14



--------------------------------------------------------------------------------





     (l) the aggregate amount by which the Outstanding Principal Balances of all
Collateral Debt Obligations which are Structured Finance Obligations exceeds 5%
of the Aggregate Outstanding Principal Balance;

     (m) the aggregate amount by which the Outstanding Principal Balances of all
Collateral Debt Obligations which are Real Estate Obligations exceeds 10% of the
Aggregate Outstanding Principal Balance;

     (n) the aggregate amount by which the Outstanding Principal Balances of all
Collateral Debt Obligations which are Current Pay Obligations exceeds 10% of the
Aggregate Outstanding Principal Balance;

     (o) the aggregate amount by which the Outstanding Principal Balances of all
Collateral Debt Obligations which are Discount Obligations exceeds 15% of the
Aggregate Outstanding Principal Balance;

     (p) the aggregate amount by which the Outstanding Principal Balances of all
Collateral Debt Obligations which are Discount Obligations which are Unsecured
Collateral Debt Obligations exceeds 7.5% of the Aggregate Outstanding Principal
Balance; and

     (q) the aggregate amount by which the Outstanding Principal Balances of all
Collateral Debt Obligations which are DIP Obligations exceeds 10% of the
Aggregate Outstanding Principal Balance.

     “Event of Default” is defined in Section 8.1.

     “Facility Amount” means, on the Closing Date, $85,000,000, as such amount
may be increased pursuant to Section 2.3(b); provided, however, that on or after
the Termination Date, the Facility Amount shall at all times be equal to the
amount of Advances Outstanding.

     “Facility Obligations” means all loans, advances, debts, liabilities and
obligations, for monetary amounts owing by the Borrower to the Lenders, the
Administrative Agent, the Managing Agents or any of their assigns, as the case
may be, whether due or to become due, matured or unmatured, liquidated or
unliquidated, contingent or non-contingent, and all covenants and duties
regarding such amounts, of any kind or nature, present or future, arising under
or in respect of any of this Agreement, the Fee Letter, any other Transaction
Document delivered in connection with the transactions contemplated by this
Agreement, or any Hedging Agreement, as amended or supplemented from time to
time, whether or not evidenced by any separate note, agreement or other
instrument. This term includes, without limitation, all principal, interest
(including interest that accrues after the commencement against the Borrower of
any action under the Bankruptcy Code), Breakage Costs, Hedge Breakage Costs,
fees, including, without limitation, any and all arrangement fees, loan fees,
facility fees, and any and all other fees, expenses, costs or other sums
(including attorney costs) chargeable to the Borrower under any of the
Transaction Documents or under any Hedging Agreement.

     “Fair Value” means with respect to each Collateral Debt Obligation, the
lower of (a) the remaining outstanding principal amount of such Collateral Debt
Obligation, and (b) if such Collateral Debt Obligation has been reduced in value
on the books of the Originator below the

15



--------------------------------------------------------------------------------





remaining principal amount thereof, the value of such Collateral Debt Obligation
on such books as required by, and in accordance with, the 1940 Act, as amended,
and any orders of the SEC issued to the Originator, to be determined by the
authorized financial officer of the Originator.

     “FASB” is defined in Section 2.11(a).

     “Federal Funds Rate” means for any period, a fluctuating interest rate per
annum for each day during such period equal to (a) the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York; or (b) if such rate is not so published for
any day which is a Business Day, the average of the quotations at approximately
10:30 a.m. (New York City time) for such day on such transactions received by DB
from three federal funds brokers of recognized standing selected by it.

     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

     “Fee Letter” means the letter agreement in respect of fees among the
Borrower, the Originator, the Managing Agents, Deutsche Bank Securities Inc., as
arranger and the Administrative Agent, as it may be amended or modified and in
effect from time to time.

     “Fixed Rate Collateral Debt Obligation” means a Collateral Debt Obligation
that bears interest at a fixed rate.

     “Floating Rate Collateral Debt Obligation” means a Collateral Debt
Obligation that bears interest at a floating rate.

     “Foreign Lender” is defined in Section 2.12(d).

     “Funding Date” means any day on which an Advance is made in accordance with
and subject to the terms and conditions of this Agreement.

     “Funding Request” means a Borrower Notice requesting an Advance and
including the items required by Section 2.2.

     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States.

     “Governmental Authority” means with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person.

     “Group Advance Limit” means for each Lender Group, the sum of the
Commitments of the Committed Lenders in such Lender Group.

16



--------------------------------------------------------------------------------





     “GSC Investment” means GSC Investment Corp., a Maryland corporation, or any
permitted successor thereto.

     “Hedge Breakage Costs” means for any Hedge Transaction, any amount payable
by the Borrower for the early termination of that Hedge Transaction or any
portion thereof.

     “Hedge Collateral” is defined in Section 5.2(c).

     “Hedge Counterparty” means DB or any entity that (a) on the date of
entering into any Hedge Transaction (i) is an interest rate swap dealer that is
either a Lender or an Affiliate of a Lender, or has been approved in writing by
the Administrative Agent (which approval shall not be unreasonably withheld),
and (ii) has a short-term unsecured debt rating of not less than A-1 by S&P and
not less than P-1 by Moody’s, and (b) in a Hedging Agreement (i) consents to the
assignment of the Borrower’s rights under the Hedging Agreement to the Trustee
pursuant to Section 5.2(b) and (ii) agrees that in the event that S&P or Moody’s
reduces its short-term unsecured debt rating below A-1 or P-1, respectively, it
shall transfer its rights and obligations under each Hedging Transaction to
another entity that meets the requirements of clause (a) and (b) hereof or make
other arrangements acceptable to the Administrative Agent.

     “Hedge Transaction” means each Interest Rate Hedge Transaction and each
Currency Hedge Transaction.

     “Hedging Agreement” means each agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into pursuant
to Section 5.2, which agreement shall consist of a “Master Agreement” in a form
published by the International Swaps and Derivatives Association, Inc., together
with a “Schedule” thereto substantially in a form as the Administrative Agent
shall approve in writing, and each “Confirmation” thereunder confirming the
specific terms of each such Hedge Transaction.

     “Increased Costs” means any amounts required to be paid by the Borrower to
an Affected Party pursuant to Section 2.11.

     “Indebtedness” means with respect to the Borrower or the initial Servicer
at any date, (a) all indebtedness of such Person for borrowed money or for the
deferred purchase price of property or services (other than current liabilities
incurred in the ordinary course of business and payable in accordance with
customary trade practices) or that is evidenced by a note, bond, debenture or
similar instrument, (b) all obligations of such Person under capital leases, (c)
all obligations of such Person in respect of acceptances issued or created for
the account of such Person, (d) all liabilities secured by any Adverse Claims on
any property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof, and (e) all indebtedness,
obligations or liabilities of that Person in respect of Derivatives, and (f)
obligations under direct or indirect guaranties in respect of obligations
(contingent or otherwise) to purchase or otherwise acquire, or to otherwise
assure a creditor against loss in respect of, clauses (a) through (e) above.

     “Indemnified Amounts” is defined in Section 9.1.

     “Indemnified Party” is defined in Section 9.1.

17



--------------------------------------------------------------------------------





     “Independent” means, as to any Person, any other Person (including, in the
case of an accountant, or lawyer, a firm of accountants or lawyers and any
member thereof or an investment bank and any member thereof) who (i) does not
have and is not committed to acquire any material direct or any material
indirect financial interest in such Person or in any Affiliate of such Person,
and (ii) is not connected with such Person as an officer, employee, promoter,
underwriter, voting trustee, partner, director or Person performing similar
functions. “Independent” when used with respect to any accountant may include an
accountant who audits the books of such Person if in addition to satisfying the
criteria set forth above the accountant is independent with respect to such
Person within the meaning of Rule 101 of the Code of Ethics of the American
Institute of Certified Public Accountants.

     “Ineligible Collateral Debt Obligation” is defined in Section 2.4(c).

     “Insider” is defined in Section 101(31) of the Bankruptcy Code.

     “Insolvency Event” means with respect to a specified Person, (a) the filing
of a decree or order for relief by a court having jurisdiction in the premises
in respect of such Person or any substantial part of its property in an
involuntary case under any applicable Insolvency Law now or hereafter in effect,
or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its property,
or ordering the winding-up or liquidation of such Person’s affairs, and such
decree or order shall remain unstayed and in effect for a period of sixty (60)
consecutive days; or (b) the commencement by such Person of a voluntary case
under any applicable Insolvency Law now or hereafter in effect, or the consent
by such Person to the entry of an order for relief in an involuntary case under
any such law, or the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its property,
or the making by such Person of any general assignment for the benefit of
creditors, or the failure by such Person generally to pay its debts as such
debts become due, or the taking of action by such Person in furtherance of any
of the foregoing.

     “Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

     “Insolvency Proceeding” means any case, action or proceeding before any
court or Governmental Authority relating to an Insolvency Event.

     “Insurance Policy” means with respect to any Collateral Debt Obligation
included in the Collateral, an insurance policy covering physical damage to or
loss to any assets or Related Property of the Obligor securing such Collateral
Debt Obligation.

     “Insurance Proceeds” means any amounts payable or any payments made, to the
Borrower or to the Servicer on its behalf under any Insurance Policy.

     “Interest” means for each Settlement Period and each Advance outstanding
during such Settlement Period, the product of:

18



--------------------------------------------------------------------------------





[IR + AP] x P x       AD     360

> where

IR =

the Interest Rate applicable to such Advance;

      AP =

the Applicable Margin

      P =

the principal amount of such Advance on the first day of such Settlement Period,
or if such Advance was first made during such Settlement Period, the principal
amount of such Advance on the day such Advance is made; and

      AD =

the actual number of days in such Settlement Period, or if such Advance was
first made during such Settlement Period, the actual number of days beginning on
the day such Advance was first made through the end of such Settlement Period;

provided, however, that (i) no provision of this Agreement shall require or
permit the collection of Interest in excess of the maximum permitted by
Applicable Law and (ii) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.

     “Interest Collections” means any and all Collections which do not
constitute Principal Collections.

     “Interest Coverage Ratio” means with respect to any Settlement Period, the
percentage equivalent of a fraction, calculated as of the Determination Date for
such Settlement Period, (a) the numerator of which is equal to the aggregate
Interest Collections for such Settlement Period and (b) the denominator of which
is equal to the aggregate amount payable pursuant to Section 2.7(a)(i) through
(vi) hereunder.

     “Interest Rate” means, for each Settlement Period and for each Advance
outstanding for each day during such Settlement Period:

     (a) to the extent the Lender is a CP Lender that is funding the applicable
Advance or portion thereof through the issuance of Commercial Paper Notes, a
rate equal to the CP Rate for such Settlement Period on such portion; or

     (b) to the extent the relevant Lender is not funding the applicable Advance
or portion thereof through the issuance of Commercial Paper Notes, a rate equal
to the Alternative Rate on such portion;

provided that: (i) the Interest Rate shall be the Base Rate for any Settlement
Period for any Advance as to which a CP Lender has funded the making or
maintenance thereof by a sale of an interest therein to any Liquidity Bank under
the applicable Liquidity Agreement on any day other than the first day of such
Settlement Period and without giving such Liquidity Bank at least two

19



--------------------------------------------------------------------------------





Business Days’ prior notice of such assignment; (ii) the Interest Rate shall be
the Base Rate if such CP Lender or Liquidity Bank shall have notified the
Administrative Agent that a Eurodollar Disruption Event has occurred; and (iii)
the Interest Rate shall be the Prime Rate plus the Applicable Margin for each
day during any Settlement Period following the occurrence of an Event of Default
that is continuing.

     “Interest Rate Hedge Transaction” means, each interest rate cap transaction
or comparable derivative arrangements, in each case, as the Agent may approve in
its discretion between the Borrower and a Hedge Counterparty that is entered
into pursuant to Section 5.2(a) and is governed by an Hedging Agreement.

     “Investment” means with respect to any Person, any direct or indirect loan,
advance or investment by such Person in any other Person, whether by means of
share purchase, capital contribution, loan or otherwise, excluding the
acquisition of assets pursuant to the Purchase Agreement and excluding
commission, travel and similar advances to officers, employees and directors
made in the ordinary course of business.

     “Joinder Agreement” means a joinder agreement substantially in the form set
forth in Exhibit D hereto pursuant to which a new Lender Group becomes party to
this Agreement.

     “Lender Group” means any CP Lender, its related Committed Lenders and their
related Managing Agent.

     “Lenders” means collectively, the CP Lenders, the Committed Lenders and any
other Person that agrees, pursuant to the pertinent Joinder Agreement or
Assignment and Acceptance, as applicable, to fund Advances pursuant to this
Agreement.

     “LIBO Rate” means for any Settlement Period and any Advance, an interest
rate per annum equal to:

>      (i) the posted rate for thirty (30) day deposits in United States dollars
> appearing on Reuters Screen LIBOR01 Page as of 11:00 a.m. (London time) on the
> Business Day that is the second Business Day immediately preceding the
> applicable Funding Date (with respect to the initial Settlement Period for
> such Advance) and as of the second Business Day immediately preceding the
> first day of the applicable Settlement Period (with respect to all subsequent
> Settlement Periods for such Advance); or
> 
>      (ii) if no rate appears on Reuters Screen LIBOR01 Page at such time and
> day, then the LIBO Rate shall be determined by DB at its principal office in
> New York, New York as its rate at which thirty (30) day deposits in United
> States dollars are being, have been, or would be offered or quoted by DB to
> major banks in the applicable interbank market for Eurodollar deposits at or
> about 11:00 a.m. (New York City time) on such day.

     “Lien” means with respect to any Collateral, (a) any mortgage, lien,
pledge, charge, security interest or encumbrance of any kind in respect of such
Collateral, or (b) the interest of a vendor or lessor under any conditional sale
agreement, financing loan or other title retention agreement relating to such
Collateral.

20



--------------------------------------------------------------------------------





     “Liquidation Expenses” means with respect to any Defaulted Obligation, the
aggregate amount of out-of-pocket expenses reasonably incurred by the Borrower
or on behalf of the Borrower by the Servicer (including amounts paid to any
subservicer) in connection with the repossession, refurbishing and disposition
of any related assets securing such Collateral Debt Obligation including the
attempted collection of any amount owing pursuant to such Collateral Debt
Obligation.

     “Liquidity Agreement” means a liquidity agreement entered into by a CP
Lender with a group of financial institutions in connection with this Agreement.

     “Liquidity Bank” means each financial institution that is a party to a
Liquidity Agreement.

     “Managing Agent” means as to any CP Lender, the financial institution
identified as such on the signature pages hereof or in the applicable Assignment
and Acceptance or Joinder Agreement.

     “Mandatory Prepayment” is defined in Section 2.4(a).

     “Market Servicing Fee” is defined in Section 7.2.

     “Market Servicing Fee Differential” means on any date of determination, an
amount equal to the positive difference between the Market Servicing Fee and
Servicing Fee.

     “Market Value” means the value of a Collateral Debt Obligation (expressed
in Dollars) calculated by the Servicer (or, if a Successor Servicer shall have
been appointed pursuant to Section 7.13, by the Borrower in consultation with
the Administrative Agent) and based upon (i) the average bid price or valuation
for such Collateral Debt Obligation obtained by the Servicer from a nationally
recognized pricing service selected by the Servicer that is (a) Independent of
the Servicer and any of its Affiliates or (b) approved in writing by the
Administrative Agent (in its sole discretion), (ii) if such pricing service is
not available, then the average of bid prices for such Collateral Debt
Obligation obtained by the Servicer from two nationally recognized
broker/dealers Independent of each other and of the Servicer and any of its
Affiliates (provided that, in each case, any such bid prices must be for an
amount of the Collateral Debt Obligation equal to the amount of the Collateral
Debt Obligation to be sold or valued) or (iii) if the Servicer shall not receive
two such bids, the lower of (x) if one such bid is received, the bid price of a
nationally recognized broker/dealer Independent of the Servicer and any of its
Affiliates (provided that, in each case, any such bid prices must be for an
amount of the Collateral Debt Obligation equal to the amount of the Collateral
Debt Obligation to be sold or valued) or (y) the Fair Value.

     “Material Adverse Change” means with respect to any Person, any material
adverse change in the business, condition (financial or otherwise), operations,
performance or properties of such Person.

     “Material Adverse Effect” means with respect to any event or circumstance,
means a material adverse effect on (a) the business, condition (financial or
otherwise), operations, performance or properties of the Servicer or the
Borrower, (b) the validity, enforceability or

21



--------------------------------------------------------------------------------





collectibility of this Agreement or any other Transaction Document or any
Liquidity Agreement or the validity, enforceability or collectibility of the
Collateral Debt Obligations, (c) the rights and remedies of the Trustee, on
behalf of the Secured Parties, the Administrative Agent or any Secured Party
under this Agreement or any Transaction Document or any Liquidity Agreement or
(d) the ability of the Borrower or the Servicer to perform its obligations under
this Agreement or any other Transaction Document, or (e) the status, existence,
perfection, priority, or enforceability of the Trustee’s or Secured Parties’
interest in the Collateral.

     “Maturity Date” means the date that is two years after the Termination
Date. The Advances Outstanding will be due and payable in full on the Maturity
Date.

     “Maximum Advance Rate” means the dynamic number that shall be determined on
each Determination Date by application of the Advance Rate Matrices set forth in
Schedule V based on:

     (a) in the case of the Weighted Average Moody’s Recovery Rate, (i) the
actual level thereof (if such level is equal to any of the Weighted Average
Moody’s Recovery Rate levels specified in the Advance Rate Matrices) or (ii)
otherwise, the Weighted Average Moody’s Recovery Rate indicated in the Advance
Rate Matrices that is arithmetically closest to, but less than the actual
Weighted Average Moody’s Recovery Rate level;

     (b) in the case of the Diversity Score, (i) the actual level thereof (if
such level is equal to any of the Diversity Score levels specified in the
Advance Rate Matrices) or (ii) otherwise, the Diversity Score indicated in the
Advance Rate Matrices that is arithmetically closest to, but less than the
actual Diversity Score level; and

     (c) in the case of each of the Weighted Average Moody’s Rating Factor, (i)
the actual level thereof (if such level is equal to any of the Weighted Average
Moody’s Rating Factor levels specified in the Advance Rate Matrices) or (ii)
otherwise, the Weighted Average Moody’s Rating Factor indicated in the Advance
Rate Matrices that is arithmetically closest to, but less than the actual
Weighted Average Moody’s Rating Factor level.

     “Maximum Lawful Rate” is defined in Section 2.6(d).

     “MBRM Opinion” means the “true sale/non-consolidation” opinion letter of
Mayer, Brown, Rowe & Maw LLP delivered on the Closing Date, as such opinion
letter may be modified, supplemented or replaced in any subsequent opinion
letter covering such subject matter delivered to the Administrative Agent.

     “Mezzanine Loan” means any assignment of or participation interest or other
interest in a loan that is of a rank lower than a Senior Secured Loan or a
Second Lien Loan.

     “Monthly Report” is defined in Section 5.1(s)(iii).

     “Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

     “Moody’s Collateral Value” means, with respect to any Defaulted Obligation
as of any date of determination, (a) for a period not to exceed 12 months since
the date such Collateral

22



--------------------------------------------------------------------------------





Debt Obligation was determined to be a Defaulted Obligation, the lesser of (i)
the Moody’s Recovery Amount of such Collateral Debt Obligation and (ii) the Fair
Value of such Collateral Debt Obligation and (b) zero thereafter.

     “Moody’s Derived Rating” means, with respect to a Collateral Debt
Obligation which does not have an Assigned Moody’s Rating, a rating determined
as set forth below:

     (a) If another obligation of the Obligor is rated by Moody’s, then by
adjusting the rating of the related Moody’s rated obligation of the related
Obligor by the number of rating sub-categories according to the table below:

        Number of         Subcategories Relative Obligation Category of   Rating
of   to Rated Obligation Rated Obligation   Rated Obligation   Rating

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Senior secured obligation   greater than or equal to   -1     “B2”              
Senior secured obligation   less than “B2”   -2           Subordinated
obligation   greater than or equal to   +1     “B3”               Subordinated
obligation   less than “B3”   0


     (b) If not determined pursuant to clause (a) above, if the Obligor of such
Collateral Debt Obligation has a corporate family rating by Moody’s, then such
corporate family rating;

provided that, the Moody’s Derived Rating for a DIP Obligation may not be
derived or implied pursuant to clauses (a) or (b) above, but shall be “Ca”.

     “Moody’s Industry Classifications” means the classifications as set forth
in Exhibit N.

     “Moody’s Rating” means an Assigned Moody’s Rating or, if an Assigned
Moody’s Rating is not available, a Moody’s Derived Rating or (x) if a Moody’s
Derived Rating is not available or (y) the Borrower or the Servicer on behalf of
the Borrower elects to obtain a Moody’s Shadow Rating, a Moody’s Shadow Rating.

     “Moody’s Rating Factor” means, for each Loan, the number set forth in the
table below opposite the Moody’s Rating of such Loan:

    Moody’s       Moody’s Moody’s Rating   Rating Factor   Moody’s Rating  
Rating Factor

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Aaa   1   Ba1   940 Aa1   10   Ba2   1,350 Aa2   20   Ba3   1,766 Aa3   40   B1
  2,220


23



--------------------------------------------------------------------------------





    Moody’s       Moody’s Moody’s Rating   Rating Factor   Moody’s Rating  
Rating Factor

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

A1   70   B2   2,720 A2   120   B3   3,490 A3   180   Caa1   4,770 Baal   260  
Caa2   6,500 Baa2   360   Caa3   8,070 Baa3   610   Ca or lower   10,000


     “Moody’s Recovery Amount” means, with respect to any Collateral Debt
Obligation as of any date of determination, the product of (a) the Outstanding
Principal Balance of such Collateral Debt Obligation on such date and (b) the
Moody’s Recovery Rate applicable to such Collateral Debt Obligation.

     “Moody’s Recovery Rate” means, with respect to any Collateral Debt
Obligation, as of any date of determination, the recovery rate determined in
accordance with the following:

> First, if the Collateral Debt Obligation has been specifically assigned a
> recovery rate by Moody’s (for example, in connection with the assignment by
> Moody’s of an estimated rating), such recovery rate; or
> 
> Second, if no recovery rate has been specifically assigned with respect to
> Collateral Debt Obligation pursuant to clause (i) above, the rate determined
> pursuant to the table below:

Type of Collateral Debt Obligation Moody’s Recovery Rate Senior Secured Loans
45% Second Lien Loans 35% Secured Bonds 30% Mezzanine Loans 15% Unsecured
Collateral Debt Obligations 10%


     “Moody’s Shadow Rating” means a corporate credit estimate from Moody’s,
applied for by the Borrower within 10 days of the Purchase Date of any
Collateral Debt Obligation that does not have an Assigned Moody’s Rating,
provided, that, (i) prior to the receipt of the initial corporate credit
estimate from Moody’s, the Moody’s Shadow Rating assigned to such Collateral
Debt Obligation shall be (A) for the first 60 days following the Purchase Date,
the Moody’s rating assigned to such Collateral Debt Obligation by the Servicer
in its reasonable judgment, not to exceed B3 and (B) for the period from 61 days
to 180 days following the Purchase Date, Caa2, (ii) such Moody’s Shadow Rating
shall be refreshed at least annually or upon any amendment to the related
Collateral Debt Obligation Documents that is deemed to be a material amendment
in the Servicer’s reasonable judgment and (iii) if it has been more than a year
since the corporate credit estimate from Moody’s shall have been refreshed, the
Moody’s Shadow Rating assigned to

24



--------------------------------------------------------------------------------





such Collateral Debt Obligation shall be (A) for the first 30 days following the
anniversary of the receipt of the most recent corporate credit estimate from
Moody’s, the lower of (x) the last Moody’s rating received in respect of such
Collateral Debt Obligation and (y) the rating assigned to such Collateral Debt
Obligation by the Servicer in its reasonable judgment, not to exceed B3 and (B)
for the period from 31 days to 180 days following the annual request date, Caa2.

     “Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA that is or was at any time during the current year or the
immediately preceding five years contributed to by the Borrower or any ERISA
Affiliate on behalf of its employees.

     “Net Worth” means, with regard to any Person, the total of such Person’s
stockholder’s equity (determined in accordance with GAAP) plus such Person’s
Subordinated Debt.

     “Non-Renewing Committed Lender” is defined in Section 2.1(b).

     “Non-USD Notional Amount” is defined in Section 5.2(b).

     “Non-USD Obligation” means each Collateral Debt Obligation which is
denominated in an Approved Foreign Currency.

     “Noteless Collateral Debt Obligation” means a Collateral Debt Obligation
with respect to which the underlying Collateral Debt Obligation Documents (i) do
not require the Obligor to execute and deliver a promissory note to evidence the
indebtedness created under such Collateral Debt Obligation and (ii) do not
require any holder of the indebtedness created under such Collateral Debt
Obligation to affirmatively request a promissory note from the related Obligor.

     “Notes” is defined in Section 2.5(a).

     “Obligor” means with respect to any Collateral Debt Obligation, the Person
or Persons obligated to make payments pursuant to such Collateral Debt
Obligation, including any guarantor thereof. For purposes of calculating the
Excess Concentration Amount, all Collateral Debt Obligations included in the
Collateral or to become part of the Collateral the Obligor of which is an
Affiliate of another Obligor shall be aggregated with all Collateral Debt
Obligations of such other Obligor.

     “Offer” means, with respect to any Collateral Debt Obligation, (i) any
offer by the issuer of such security or by any other Person made to all of the
holders of such security to purchase or otherwise acquire such security (other
than pursuant to any redemption in accordance with the terms of any related
collateral instrument) or to convert or exchange such security into or for cash,
securities or any other type of consideration or (ii) any solicitation by the
issuer of such security or any other Person to amend, modify or waive any
provision of such security or any related collateral instrument.

     “Officer’s Certificate” means a certificate signed by any officer of the
Borrower or the Servicer, as the case may be, and delivered to the
Administrative Agent, the Trustee and the Backup Servicer.

25



--------------------------------------------------------------------------------





     “Opinion of Counsel” means a written opinion of counsel, who may be counsel
for the Borrower or the Servicer, as the case may be, and who shall be
reasonably acceptable to the Administrative Agent.

     “Originator” means GSC Investment.

     “Other Costs” is defined in Section 12.8.

     “Outstanding Principal Balance” means, on any date of determination with
respect to any Collateral Debt Obligation (a) with respect to any type of
Collateral Debt Obligation not enumerated below, the lesser of (i) the
outstanding principal balance of such Collateral Debt Obligation and (ii) the
Fair Value of such Collateral Debt Obligation, (b) with respect to Current Pay
Obligations, the lesser of (i) 70% of the outstanding principal balance of such
Current Pay Obligation or (ii) the Market Value of such Current Pay Obligation,
(c) with respect to Discount Obligations, the lesser of (i) the purchase price
of such Discount Obligation or (ii) the Market Value of such Discount Obligation
and (d) with respect to Revolvers the sum of (i) the lesser of (x) the
outstanding principal balance of such Revolver and (y) the Fair Value of such
Revolver plus (ii) the Revolver Commitment Amount.

     “Participant” is defined in Section 11.1(g).

     “Payment Date” means the tenth (10th) day of each calendar month or, if
such day is not a Business Day, the next succeeding Business Day; provided that
for purposes of distributions required pursuant to Section 2.7(a)(vii) only,
“Payment Date” shall mean any Business Day.

     “Performance Guarantor” is defined in Section 12.14.

     “Permitted Investments” means any one or more of the following types of
investments:

     (a) marketable obligations of the United States, the full and timely
payment of which are backed by the full faith and credit of the United States
and that have a maturity of not more than 270 days from the date of acquisition;

     (b) marketable obligations, the full and timely payment of which are
directly and fully guaranteed by the full faith and credit of the United States
and that have a maturity of not more than 270 days from the date of acquisition;

     (c) bankers’ acceptances and certificates of deposit and other
interest-bearing obligations (in each case having a maturity of not more than
270 days from the date of acquisition) denominated in dollars and issued by any
bank with capital, surplus and undivided profits aggregating at least
$100,000,000, the short-term obligations of which are rated A-1 by S&P and P-1
by Moody’s;

     (d) repurchase obligations with a term of not more than ten (10) days for
underlying securities of the types described in clauses (a), (b) and (c) above
entered into with any bank of the type described in clause (c) above;

     (e) commercial paper rated at least A-1 by S&P and P-1 by Moody’s; and

26



--------------------------------------------------------------------------------





     (f) demand deposits, time deposits or certificates of deposit (having
original maturities of no more than 365 days) of depository institutions or
trust companies incorporated under the laws of the United States or any state
thereof (or domestic branches of any foreign bank) and subject to supervision
and examination by federal or state banking or depository institution
authorities; provided, however that at the time such investment, or the
commitment to make such investment, is entered into, the short-term debt rating
of such depository institution or trust company shall be at least A-1 by S&P and
P-1 by Moody’s.

     “Permitted Liens” means liens created pursuant to the Transaction Documents
in favor of the Trustee, for the benefit of the Secured Parties.

     “Person” means an individual, partnership, corporation (including a
statutory trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

     “PIK Obligation” means a Collateral Debt Obligation that, as of the date of
determination, by its terms, permits the payment of a fixed or floating rate of
interest through the issuance of additional debt securities identical to such
debt security or through additions to the principal amount thereof for a
specified period in the future or for the remainder of its life.

     “Post-Termination Revolver Fundings” means an advance by the Committed
Lenders, made on or following the Revolver Funding Date, which may be used for
the sole purpose of funding advances requested by Obligors under the Revolvers.

     “Pounds Sterling” means the lawful currency of the United Kingdom.

     “Prime Rate” means the rate publicly announced by DB from time to time as
its prime rate in the United States, such rate to change as and when such
designated rate changes. The Prime Rate is not intended to be the lowest rate of
interest charged by DB in connection with extensions of credit to debtors.

     “Principal Balance” means, with respect to any Collateral Debt Obligation
(other than a Revolver), as of any date of determination, the outstanding
principal amount of such Collateral Debt Obligation, and in the case of any
Revolver, the aggregate commitment amount thereof.

     “Principal Collections” means any and all amounts received in respect of
any principal due and payable under any Collateral Debt Obligation from or on
behalf of Obligors that are deposited into the Collection Account, or received
by the Borrower or on behalf of the Borrower by the Servicer or Originator in
respect of the Collateral Debt Obligations, in the form of cash, checks, wire
transfers, electronic transfers or any other form of cash payment.

     “Proceeds” means with respect to any Collateral, whatever is receivable or
received when such Collateral is sold, collected, liquidated, foreclosed,
exchanged, or otherwise disposed of, whether such disposition is voluntary or
involuntary, including all rights to payment with respect to any insurance
relating to such Collateral.

27



--------------------------------------------------------------------------------





     “Pro-Rata Share” means with respect to any Committed Lender on any day, the
percentage equivalent of a fraction the numerator of which is such Committed
Lender’s Commitment and the denominator of which is the Group Advance Limit of
the related CP Lender’s Lender Group.

     “Purchase Agreement” means the Purchase and Sale Agreement dated as of the
date hereof, between the Originator and the Borrower, as amended, modified,
supplemented or restated from time to time.

     “Purchase Date” is defined in the Purchase Agreement.

     “Purchase Price” means the net price paid by the Borrower in purchasing a
Collateral Debt Obligation, taking into account upfront fees or any other costs
or fees paid or received.

     “Purchased Accrued Interest” means all payments of interest on Collateral
Debt Obligations accrued to, and unpaid on, the date of original purchase
thereof (for any Collateral Debt Obligation, such amount shall equal the product
of (i) the principal amount of the Collateral Debt Obligation divided by 1,000
and (ii) the difference between (A) the amount paid per $1,000 principal amount
of such Collateral Debt Obligation and (B) the amount paid per $1,000 principal
amount of such Collateral Debt Obligation that is allocable to the principal
thereof.

     “Purchasing Committed Lender” is defined in Section 11.1(b).

     “Qualified Institution” is defined in Section 5.3(a).

     “Quarterly Determination Dates” means the last Business Day of each
calendar quarter.

     “Ramp-up Period” means the period from the Closing Date to the three-month
anniversary of the Closing Date.

     “Rating Agency” means any rating agency that has been requested to issue a
rating with respect to the Commercial Paper Notes issued by a CP Lender.

     “Real Estate Obligation” means a Collateral Debt Obligation that is (a)(i)
underwritten primarily by a mortgage, deed of trust or similar lien on
commercial real estate (other than hotels, restaurants and casinos) or
residential real estate and (ii) primary repayment of the payment obligations
thereof is derived from rental or other real estate related income or (b) a loan
or debt obligation which falls within the Moody’s Industry Classification
“Buildings and Real Estate”.

     “Records” means with respect to any Collateral Debt Obligations, all
documents, books, records and other information (including without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) maintained with respect to any item of Collateral
and the related Obligors, other than the Collateral Debt Obligation Documents.

     “Recoveries” means with respect to any Defaulted Obligation, Proceeds of
the sale of any Related Property, Insurance Proceeds, and any other recoveries
with respect to such Collateral

28



--------------------------------------------------------------------------------





Debt Obligation and Related Property, and amounts representing late fees and
penalties, net of Liquidation Expenses and amounts, if any, received that are
required to be refunded to the Obligor on such Collateral Debt Obligation.

     “Repayment Obligation” is defined in Section 12.14.

     “Reference Bank” means any bank that furnishes information for purposes of
determining the Adjusted Eurodollar Rate.

     “Register” is defined in Section 11.1(e).

     “Regulatory Change” is defined in Section 2.11(a).

     “Related Property” means with respect to a Collateral Debt Obligation, any
property or other assets of the Obligor thereunder pledged as collateral to
secure the repayment of such Collateral Debt Obligation.

     “Reporting Date” means the date that is three (3) Business Days prior to
each Payment Date.

     “Required Committed Lenders” means at a particular time, Committed Lenders
with Commitments in excess of 50% of the Facility Amount, provided, that at any
time there are not more than three (3) Lender Groups party hereto, “Required
Committed Lenders” shall mean Committed Lenders with Commitments equal to 100%
of the Facility Amount.

     “Required Equity Investment” means, at any time, a requirement that the
Equity Investment shall at least equal (a) from the Closing Date to the date of
any increase in the Facility Amount pursuant to Section 2.3(b), the greater of
(i) $45,000,000 or (ii) the sum of the Outstanding Principal Balances of the
aggregate Collateral Debt Obligations owed by the five largest Obligors of
Collateral Debt Obligations at such time and (b) thereafter, the greater of (i)
50% of the Facility Amount or (ii) the sum of the Outstanding Principal Balances
of the aggregate Collateral Debt Obligations owed by the five largest Obligors
of Collateral Debt Obligations at such time.

     “Required Ratings” means with respect to any Committed Lender, the short
term ratings from S&P and Moody’s equal to or greater than the ratings required
in order to maintain the rating of the commercial paper issued by the related CP
Lender.

     “Required Reports” means collectively, the Monthly Report, the Servicer’s
Certificate and the annual and quarterly financial statements of the Originator
required to be delivered to the Managing Agents, the Administrative Agent and
the Backup Servicer pursuant to Section 5.1(s) hereof.

     “Reserve Account” means an account established in accordance with Section
5.3(c) for the purpose of receiving deposits with respect to, and maintaining
therein, the Reserve Account Required Amount (including any amounts in excess of
the Reserve Account Required Amount, to the extent not distributed to the
parties entitled thereto pursuant to Section 2.7) and, to the extent required
pursuant to Section 2.7, to fund payments thereunder.

29



--------------------------------------------------------------------------------





     “Reserve Account Required Amount” means an amount payable on each Payment
Date, as determined on the related Determination Date, equal to the sum of (a)
the Interest, (b) the Commitment Fee, (c) the Servicing Fee, (d) the Backup
Servicer Fee and (e) the Trustee Fee, each as estimated by the Servicer in good
faith to be due and payable on the next succeeding Payment Date.

     “Responsible Officer” means as to the Borrower, the President, any Vice
President or the Treasurer of the Borrower, and as to any other Person, any
officer of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other officer to
whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject. The Borrower may designate other
Responsible Officers from time to time by notice to the Administrative Agent.

     “Revolver” means each Collateral Debt Obligation with respect to which the
Borrower has a revolving credit commitment to advance amounts to the applicable
Obligor during a specified term.

     “Revolver Funding” is defined in Section 2.13.

     ‘Revolver Funding Account” is defined in Section 2.13.

     “Revolver Funding Account Shortfall” means on any date, the amount, if any,
by which the Revolver Funding Amount at such time exceeds the aggregate amount
on deposit in the Revolver Funding Accounts.

     “Revolver Funding Account Surplus” means on any date, the amount, if any,
by which the amount on deposit in the Revolver Funding Accounts exceeds the
Revolver Funding Amount at such time.

     “Revolver Funding Amount” is defined in Section 2.13.

     “Revolver Funding Date” means the Termination Date, if Revolvers are
outstanding on such date.

     “Revolver Funding Fee” means, for any Settlement Period, a fee equal to
0.70% multiplied by the weighted average amount on deposit in the Revolver
Funding Accounts during such Settlement Period.

     “Revolver Commitment Amount” means the aggregate outstanding unfunded
commitments under the Revolvers at such time.

     “Revolving Period” means the period commencing on the Closing Date and
ending on the day immediately preceding the Termination Date.

     “RIC/BDC Requirements” means the requirements (including, without
limitation, requirements pertaining to asset diversification) GSC Investment
must satisfy to maintain its status as a “business development company,” within
the meaning of the Small Business

30



--------------------------------------------------------------------------------





Incentive Act of 1980, and its election to be treated as a “registered
investment company” under the Code.

     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

     “Schedule of Collateral Debt Obligations” means, the Collateral Debt
Obligations listed on Schedule III hereto, which Schedule shall include the
following items:

  (a)      the Obligor;   (b)      the CUSIP, if any;   (c)      the
jurisdiction of organization or incorporation of the issuer;   (d)      the
Purchase Price;   (e)      the Purchased Accrued Interest;   (f)      the
interest rate (expressed as a fixed rate for Fixed Rate Collateral Debt
Obligations and expressed as a spread over LIBOR or other applicable index for
Floating Rate Collateral Debt Obligations);   (g)      the Principal Balance;  
(h)      the Stated Maturity;   (i)      the Moody's Industry Classification;  
(j)      the Moody's Rating; and   (k)      the Moody's Rating Factor;

as amended from time to time to reflect the release of Collateral Debt
Obligations or the inclusion of Collateral Debt Obligations as provided in this
Agreement.

     “Scheduled Payment” means on any Determination Date, with respect to any
Collateral Debt Obligation, each monthly payment (whether principal, interest or
principal and interest) scheduled to be made by the Obligor thereof after such
Determination Date under the terms of such Collateral Debt Obligation.

     “Second Lien Loan” means a secured loan (i) that is not subordinated in
right of payment by its terms to unsecured indebtedness of the Obligor for
borrowed money (other than with respect to liquidation, trade claims,
capitalized leases or other similar obligations), but the lien of which is
subordinated to a Senior Secured Loan of the Obligor secured by all or a portion
of the collateral securing such secured loan; (ii) that is secured by a valid
second priority perfected security interest or lien in, to or on specified
collateral securing the Obligor's obligations under such secured loan; and (iii)
with respect to which the value of the collateral securing such secured loan,
together with other attributes of the Obligor (including, without limitation,
its general financial condition, ability to generate cash flow available for
debt service and other demands for that cash flow) is adequate (in the sole
business judgment of the Servicer, which judgment shall not be called into
question as a result of subsequent events (or, if a Successor Servicer shall
have been appointed pursuant to Section 7.13, in the judgment of the Borrower in

31



--------------------------------------------------------------------------------





consultation with the Administrative Agent)) to repay such secured loan in
accordance with its terms, and to repay all other loans of equal or higher
seniority secured by a first or second lien or security interest in the same
collateral.

     “Secured Bond” means a secured bond (i) that by its terms is not (and
cannot by its terms become) subordinate (except with respect to liquidation
preferences with respect to pledged collateral) in right of payment to any
secured or unsecured obligation of the Obligor, including without limitation, in
any bankruptcy, reorganization, arrangement, insolvency, moratorium or
liquidation proceedings, (ii) that is secured by a valid perfected security
interest or lien in, to or on specified collateral securing the Obligor’s
obligations under such obligation, (iii) with respect to which the Servicer
determines in good faith that the value of the collateral securing the bond,
together with other attributes of the Obligor (including, without limitation,
its general financial condition, ability to generate cash flow available for
debt service and other demands for that cash flow) is adequate (in the sole
business judgment of the Servicer, which judgment shall not be called into
question as a result of subsequent events) to repay such bond plus all other
obligations of equal or higher seniority secured by the same collateral, and
(iv) that is not secured solely or primarily by the common stock or other equity
interests of its Obligor or any of its affiliates.

     “Secured Party” means (i) Each Lender, (ii) each Managing Agent, (iii) each
Liquidity Bank and (iv) each Hedge Counterparty that is either a Lender or an
Affiliate of a Lender if that Affiliate executes a counterpart of this Agreement
agreeing to be bound by the terms of this Agreement applicable to a Secured
Party.

     “Senior Portion of Servicing Fee” means for each Settlement Period (a)
ending on or prior to June 30, 2007 an amount equal to the sum, for all
Collateral Debt Obligations and all days in the Settlement Period, of the
product of (i) the value of each Collateral Debt Obligation as set forth in the
books and records of the Borrower for each date in the Settlement Period and
(ii) the applicable Senior Portion of Servicing Fee Rate, computed on a 30/360
basis; and (b) thereafter, an amount equal to the sum, for all Collateral Debt
Obligations, of the product of (i) the average value of each Collateral Debt
Obligation as set forth in the books and records of the Borrower on each of the
two immediately preceding Quarterly Determination Dates and (ii) the applicable
Senior Portion of Servicing Fee Rate, computed on a 30/360 basis. To the extent
payable to the initial Servicer, the Servicing Fee shall be payable quarterly in
arrears, but shall be accrued in the Servicer Fee Accrual Account on each
Payment Date.

     “Senior Portion of Servicing Fee Rate” is defined in the Fee Letter.

     “Senior Secured Loan” means a secured loan (i) that is not subordinated in
right of payment by its terms to unsecured indebtedness of the Obligor for
borrowed money (other than with respect to liquidation, trade claims,
capitalized leases or other similar obligations) and the lien of which is not
subordinated to any other secured obligation of the Obligor secured by all or a
portion of the collateral securing such secured loan; (ii) that is secured by
the most senior priority perfected security interest or lien in, to or on
specified collateral securing the Obligor's obligations under such secured loan;
and (iii) with respect to which the value of the collateral securing such
secured loan, together with other attributes of the Obligor (including, without
limitation, its general financial condition, ability to generate cash flow
available for debt service and other demands for that cash flow) is adequate (in
the sole business judgment of the Servicer,

32



--------------------------------------------------------------------------------





which judgment shall not be called into question as a result of subsequent
events) to repay such secured loan in accordance with its terms.

     “Servicer” means GSCP (NJ), L.P., a Delaware limited partnership, and its
permitted successors and assigns.

     “Servicer Fee Accrual Account” shall mean a segregated account of the
Servicer, as notified to the Administrative Agent and the Trustee from time to
time, into which Servicing Fee Amounts shall be deposited on any Payment Date on
which they are accrued but not yet payable and which shall not subject to the
Lien of the Trustee hereunder. Amounts on deposit in the Servicer Fee Accrual
Account shall be released to the Servicer on each Payment Date on which the
Servicer Fee shall be due and payable.

     “Servicer’s Certificate” is defined in Section 5.1(s)(iv).

     “Servicing Fee” means for each Settlement Period (a) ending on or prior to
June 30, 2007 an amount equal to the sum, for all Collateral Debt Obligations
and all days in the Settlement Period, of the product of (i) the value of each
Collateral Debt Obligation as set forth in the books and records of the Borrower
for each date in the Settlement Period and (ii) the applicable Servicing Fee
Rate, computed on a 30/360 basis; and (b) thereafter, an amount equal to the
sum, for all Collateral Debt Obligations, of the product of (i) the average
value of each Collateral Debt Obligation as set forth in the books and records
of the Borrower on each of the two immediately preceding Quarterly Determination
Dates and (ii) the applicable Servicing Fee Rate, computed on a 30/360 basis. To
the extent payable to the initial Servicer, the Servicing Fee shall be payable
quarterly in arrears, but shall be accrued in the Servicer Fee Accrual Account
on each Payment Date. For any Successor Servicer, the “Servicing Fee” shall be
determined in accordance with Section 7.14.

     “Servicing Fee Rate” is defined in the Fee Letter.

     “Servicing Records” means all documents, books, records and other
information (including, without limitation, computer programs, tapes, disks,
data processing software and related property rights) prepared and maintained by
the Servicer with respect to the Collateral Debt Obligations and the related
Obligors.

     “Servicing Standards” means the collection and servicing procedures the
Servicer follows with respect to assets comparable to the Collateral Debt
Obligations that it services for itself, its Affiliates or others, which shall
be procedures that the Servicer reasonably believes to be consistent with the
procedures used by institutional servicers of national standing of comparable
assets.

     “Settlement Period” means each calendar month, or, with respect to the
initial Settlement Period, the period from the Closing Date to the end of the
calendar month in which the Closing Date occurs.

     “Solvent” means as to any Person at any time, having a state of affairs
such that all of the following conditions are met: (a) the fair value of the
property owned by such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated

33



--------------------------------------------------------------------------------





liabilities) as such value is established and liabilities evaluated for purposes
of Section 101(32) of the Bankruptcy Code; (b) the present fair salable value of
the property owned by such Person in an orderly liquidation of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured; (c) such Person is
able to realize upon its property and pay its debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business; (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (e) such Person is not engaged in
business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.

     “Spot FX Exchange Rate” means, as of any date of determination, (a) if not
hedged, a current market rate of exchange for exchanging any currency into
Dollars expressed as a ratio of dollars to such currency or (b) if hedged, an
agreed upon exchange rate between the Borrower and the relevant Hedge
Counterparty under a Currency Hedge Transaction.

     “Spread” means (a) with respect to any Floating Rate Collateral Debt
Obligation denominated in Dollars, (i) in the case of any such Collateral Debt
Obligation which is not hedged, the cash interest spread of such Collateral Debt
Obligation over the LIBO Rate and (ii) with respect to any Collateral Debt
Obligation that is subject to an interest rate swap, interest rate cap, interest
rate collar or other interest rate hedging agreement, the percentage over the
LIBO Rate paid on the notional amount of such hedging agreement and (b) with
respect to any Floating Rate Collateral Debt Obligation that is a Non-USD
Obligation, the Converted Spread.

     “Stated Maturity” means, with respect to any Collateral Debt Obligation,
the maturity date specified with respect to such loan or security (subject to
any business day convention specified under the applicable Collateral Debt
Obligation Documents).

     “Structured Finance Obligation” means any obligation or security the
payment or repayment of which is based primarily upon the collection of payments
from a specified pool of financial assets, either fixed or revolving, that by
their terms convert into cash within a finite time period, together with any
rights or other assets designed to assure the servicing or timely distribution
of proceeds to security holders, including, in any event, any project finance
security, any asset-backed security and any future flow security; provided, that
Structured Finance Obligations shall not include any equity from collateralized
debt obligation funds, any unrated securities or any securities rated below
“Baa2” by Moody’s.

     “Subordinated Debt” means any debt that is subordinated in right of payment
to another class of indebtedness of a Person.

     “Subordination Event” is defined in Section 5.1(t).

     “Substitute Collateral Debt Obligation” means any Collateral Debt
Obligation which is substituted for an Ineligible Collateral Debt Obligation
pursuant to Section 2.4(c), which satisfies each of the following conditions:
(a) the aggregate Outstanding Principal Balance of such Collateral Debt
Obligation shall be equal to or greater than the Outstanding Principal Balance
of the Collateral Debt Obligation to be replaced; (b) all representations and
warranties of the

34



--------------------------------------------------------------------------------





Borrower with respect to such Collateral Debt Obligation contained in Section
4.1(y) shall be true and correct as of the Substitution Date of any such
Substitute Collateral Debt Obligation; (c) the substitution of any Substitute
Collateral Debt Obligation does not cause an Amortization Event, Default or
Event of Default to occur; and (d) as of the date on which such Collateral Debt
Obligation becomes part of the Collateral, the Collateral Quality Test is
satisfied; provided that if immediately prior to such date, the Collateral
Quality Test was not satisfied, such test is maintained or improved after giving
effect to the inclusion of such Collateral Debt Obligation in the Collateral.

     “Substitution Date” means any date on which the Borrower transfers a
Substitute Collateral Debt Obligation to the Trustee.

     “Successor Servicer” is defined in Section 7.13(a).

     “Supplemental Interests” means with respect to any Collateral Debt
Obligation, any warrants, equity or other equity interests or interests
convertible into or exchangeable for any such interests received from the
Obligor in connection with such Collateral Debt Obligation.

     “Tangible Net Worth” means, with respect to any Person, the Net Worth of
such Person after subtracting therefrom the aggregate amount of such Person’s
intangible assets, including, without limitation, goodwill, franchises,
licenses, patents, trademarks, tradenames, copyrights and service marks.

     “Tape” is defined in Section 7.19(b).

     “Taxes” means any present or future taxes, levies, imposts, duties,
charges, assessments or fees of any nature (including interest, penalties, and
additions thereto) that are imposed by any Government Authority.

     “Termination Date” means the earliest to occur of (a) the date declared by
the Administrative Agent or occurring automatically in respect of the occurrence
of an Event of Default pursuant to Section 8.1, (b) the date declared by the
Administrative Agent following the date upon which an Amortization Event occurs,
(c) a date selected by the Borrower upon at least thirty (30) days’ prior
written notice to the Administrative Agent and each Managing Agent and (d) the
Commitment Termination Date.

     “Termination Notice” is defined in Section 7.12.

     “Transaction Documents” means this Agreement, the Purchase Agreement, all
Hedging Agreements, the Account Control Agreement and any additional document,
letter, fee letter, certificate, opinion, agreement or writing the execution of
which is necessary or incidental to carrying out the terms of the foregoing
documents.

     “Transition Costs” means the reasonable costs and expenses incurred by the
Backup Servicer in transitioning to Servicer; provided, however, that the
Administrative Agent’s consent shall be required if such Transition Costs exceed
$50,000.00 in the aggregate.

35



--------------------------------------------------------------------------------





     “Trustee” means U.S. Bank National Association, in its capacity as Trustee,
together with its successors and assigns.

     “Trustee Expenses” means the out-of-pocket expenses to be paid to the
Trustee under the Backup Servicer and Trustee Fee Letter.

     “Trustee Fee” means the fee to be paid to the Trustee as set forth in the
Backup Servicer and Trustee Fee Letter.

     “UCC” means the Uniform Commercial Code as from time to time in effect in
the specified jurisdiction or, if no jurisdiction is specified, the State of New
York.

     “Underlying Note” means the promissory note of an Obligor evidencing a
Collateral Debt Obligation.

     “United States” means The United States of America.

     “Unsecured Collateral Debt Obligation” means a Collateral Debt Obligation
which is not a Senior Secured Loan, a Second Lien Loan, a Mezzanine Loan or a
Secured Bond.

     “U.S. Bank” means U.S. Bank National Association, or any permitted
successor thereto.

     “USD Notional Amount” is defined in Section 5.2(b).

     “Weighted Average Fixed Coupon” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
multiplying the cash interest coupon, or, in the case of a Fixed Rate Collateral
Debt Obligation that is a Non-USD Obligation, the Converted Coupon of each Fixed
Rate Collateral Debt Obligation (excluding Defaulted Obligations) as of such
date by the Outstanding Principal Balance of such Collateral Debt Obligation as
of such date, dividing such sum by the aggregate Outstanding Principal Balance
of all such Fixed Rate Collateral Debt Obligations and rounding up to the
nearest 0.01% . For the purpose of calculating the Weighted Average Fixed
Coupon, all Fixed Rate Collateral Debt Obligations that are not currently paying
cash interest shall have an interest rate of 0%.

     “Weighted Average Floating Spread” means, as of any date of determination,
the number, expressed as a percentage, obtained by summing the products obtained
by multiplying, in the case of each Floating Rate Collateral Debt Obligation
(excluding Defaulted Obligations), the Spread of such Collateral Debt
Obligations (including commitment, letter of credit and all other fees), by the
Outstanding Principal Balance of such Collateral Debt Obligation as of such date
and dividing such sum by the aggregate Outstanding Principal Balance of all such
Floating Rate Collateral Debt Obligations and rounding the result up to the
nearest 0.01%; provided that the Spread of any Revolver which is not fully
funded shall be the sum of:

>      (a) the product of (1) the Spread payable on the funded portion of such
> Revolver and (2) the percentage equivalent of a fraction the numerator of
> which is equal to the funded portion of such Revolver and the denominator of
> which is equal to the commitment amount of such Revolver; plus

36



--------------------------------------------------------------------------------





>      (b) the product of (1) the scheduled amounts (other than interest) of
> commitment fee and/or facility fee payable on the unfunded portion of such
> Revolver less any withholding tax, if any, on commitment fees and (2) the
> percentage equivalent of a fraction the numerator of which is equal to the
> unfunded portion of such Revolver and the denominator of which is equal to the
> commitment amount of such Revolver.

     “Weighted Average Life” means, at any date of determination, with respect
to any Collateral Debt Obligation, is determined by: (a) multiplying the number
of months from and including the month in which such date of determination falls
to but excluding the month when each Scheduled Payment is to be received under
such Collateral Debt Obligation by the amount of each such Scheduled Payment,
(b) summing said products, (c) dividing the sum total by the total amount of all
Scheduled Payments to be received under the Collateral Debt Obligation, and (d)
dividing the total by 12.

     “Weighted Average Moody’s Rating Factor” means the number determined by
summing the products obtained by multiplying the Outstanding Principal Balance
of each Collateral Debt Obligation held in the Collateral by its Moody’s Rating
Factor, dividing such sum by the aggregate Outstanding Principal Balance of all
such Collateral Debt Obligation and then rounding the result down to the nearest
whole number.

     “Weighted Average Moody’s Recovery Rate” means, as of any date of
determination, the fraction (expressed as a percentage) obtained by (A) summing
the products obtained by multiplying the Outstanding Principal Balance of each
Collateral Debt Obligation by the Moody’s Recovery Rate with respect to such
Collateral Debt Obligation, (B) dividing such sum by the aggregate Outstanding
Principal Balance of all Collateral Debt Obligations included in the Collateral
as of such date, and (C) rounding down to the nearest tenth of a percent;
provided that for purposes of subsection (A) of this definition, after the
initial calculation of Weighted Average Moody’s Recovery Rate, the Moody’s
Recovery Rate of any particular Collateral Debt Obligation will be deemed not to
have changed from its prior value unless the Servicer has become aware of a
material change affecting such value.

     “Weighted Average Spread” means, as of any date of determination, an amount
(rounded up to the next 0.01%) equal to the weighted average of (a) for Floating
Rate Collateral Debt Obligations, the Weighted Average Floating Spread of the
Floating Rate Collateral Debt Obligations and (b) for Fixed Rate Collateral Debt
Obligations, the excess of the Weighted Average Fixed Coupon of the Fixed Rate
Collateral Debt Obligations over the then-current weighted average strike rate
under the Interest Rate Hedge Transactions.

     Section 1.2 Other Terms.

     All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

37



--------------------------------------------------------------------------------





     Section 1.3 Computation of Time Periods.

     Unless otherwise stated in this Agreement, in the computation of a period
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

     Section 1.4 Interpretation.

     In each Transaction Document, unless a contrary intention appears:

>      (i) the singular number includes the plural number and vice versa;
> 
>      (ii) reference to any Person includes such Person’s successors and
> assigns but, if applicable, only if such successors and assigns are permitted
> by the Transaction Document;
> 
>      (iii) reference to any gender includes each other gender;
> 
>      (iv) reference to any agreement (including any Transaction Document),
> document or instrument means such agreement, document or instrument as
> amended, supplemented or modified and in effect from time to time in
> accordance with the terms thereof and, if applicable, the terms of the other
> Transaction Documents and reference to any promissory note includes any
> promissory note that is an extension or renewal thereof or a substitute or
> replacement therefor; and
> 
>      (v) reference to any Applicable Law means such Applicable Law as amended,
> modified, codified, replaced or reenacted, in whole or in part, and in effect
> from time to time, including rules and regulations promulgated thereunder and
> reference to any section or other provision of any Applicable Law means that
> provision of such Applicable Law from time to time in effect and constituting
> the substantive amendment, modification, codification, replacement or
> reenactment of such section or other provision.

ARTICLE II

ADVANCES

     Section 2.1 Advances.

     (a) On the terms and conditions hereinafter set forth, the Borrower may, by
delivery of a Funding Request to the Administrative Agent, from time to time on
any Business Day during the Revolving Period, at its option, request that the
Lenders make advances (each, an “Advance”) to it in an amount which, at any
time, shall not exceed the Availability in effect on the related Funding Date.
Such Funding Request shall be delivered not later than 12:00 noon (New York City
time) on the date which is one (1) Business Day prior to the requested Funding
Date. Following receipt by the Administrative Agent of a Funding Request, the
Administrative Agent shall forward such Funding Request to each Managing Agent
not later than 1:00 p.m. (New York City time) that day. Upon receipt of such
Funding Request, each Managing Agent shall request the CP Lender in its Lender
Group to make the Advance, and such CP Lender may

38



--------------------------------------------------------------------------------





from time to time during the Revolving Period, in its sole discretion, agree or
decline to make the Advance. If any CP Lender declines to make all or any part
of a proposed Advance, it shall so notify the Committed Lenders and the
applicable portion of the Advance will be made by the Committed Lenders in such
CP Lender’s Lender Group in accordance with their Pro-Rata Shares.
Notwithstanding anything contained in this Section 2.1 or elsewhere in this
Agreement to the contrary, no Committed Lender shall be obligated to make any
Advance in an amount that would result in the aggregate Advances then funded by
such Committed Lender exceeding its Commitment then in effect (minus the
unrecovered principal amount of such Committed Lender’s advances made, downgrade
draws funded or purchase prices paid pursuant to any applicable Liquidity
Agreement to which it is a party). The obligation of each Committed Lender to
remit its Pro-Rata Share of any such Advance shall be several from that of each
other Committed Lender, and the failure of any Committed Lender to so make such
amount available to the Borrower shall not relieve any other Committed Lender of
its obligation hereunder. Each Advance to be made hereunder shall be made
ratably among the Lender Groups in accordance with their Group Advance Limits.

     (b) The Borrower may, within sixty (60) days, but no later than forty-five
(45) days, prior to the then current Commitment Termination Date, by written
notice to the Administrative Agent, make written requests for the Lenders to
extend the Commitment Termination Date. The Administrative Agent will give
prompt notice to the Trustee and each Managing Agent of its receipt of such
request, and each Managing Agent shall give prompt notice to each of the Lenders
in its related Lender Group of its receipt of such request for extension of the
Commitment Termination Date. Each Lender shall make a determination, in its sole
discretion and after a full credit review, not less than thirty (30) days prior
to the then applicable Commitment Termination Date as to whether or not it will
agree to extend the Commitment Termination Date and shall notify the
Administrative Agent thereof (who will thereupon notify the Trustee); provided,
however, that the failure of any Lender to make a timely response to the
Borrower’s request for extension of the Commitment Termination Date shall be
deemed to constitute a refusal by such Lender to extend the Commitment
Termination Date. In the event that at least one Committed Lender agrees to
extend the Commitment Termination Date, the Borrower, the Servicer, the
Administrative Agent and the extending Committed Lenders and, if such extension
is approved by a CP Lender in its sole discretion, such CP Lender shall enter
into such documents as such extending Committed Lenders and CP Lenders may deem
necessary or appropriate to reflect such extension, and all reasonable costs and
expenses incurred by such CP Lenders, such Committed Lenders and the
Administrative Agent (including reasonable attorneys’ fees) shall be paid by the
Borrower. In the event that any Committed Lender declines the request to extend
the Commitment Termination Date (each such Committed Lender being referred to
herein as a “Non-Renewing Committed Lender”), and the Commitment of such
Non-Renewing Committed Lender is not assigned to another Person in accordance
with the terms of Article XI prior to the then current Commitment Termination
Date, (i) the Facility Amount shall be reduced by an amount equal to each such
Non-Renewing Committed Lender’s Commitment on the then current Commitment
Termination Date, and (ii) the Group Advance Limits of the applicable Lender
Groups shall be reduced by an amount equal to the applicable Non-Renewing
Committed Lender’s Commitment on the then current Commitment Termination Date.

39



--------------------------------------------------------------------------------





     Section 2.2 Procedures for Advances.

     (a) In the case of the making of any Advance, the repayment of any Advance,
or any termination, increase or reduction of the Facility Amount and prepayments
of Advances, the Borrower shall give the Administrative Agent a Borrower Notice.
Each Borrower Notice shall specify the amount (subject to Section 2.1 hereof) of
Advances to be borrowed or repaid and the Funding Date or repayment date (which,
in all cases, shall be a Business Day).

     (b) Subject to the conditions described in Section 2.1, the Borrower may
request an Advance from the Lenders by delivering to the Administrative Agent at
certain times the information and documents set forth in this Section 2.2.

     (c) No later than 12:00 noon (New York City time) one (1) Business Day
prior to the proposed Funding Date (or such shorter period of time or later date
as may be agreed to by the Required Committed Lenders), the Administrative
Agent, each Managing Agent and the Trustee, as applicable, shall receive or
shall have previously received the following:

>      (i) a Funding Request in the form of Exhibit A; and
> 
>      (ii) a wire disbursement and authorization form shall be delivered to the
> Administrative Agent.

     (d) Each Funding Request shall specify the aggregate amount of the
requested Advance, which shall be in an amount equal to at least $1,000,000.
Each Funding Request shall be accompanied by (i) a Borrower Notice, depicting
the outstanding amount of Advances under this Agreement and representing that
all conditions precedent for a funding have been met, including a representation
by the Borrower that the requested Advance shall not, on the Funding Date
thereof, exceed the Availability on such day, (ii) a calculation of the
Borrowing Base as of the date the Advance is requested, (iii) an updated
Schedule of Collateral Debt Obligations including each Collateral Debt
Obligation that is subject to the requested Advance, (iv) the proposed Funding
Date, and (v) wire transfer instructions for the Advance. A Funding Request
shall be irrevocable when delivered.

     (e) On the Funding Date following the satisfaction of the applicable
conditions set forth in this Section 2.2 and Article III, each CP Lender may, or
the related Committed Lenders, as applicable, shall, make available to the
Administrative Agent at its address listed beneath its signature on its
signature page to this Agreement (or on the signature page to the Joinder
Agreement pursuant to which it became a party hereto), for deposit to the
account of the Borrower or its designee in same day funds, at the account
specified in the Funding Request, an amount equal to such Lender’s ratable share
of the Advance then being made. Each wire transfer of an Advance to the Borrower
shall be initiated by the applicable Lender no later than 2:00 p.m. (New York
city time) on the applicable Funding Date.

     Section 2.3 Optional Changes in Facility Amount; Prepayments.

     (a) The Borrower shall be entitled at its option, at any time prior to the
occurrence of an Event of Default, to reduce the Facility Amount in whole or in
part; provided that the Borrower shall give prior written notice of such
reduction to the Administrative Agent, the

40



--------------------------------------------------------------------------------





Trustee and each Managing Agent as provided in paragraph (b) of this Section 2.3
and that any partial reduction of the Facility Amount shall be in an amount
equal to $5,000,000 with integral multiples of $1,000,000 above such amount.
Unless otherwise agreed by the Committed Lenders, the Commitment of each
Committed Lender shall be reduced ratably in proportion to such reduction in the
Facility Amount. Any request for a reduction or termination pursuant to this
Section 2.3 shall be irrevocable.

     (b) The Borrower may, on not more than three (3) occasions during the
Ramp-up Period and upon not less than two (2) Business Days prior written notice
to the Administrative Agent, the Trustee and the Managing Agents and, if a
Default or Event of Default exists, with the Administrative Agent’s consent,
increase the Facility Amount by an amount that is an integral multiple of
$1,000,000 and not less than $15,000,000, provided, that the Facility Amount, as
so increased, shall not exceed $130,000,000. The Commitments of the Committed
Lenders shall increase proportionately, as and when the Facility Amount is
increased. The right of the Borrower to request such increase is subject to the
satisfaction of the following conditions: (i) no Default or Event of Default
shall have occurred and be continuing immediately before or after giving effect
to such increase in the Facility Amount and (ii) no change in Applicable Law
shall have occurred, no order, judgment or decree of any Governmental Authority
shall have been issued, and no litigation shall be pending or threatened, which
enjoins, prohibits or restrains (or with respect to any litigation seeks to
enjoin, prohibit or restrain), the making or repayment of the Advances, the
granting or perfection of liens in the Collateral, or the consummation of any of
the other transactions hereunder. The Borrower’s written request to increase the
Facility Amount shall constitute its representation and warranty as to the
matters set forth in clauses (i) and (ii) of the preceding sentence.

     (c) From time to time during the Revolving Period the Borrower may prepay
any portion or all of the Advances Outstanding (from amounts on deposit in the
Collection Account or otherwise available to the Borrower), other than with
respect to Mandatory Prepayments, by delivering to the Administrative Agent, the
Trustee and each Managing Agent a Borrower Notice at least two (2) Business Day
prior to the date of such repayment; provided, that no such reduction shall be
given effect unless the Borrower has complied with the terms of any Hedging
Agreement requiring that one or more Hedge Transactions be terminated in whole
or in part as the result of any such prepayment of the Advances Outstanding, and
the Borrower has paid all Hedge Breakage Costs owing to the relevant Hedge
Counterparty for any such termination. If any Borrower Notice relating to any
prepayment is given, the amount specified in such Borrower Notice shall be due
and payable on the date specified therein, together with accrued Interest to the
payment date on the amount prepaid and any Breakage Costs (including Hedge
Breakage Costs) related thereto. Any partial prepayment by the Borrower of
Advances hereunder, other than with respect to Mandatory Prepayments, shall be
in a minimum amount of $1,000,000 with integral multiples of $250,000 above such
amount. Any amount so prepaid may, subject to the terms and conditions hereof,
be reborrowed during the Revolving Period. A Borrower Notice relating to any
such prepayment shall be irrevocable when delivered.

     Section 2.4 Principal Repayments.

     (a) The Advances Outstanding shall be due and payable in accordance with
Section 2.7 on the Maturity Date. In addition, Advances Outstanding shall be
repaid as and when

41



--------------------------------------------------------------------------------





necessary to cause the Borrowing Base Test to be met and in accordance with
Section 2.7 (each such payment, a “Mandatory Prepayment”), and any amount so
repaid may, subject to the terms and conditions hereof, be reborrowed hereunder
during the Revolving Period.

     (b) All repayments of any Advance or any portion thereof shall be made
together with payment of (i) all Interest accrued and unpaid on the amount
repaid to (but excluding) the date of such repayment, (ii) any and all Breakage
Costs, and (iii) all Hedge Breakage Costs and any other amounts payable by the
Borrower under or with respect to any Hedging Agreement.

     (c) In the event of (i) a breach of any representation or warranty (other
than as set forth in clause (ii) below) set forth in Section 4.1(y) with respect
to any Collateral Debt Obligation or (ii) a breach of any representation or
warranty set forth in Section 4.1(y) with respect to any Collateral Debt
Obligation due to the failure of a trade for a security or loan listed on a
Funding Request to settle on the date expected (each such Collateral Debt
Obligation listed in clause (i) or clause (ii), an “Ineligible Collateral Debt
Obligation”), no later than (x) in the case of an Ineligible Collateral Debt
Obligation arising under clause (i) above, 5 Business Days and (y) in the case
of an Ineligible Collateral Debt Obligation arising under clause (ii) above, 1
Business Day after the earlier of (A) knowledge of such breach on the part of
the Borrower and (B) receipt by the Borrower of written notice thereof given by
the Administrative Agent, the Servicer or any Managing Agent, the Borrower shall
(1) repay Advances Outstanding, or (2) substitute for such Ineligible Collateral
Debt Obligation a Substitute Collateral Debt Obligation, in each case, in an
amount or quantity, as applicable, sufficient to cause the Borrowing Base Test
to be met following such repayment or substitution; provided, however, that no
such repayment or substitution shall be required to be made with respect to such
Ineligible Collateral Debt Obligation (and such Collateral Debt Obligation shall
cease to be an Ineligible Collateral Debt Obligation) if, on or before the
expiration of such 5-Business Day or 1-Business Day period, the representations
and warranties in Section 4.1(y) with respect to such Ineligible Collateral Debt
Obligation shall be made true and correct in all material respects with respect
to such Ineligible Collateral Debt Obligation as made on such day.

     Section 2.5 The Notes.

     (a) Upon the request of any Managing Agent, the Advances made by the
Lenders in the related Lender Group hereunder shall be evidenced by a duly
executed promissory note of the Borrower payable to each Managing Agent, on
behalf of the applicable Lenders in the related Lender Group, in substantially
the form of Exhibit B hereto (collectively, the “Notes”). The Notes shall be
dated the Closing Date and shall be in a maximum principal amount equal to the
applicable Lender Group’s Group Advance Limit, and shall otherwise be duly
completed.

     (b) Each Managing Agent is hereby authorized to enter on a schedule
attached to its Notes the following notations (which may be computer generated)
with respect to each Advance made by each Lender in the applicable Lender Group:
(i) the date and principal amount thereof and (ii) each payment and repayment of
principal thereof, and any such recordation shall constitute prima facie
evidence of the accuracy of the information so recorded. The failure of a
Managing Agent to make any such notation on the schedule attached to the
applicable Note shall not limit or otherwise affect the obligation of the
Borrower to repay the Advances in accordance with their respective terms as set
forth herein.

42



--------------------------------------------------------------------------------





     Section 2.6 Interest Payments.

     (a) Interest shall accrue on each Advance during each Settlement Period at
the applicable Interest Rate. The Borrower shall pay Interest on the unpaid
principal amount of each Advance for the period commencing on and including the
Funding Date of such Advance until but excluding the date that such Advance
shall be paid in full. Interest shall accrue during each Settlement Period and
be payable on the Advances Outstanding on each Payment Date, unless earlier paid
pursuant to (i) a prepayment in accordance with Section 2.3(c) or (ii) a
repayment in accordance with Section 2.4(b).

     (b) Each Managing Agent shall determine (in accordance with information
provided by the relevant CP Lender and/or Committed Lenders in the related
Lender Group, as applicable) its estimate of the Interest (including unpaid
Interest, if any due and payable on a prior Payment Date) to be paid to the
Lenders in the applicable Lender Group on each Payment Date for the related
Settlement Period and shall advise the Administrative Agent and the Servicer, on
behalf of the Borrower and the Trustee, thereof three (3) Business Days prior to
each Payment Date. In the event that any Managing Agent’s, CP Lender’s or
Committed Lender’s, as applicable, estimate of the Interest payable for a
related Settlement Period is different from the actual amount of Interest for
such Settlement Period, the Managing Agent shall increase or decrease its
estimate of Interest for the next succeeding Settlement Period by the amount of
such difference, plus interest thereon at such rate.

     (c) If any Managing Agent, on behalf of the applicable Lenders, shall
notify the Administrative Agent that a Eurodollar Disruption Event as described
in clause (a) of the definition of “Eurodollar Disruption Event” has occurred,
the Administrative Agent shall in turn so notify the Borrower, whereupon all
affected Advances in respect of which Interest accrues at the LIBO Rate shall
immediately be converted into Advances in respect of which Interest accrues at
the Base Rate.

     (d) Anything in this Agreement or the other Transaction Documents to the
contrary notwithstanding, if at any time the rate of interest payable by any
Person under this Agreement and the Transaction Documents exceeds the highest
rate of interest permissible under Applicable Law (the “Maximum Lawful Rate”),
then, so long as the Maximum Lawful Rate would be exceeded, the rate of interest
under this Agreement and the Transaction Documents shall be equal to the Maximum
Lawful Rate. If at any time thereafter the rate of interest payable under this
Agreement and the Transaction Documents is less than the Maximum Lawful Rate,
such Person shall continue to pay interest under this Agreement and the
Transaction Documents at the Maximum Lawful Rate until such time as the total
interest received from such Person is equal to the total interest that would
have been received had Applicable Law not limited the interest rate payable
under this Agreement and the Transaction Documents. In no event shall the total
interest received by a Lender under this Agreement and the Transaction Documents
exceed the amount that such Lender could lawfully have received, had the
interest due under this Agreement and the Transaction Documents been calculated
since the Closing Date at the Maximum Lawful Rate.

     (e) The Borrower shall pay the fees specified hereunder and in the other
Transaction Documents in accordance with Section 2.7.

43



--------------------------------------------------------------------------------





     Section 2.7 Settlement Procedures.

     On each Payment Date the Servicer on behalf of the Borrower shall pay for
receipt by the applicable Lender no later than 11:00 a.m. (New York City time)
to the following Persons, from (i) the Collection Account, to the extent of
available funds and (ii) amounts received in respect of any Hedge Agreement
during such Settlement Period (the sum of such amounts described in clauses (i)
and (ii), minus any amounts required to be deposited to the Revolver Funding
Accounts in accordance with Section 2.13 below being the “Available
Collections”) the following amounts in the following order of priority:

     (a) During the Revolving Period, and, in each case unless otherwise
specified below, applying Interest Collections first, and then Principal
Collections:

>      (i) First, pro rata to each Hedge Counterparty, any amounts, excluding
> any Hedge Breakage Costs and any payments due in respect of the termination of
> any Hedge Transactions, owing to that Hedge Counterparty under its respective
> Hedging Agreement in respect of any Hedge Transaction(s), for the payment
> thereof;
> 
>      (ii) Second, to the Backup Servicer (including in its capacity as
> Successor Servicer, if applicable), in amount equal to any accrued and unpaid
> currently due Backup Servicer Fee, all unpaid Backup Servicer Fees due from a
> prior Payment Date, any unpaid Backup Servicer Expenses and amounts due to the
> Backup Servicer as an Indemnified Party, and any Transition Costs, for the
> payment thereof; provided that the amount of Transition Costs payable under
> this clause Second shall not exceed $100,000 in the aggregate with respect to
> such Payment Date;
> 
>      (iii) Third, to the Trustee in an amount equal to any accrued and unpaid
> currently due Trustee Fee, all unpaid Trustee Fees due from a prior Payment
> Date, all unpaid Trustee Expenses, and any other amounts due to the Trustee as
> an Indemnified Party, for the payment thereof;
> 
>      (iv) Fourth, (A) to the initial Servicer, to the extent (x) accrued but
> not yet payable, to the Servicer Fee Accrual Account, the Senior Portion of
> Servicing Fee of the Servicer for the prior Settlement Period and (y) due and
> payable, to the Servicer, in an amount equal to its accrued and unpaid Senior
> Portion of Servicing Fee after giving effect to the application of funds
> accrued in the Servicer Fee Accrual Account released on such Payment Date, and
> (B) to any Successor Servicer, the accrued and unpaid Servicing Fee and Market
> Servicing Fee Differential to the end of the preceding Collection Period, for
> the payment thereof; provided that the amount of Market Servicing Fee
> Differential payable in any 12-month period under this clause Fourth shall not
> exceed 1.0% of the Aggregate Outstanding Principal Balance;
> 
>      (v) Fifth, pro rata to each Lender in an amount equal to any accrued and
> unpaid Interest and Breakage Costs, for the payment thereof;
> 
>      (vi) Sixth, pro rata to each Lender in an amount equal to any accrued and
> unpaid Commitment Fee, for the payment thereof;

44



--------------------------------------------------------------------------------





>      (vii) Seventh, to the Reserve Account, an amount, if necessary, required
> for the amount on deposit in the Reserve Account to equal the Reserve Account
> Required Amount;
> 
>      (viii) Eighth, to the Administrative Agent for the account of the
> applicable Affected Party, to be paid pro rata to such Affected Party in
> accordance with the amount owed to such Person under this clause Eighth, in an
> amount equal to any unpaid Increased Costs, Taxes and any Other Costs, for the
> payment thereof;
> 
>      (ix) Ninth, first, to the extent of available Principal Collections and
> second, to the extent of available Interest Collections, pro rata to each
> Lender, an amount, if necessary, in repayment of sufficient Advances
> Outstanding to cause the Borrowing Base Test to be satisfied.
> 
>      (x) Tenth, to the Administrative Agent, the Lenders, the Affected Parties
> and the Indemnified Parties (other than the Servicer, if the Servicer is an
> Affiliate of the Borrower), pro rata in accordance with the amount owed to
> such Person under this clause Tenth, all other amounts (other than Advances
> Outstanding) then due under this Agreement, for the payment thereof;
> 
>      (xi) Eleventh, pro rata to each Hedge Counterparty, any Hedge Breakage
> Costs due under its respective Hedging Agreement in respect of any Hedge
> Transaction(s), for the payment thereof;
> 
>      (xii) Twelfth, to the extent not paid by the Servicer, to the Backup
> Servicer, and to any Successor Servicer, as applicable, pro rata in accordance
> with the amount owed to such Person under this clause Twelfth, to the extent
> not previously paid pursuant to clause Second above, the Transition Costs and,
> to the extent not previously paid pursuant to clause Fourth above, the
> Servicing Fee and Market Servicing Fee Differential, for the payment thereof;
> 
>      (xiii) Thirteenth, all remaining Interest Collections shall be
> distributed to the Borrower;
> 
>      (xiv) Fourteenth, pro rata in accordance with the amount owed to such
> Persons under this clause Fourteenth, in payment of the Advances outstanding
> made by each Lender in any Non-Renewing Committed Lender’s Lender Group, an
> amount equal to the product of (i) the amount available to be distributed
> pursuant to this clause Fourteenth and (ii) a fraction, the numerator of which
> is the amount of the aggregate Advances outstanding made by each Lender in
> such Non-Renewing Committed Lender’s Lender Group as of the date such
> Committed Lender became a Non-Renewing Committed Lender and the denominator of
> which is the aggregate Advances Outstanding as of such date; and
> 
>      (xv) Fifteenth, to the Servicer (if an Affiliate of the Borrower), (x)
> all Indemnified Amounts and (y) reimbursement of all expenses payable to it
> pursuant to Section 7.7 and any other amounts then due to it under this
> Agreement, for the payment thereof;

45



--------------------------------------------------------------------------------





>      (xvi) Sixteenth, any amounts on deposit in the Reserve Account in excess
> of the Reserve Account Required Amount and all other remaining amounts shall
> be distributed to the Borrower.

     (b) Following the end of the Revolving Period, to the extent of available
Interest Collections and any amounts on deposit in the Reserve Account in excess
of the Reserve Account Required Amount:

>      (i) First, pro rata to each Hedge Counterparty, any amounts, excluding
> any Hedge Breakage Costs, owing to that Hedge Counterparty under its
> respective Hedging Agreement in respect of any Hedge Transaction(s), for the
> payment thereof;
> 
>      (ii) Second, to the Backup Servicer (including in its capacity as
> Successor Servicer, if applicable), in amount equal to any accrued and unpaid
> currently due Backup Servicer Fee, all unpaid Backup Servicer Fees due from a
> prior Payment Date, any unpaid Backup Servicer Expenses and amounts due to the
> Backup Servicer as an Indemnified Party, and any Transition Costs, for the
> payment thereof; provided that the amount of Transition Costs payable under
> this clause Second shall not exceed $100,000 in the aggregate with respect to
> such Payment Date;
> 
>      (iii) Third, to the Trustee in an amount equal to any accrued and unpaid
> currently due Trustee Fee, all unpaid Trustee Fees due from a prior Payment
> Date, all unpaid Trustee Expenses, and any other amounts due to the Trustee as
> an Indemnified Party, for the payment thereof;
> 
>      (iv) Fourth, (A) to the initial Servicer, to the extent (x) accrued but
> not yet payable, to the Servicer Fee Accrual Account, the Senior Portion of
> Servicing Fee of the Servicer for the prior Settlement Period and (y) due and
> payable, to the Servicer, in an amount equal to its accrued and unpaid Senior
> Portion of Servicing Fee after giving effect to the application of funds
> accrued in the Servicer Fee Accrual Account released on such Payment Date, and
> (B) to any Successor Servicer, the accrued and unpaid Servicing Fee and Market
> Servicing Fee Differential to the end of the preceding Collection Period, for
> the payment thereof; provided that the amount of Market Servicing Fee
> Differential payable in any 12-month period under this clause Fourth shall not
> exceed 1.0% of the Aggregate Outstanding Principal Balance;
> 
>      (v) Fifth, pro rata to each Lender in an amount equal to any accrued and
> unpaid Interest and Breakage Costs, for the payment thereof;
> 
>      (vi) Sixth, pro rata to each Lender, an amount, if necessary, in
> repayment of sufficient Advances Outstanding (after giving effect to all
> distributions under clause (c) below) to cause the Borrowing Base Test to be
> satisfied;
> 
>      (vii) Seventh, to the Reserve Account, an amount, if necessary, required
> for the amount on deposit in the Reserve Account to equal the Reserve Account
> Required Amount;

46



--------------------------------------------------------------------------------





>      (viii) Eighth, all remaining amounts shall be distributed to the
> Borrower; provided, however, that if an Event of Default has occurred and is
> continuing, all remaining amounts shall be applied as Principal Collection in
> accordance with clause (c) below.

     (c) Following the end of the Revolving Period, to the extent of available
Principal Collections:

>      (i) First, to the parties listed above, any amount remaining unpaid
> pursuant to clauses First through Seventh under clause (b) above, in
> accordance with the priority set forth thereunder;
> 
>      (ii) Second, pro rata to each Hedge Counterparty, any Hedge Breakage
> Costs due under its respective Hedging Agreement in respect of any Hedge
> Transaction(s), for the payment thereof;
> 
>      (iii) Third, pro rata to the Lenders, in an amount necessary to reduce
> the Advances Outstanding to zero, for the payment thereof;
> 
>      (iv) Fourth, to the Administrative Agent, the Lenders, the Affected
> Parties and the Indemnified Parties (other than the Servicer, if the Servicer
> is an Affiliate of the Borrower), pro rata in accordance with the amount owed
> to such Person under this clause Fourth, all other amounts (other than
> Advances Outstanding) then due under this Agreement, for the payment thereof;
> 
>      (v) Fifth, to the extent not paid by the Servicer, to the Backup
> Servicer, to the Trustee, and to any Successor Servicer, as applicable, pro
> rata in accordance with the amount owed to such Person under this clause
> Fifth, in an amount equal to any accrued and unpaid Backup Servicer Expenses,
> Trustee Expenses, Market Servicing Fee Differential, Servicing Fee and
> Transition Costs, for the payment thereof; and
> 
>      (vi) Sixth, to the Servicer (if an Affiliate of the Borrower), (x) all
> Indemnified Amounts and (y) reimbursement of all expenses payable to it
> pursuant to Section 7.7 and any other amounts then due to it under this
> Agreement, for the payment thereof;
> 
>      (vii) Seventh, all remaining amounts shall be distributed to the
> Borrower.

     (d) On the terms and conditions hereinafter set forth, at any time during
the Revolving Period, the Servicer may, to the extent of any Principal
Collections on deposit in the Collection Account, withdraw such funds for the
purpose of reinvesting in additional Collateral Debt Obligations, provided the
following conditions are satisfied:

>      (i) all conditions precedent set forth in Section 3.2 have been
> satisfied;
> 
>      (ii) the Servicer provides same day written notice to the Administrative
> Agent and the Trustee by facsimile (to be received no later than 1:00 p.m.
> (New York time) on such day) of the request to withdraw Principal Collections
> and the amount thereof;

47



--------------------------------------------------------------------------------





>      (iii) the notice required in clause (ii) above shall be accompanied by a
> Borrower Notice executed by the Borrower and at least one Responsible Officer
> of the Servicer;
> 
>      (iv) the Trustee provides to the Administrative Agent by facsimile or
> email a statement reflecting the total amount of Principal Collections on
> deposit on such day (and as of the time noted on such statement) in the
> Collection Account; or
> 
>      (v) upon confirmation by the Administrative Agent of the satisfaction of
> the conditions set forth in clauses (i) through (iii) above (which shall be
> provided by 2:30 p.m. (New York time) on the same date, if satisfied), the
> Trustee may release funds from the Collection Account to the Servicer in an
> amount not to exceed the lesser of (A) the amount requested by the Servicer
> and (B) the amount of Principal Collections on deposit in the Collection
> Account on such day.

The Trustee shall provide the statement required under clause (iv) above no
later than 2:00 p.m. (New York time) on any Business Day it receives a request
to withdraw Principal Collections from the Servicer pursuant to clause (ii)
above.

     Section 2.8 Collections and Allocations.

     (a) The Borrower or the Servicer on behalf of the Borrower shall promptly
(but in no event later than two (2) Business Days after the receipt thereof)
identify any Collections received by it as being on account of Interest
Collections or Principal Collections and deposit all such Interest Collections
or Principal Collections received directly by it into the Collection Account.
The Servicer on behalf of the Borrower shall make such deposits or payments on
the date indicated by wire transfer, in immediately available funds.

     (b) Until the occurrence of an Event of Default, to the extent there are
uninvested amounts deposited in the Collection Account, all amounts shall be
invested in Permitted Investments selected by the Servicer on behalf of the
Borrower that mature no later than the Business Day immediately preceding the
next Payment Date; from and after (i) the occurrence of an Event of Default or
(ii) the appointment of a Successor Servicer, to the extent there are uninvested
amounts deposited in the Collection Account, all amounts may be invested in
Permitted Investments selected by the Administrative Agent that mature no later
than the next Business Day. Any earnings (and losses) thereon shall be for the
account of the Borrower.

     (c) Notwithstanding anything to the contrary contained herein or in any
other Transaction Document, all payments required to be made by the Borrower
hereunder shall be made by the Borrower, or the Servicer acting on its behalf,
directing the Trustee to make such payments. The Trustee shall make such
payments to the Secured Parties and any other Persons pursuant to this Agreement
based solely on the information set forth in instructions, including the Monthly
Report, furnished by the Borrower or the Servicer acting on behalf of the
Borrower, and shall be entitled to conclusively rely on such information and
reports, and on the calculations contained therein when making such payments.

48



--------------------------------------------------------------------------------





     Section 2.9 Payments, Computations, Etc.

     (a) Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Borrower or the Servicer on behalf of the Borrower hereunder
shall be paid or deposited in accordance with the terms hereof no later than
10:00 a.m. (New York City time) on the day when due in lawful money of the
United States in immediately available funds to the Agent’s Account. The
Borrower shall, to the extent permitted by law, pay to the Secured Parties
interest on all amounts not paid or deposited when due hereunder at 2.0% per
annum above the Base Rate, payable on demand; provided, however, that such
interest rate shall not at any time exceed the Maximum Lawful Rate. All
computations of interest and all computations of the Interest Rate (other than
Base Rate calculations) shall be made on the basis of a year of 360 days for the
actual number of days (including the first but excluding the last day) elapsed.
All computations of interest calculated with reference to the Base Rate and
calculations of fees hereunder shall be made on the basis of a year of 365/366
days for the actual number of days (including the first but excluding the last
day) elapsed.

     (b) Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of Interest, other interest or any fee payable hereunder,
as the case may be.

     (c) All payments hereunder shall be made without set-off or counterclaim
and in such amounts as may be necessary in order that all such payments shall
not be less than the amounts otherwise specified to be paid under this Agreement
(after withholding for or on account of any Taxes).

     Section 2.10 Breakage Costs.

     The Borrower shall pay to the Administrative Agent for the account of the
applicable Managing Agent, on behalf of the related Lenders, upon the request of
any Managing Agent, any Lender or the Administrative Agent on each Payment Date
on which a prepayment is made, such amount or amounts as shall, without
duplication, compensate the Lenders for any actual loss, cost or expense (the
“Breakage Costs”) incurred by the Lenders (as reasonably determined by the
applicable Lender) as a result of any prepayment of an Advance (and interest
thereon) arising under this Agreement and the Liquidity Agreements. The
determination by any Managing Agent, on behalf of the related Lenders, of the
amount of any such loss or expense shall be set forth in a written notice to the
Borrower delivered by the applicable Lender prior to the date of such prepayment
in the case where notice of such prepayment is delivered to such Lender in
accordance with Section 2.3(c) or within two (2) Business Days following such
prepayment in the case where no such notice is delivered (in which case,
Breakage Costs shall include interest thereon from the date of such prepayment)
and shall be conclusive absent manifest error. No Breakage Costs shall be
payable to any Lender to the extent that (i) notice of such prepayment shall
have been delivered to such Lender in accordance with the provisions of Section
2.3(c) or (ii) such prepayment is made on a Payment Date.

49



--------------------------------------------------------------------------------





     Section 2.11 Increased Costs; Capital Adequacy; Illegality.

     (a) If after the date hereof, any Managing Agent, Lender, Liquidity Bank or
any Affiliate thereof (each of which, an “Affected Party”) shall be charged any
fee, expense or increased cost on account of the adoption of any applicable law,
rule or regulation (including any applicable law, rule or regulation regarding
capital adequacy), any accounting principles or any change in any of the
foregoing, or any change in the interpretation or administration thereof by any
governmental authority, the Financial Accounting Standards Board (“FASB”), any
central bank or any comparable agency charged with the interpretation or
administration thereof, or compliance with any request or directive (whether or
not having the force of law) of any such authority or agency (a “Regulatory
Change”): (i) that subjects any Affected Party to any charge or withholding on
or with respect to any Transaction Document or an Affected Party’s obligations
under a Transaction Document, or on or with respect to the Advances, or changes
the basis of taxation of payments to any Affected Party of any amounts payable
under any Transaction Document (except for changes in the rate of tax on the
overall net income of an Affected Party or taxes excluded by Section 2.12) or
(ii) that imposes, modifies or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of an Affected Party, or credit extended by an
Affected Party pursuant to a Transaction Document or (iii) that imposes any
other condition the result of which is to increase the cost to an Affected Party
of performing its obligations under a Transaction Document, or to reduce the
rate of return on an Affected Party’s capital as a consequence of its
obligations under a Transaction Document, or to reduce the amount of any sum
received or receivable by an Affected Party under a Transaction Document or to
require any payment calculated by reference to the amount of interests or loans
held or interest received by it, then, upon demand by the applicable Managing
Agent, Borrower shall pay to the Administrative Agent, for payment to the
applicable Managing Agent for the benefit of the relevant Affected Party, such
amounts charged to such Affected Party or such amounts to otherwise compensate
such Affected Party for such increased cost or such reduction.

     (b) If as a result of any event or circumstance similar to those described
in clause (a) of this Section 2.11, an Affected Party is required to compensate
a bank or other financial institution providing liquidity support, credit
enhancement or other similar support to such Affected Party in connection with
this Agreement or the funding or maintenance of Advances hereunder, then within
ten (10) days after demand by such Affected Party, the Borrower shall pay to
such Affected Party such additional amount or amounts as may be necessary to
reimburse such Affected Party for any such amounts paid by it.

     (c) In determining any amount provided for in this section, the Affected
Party may use any reasonable averaging and attribution methods. Any Affected
Party making a claim under this section shall submit to the Borrower a
certificate as to such additional or increased cost or reduction, which
certificate shall calculate in reasonable detail any such charges and shall be
conclusive absent demonstrable error.

     Section 2.12 Taxes.

     (a) All payments made by the Borrower in respect of any Advance and all
payments made by the Borrower under this Agreement will be made free and clear
of and without

50



--------------------------------------------------------------------------------





deduction or withholding for or on account of any Taxes, unless such withholding
or deduction is required by law. In such event, the Borrower shall pay to the
appropriate taxing authority any such Taxes required to be deducted or withheld
and the amount payable to each Lender or the Administrative Agent (as the case
may be) will be increased (such increase, the “Additional Amount”) such that
every net payment made under this Agreement after deduction or withholding for
or on account of any Taxes (including, without limitation, any Taxes on such
increase) is not less than the amount that would have been paid had no such
deduction or withholding been deducted or withheld. The foregoing obligation to
pay Additional Amounts, however, will not apply with respect to, and the term
“Additional Amount” shall be deemed not to include (i) net income or franchise
taxes imposed on a Lender, any Managing Agent or the Administrative Agent,
respectively, with respect to payments required to be made by the Borrower or
Servicer on behalf of the Borrower under this Agreement, by a taxing
jurisdiction in which such Lender, such Managing Agent or the Administrative
Agent is organized, has its applicable lending office, conducts business or is
paying taxes as of the Closing Date (as the case may be) (ii) any branch profits
taxes imposed by the United States of America or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (iii) in the case of a
Foreign Lender, any withholding tax that is imposed on amounts payable to such
Foreign Lender, at the time such Foreign Lender becomes a party, attributable to
such Foreign Lender’s failure to comply with Section 2.12(d). If a Lender, any
Managing Agent or the Administrative Agent pays any Taxes in respect of which
the Borrower is obligated to pay Additional Amounts under this Section 2.12(a),
the Borrower shall promptly reimburse such Lender or Administrative Agent in
full.

     (b) The Borrower will indemnify each Lender, each Managing Agent and the
Administrative Agent for the full amount of Taxes in respect of which the
Borrower is required to pay Additional Amounts (including, without limitation,
any Taxes imposed by any jurisdiction on such Additional Amounts) paid by such
Lender, Managing Agent or the Administrative Agent (as the case may be) and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto; provided, however, that such Lender, Managing Agent or the
Administrative Agent, as appropriate, making a demand for indemnity payment,
shall provide the Borrower, at its address set forth under its name on the
signature pages hereof, with a certificate from the relevant taxing authority or
from a Responsible Officer of such Lender, Managing Agent or the Administrative
Agent stating or otherwise evidencing that such Lender, Managing Agent or the
Administrative Agent has made payment of such Taxes and will provide a copy of
or extract from documentation, if available, furnished by such taxing authority
evidencing assertion or payment of such Taxes. This indemnification shall be
made within ten (10) days from the date such Lender, Managing Agent or the
Administrative Agent (as the case may be) makes written demand therefor.

     (c) Within thirty (30) days after the date of any payment by the Borrower
of any Taxes, the Borrower will furnish to the Administrative Agent, the
Managing Agent or the Lender, as applicable, at its address set forth under its
name on the signature pages hereof, appropriate evidence of payment thereof.

     (d) If a Lender is not created or organized under the laws of the United
States or a political subdivision thereof (each such Lender being sometimes
referred to as a “Foreign Lender”), such Lender shall, to the extent that it may
then do so under Applicable Laws, deliver

51



--------------------------------------------------------------------------------





to the Borrower with a copy to each of the Trustee and the Administrative Agent
(i) within fifteen (15) days after the date hereof, or, if later, the date on
which such Lender becomes a Lender hereof two (or such other number as may from
time to time be prescribed by Applicable Laws) duly completed copies of IRS Form
W-8EC1 or Form W-8BEN or any successor forms or other certificates or statements
that may be required from time to time by the relevant United States taxing
authorities or Applicable Laws), as appropriate, to permit the Borrower to make
payments hereunder for the account of such Lender, as the case may be, without
deduction or withholding of United States federal income or similar Taxes and
(ii) upon the obsolescence of or after the occurrence of any event requiring a
change in, any form or certificate previously delivered pursuant to this Section
2.12(d), two copies (or such other number as may from time to time be prescribed
by Applicable Laws) of such additional, amended or successor forms, certificates
or statements as may be required under Applicable Laws to permit the Borrower to
make payments hereunder for the account of such Lender, without deduction or
withholding of United States federal income or similar Taxes.

     (e) Within thirty (30) days of the written request of the Borrower
therefor, the Administrative Agent, the Managing Agent or the Lender, as
appropriate, shall execute and deliver to the Borrower such certificates, forms
or other documents that can be furnished consistent with the facts and that are
reasonably necessary to assist the Borrower in applying for refunds of Taxes
remitted hereunder; provided, however, that the Administrative Agent, the
Managing Agent and the Lender shall not be required to deliver such certificates
forms or other documents if in their respective sole discretion it is determined
that the delivery of such certificate, form or other document would have a
material adverse effect on the Administrative Agent, the Managing Agent or the
Lender and provided further, however, that the Borrower shall reimburse the
Administrative Agent, the Managing Agent or the Lender for any reasonable
expenses incurred in the delivery of such certificate, form or other document.

     (f) If, in connection with an agreement or other document providing
liquidity support, credit enhancement or other similar support to the Lenders in
connection with this Agreement or the funding or maintenance of Advances
hereunder, the Lenders are required to compensate a bank or other financial
institution in respect of Taxes under circumstances similar to those described
in this section then within ten (10) days after demand by the Lenders, the
Borrower shall pay to the Lenders such additional amount or amounts as may be
necessary to reimburse the Lenders for any amounts paid by them.

     (g) In the event that the Borrower is obligated to make an indemnification
payment pursuant to this Section 2.12 and the recipient receives a refund of
Taxes with respect to which the Borrower made an indemnification payment, the
recipient promptly shall remit the amount of such refund to the Borrower.

     (h) in the event that the Borrower becomes obligated to make an
indemnification payment pursuant to this Section 2.12 to any Lender, the
Borrower may request that such Lender designate an alternative applicable
lending office in order to avoid the need for any such indemnification payment
which may thereafter accrue. Such Lender shall use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its lending office, if such change would not, in the
reasonable determination of such Lender, cause such Lender to be in violation of
any applicable law, regulation, treaty or guideline, cause

52



--------------------------------------------------------------------------------





such Lender to incur any additional material costs or expenses, or otherwise be
materially disadvantageous to such Lender.

     (i) Upon request of the Borrower or the Servicer, each Lender that is not a
Foreign Lender shall deliver to the Borrower and the Servicer two duly completed
copies of Internal Revenue Service form W-9 or applicable successor form. If
such Lender fails to deliver such forms, then the Borrower or the Servicer may
withhold from any payment to such Lender an amount equivalent to the applicable
backup withholding tax imposed with respect to such payment under the Code.

     Section 2.13 Revolver Funding.

     (a) Upon the occurrence of a Revolver Funding Date each CP Lender may, in
its sole discretion make, and if it does not, the related Committed Lenders
shall make an advance (each, a “Revolver Funding”) in an amount equal to such
Committed Lender’s ratable share of the aggregate outstanding unfunded
commitments under the Revolvers (collectively, the “Revolver Funding Amount”).
Upon receipt of the proceeds of such Revolver Funding, the Administrative Agent
shall deposit such funds into segregated accounts (each, a “Revolver Funding
Account”), in its name, referencing the name of the applicable Lender, and
maintained at a Qualified Institution. Each Lender hereby grants to the
Administrative Agent full power and authority, on its behalf, to withdraw funds
from the applicable Revolver Funding Account at the time of, and in connection
with, the funding of any Post-Termination Revolver Fundings to be made by the
Borrower, and to deposit to the related Revolver Funding Account any funds
received in respect of each relevant Lender’s ratable share of principal
payments under Section 2.7 hereof, all in accordance with the terms of and for
the purposes set forth in this Agreement. The deposit of monies in such Revolver
Funding Account by any Lender shall not constitute an Advance (and such Lender
shall not be entitled to interest on such monies except as provided in clause
(d) below) unless and until (and then only to the extent that) such monies are
used to make Post-Termination Revolver Fundings pursuant to the first sentence
of clause (b) below).

     (b) From and after the establishment of a Revolver Funding Account with
respect to any Lender, and until the earlier of (i) the reduction to zero of all
outstanding commitments in respect of Revolvers and (ii) five years following
the Revolver Funding Date, all Post-Termination Revolver Fundings to be made by
such Lender hereunder shall be made by withdrawing funds from the applicable
Revolver Funding Account. On each Business Day during such time, the
Administrative Agent shall, (i) if a Revolver Funding Account Shortfall exists,
deposit the lesser of (A) the amount allocable to the repayment of principal to
the Lenders and (B) the Revolver Funding Account Shortfall and (ii) if a
Revolver Funding Account Surplus exists, pay to the applicable Managing Agent,
on behalf of each Lender, such Lender’s ratable share of the Revolver Funding
Account Surplus. Upon the earlier of (i) the reduction to zero of all
outstanding commitments in respect of Revolvers and (ii) five years following
the Revolver Funding Date, all remaining funds then held in such Revolver
Funding Account (after giving effect to any Post-Termination Revolver Fundings
to be made on such date) shall be paid by the Administrative Agent to the
applicable Managing Agent, on behalf of such Lender, and thereafter all payments
made in respect of the Collateral Debt Obligations (whether or not originally
funded from such Lender's Revolver Funding Account) shall be paid directly to
the

53



--------------------------------------------------------------------------------





applicable Managing Agent, on behalf of such Lender, in accordance with the
terms of Section 2.7.

     (c) The Administrative Agent may, its sole discretion, advance funds
withdrawn from the Revolver Funding Accounts to (i) the Borrower or (ii) the
applicable Obligor directly, on behalf of the Borrower, and in either case, such
funds shall be used solely for the purpose of funding advances requested by an
Obligor under a Revolver.

     (d) Proceeds in a Revolver Funding Account shall be invested, at the
written direction of the applicable Lender (or the applicable Managing Agent on
its behalf) to the applicable Revolver Funding Account bank, only in investments
which constitute Permitted Investments. The investment earnings with respect to
a Revolver Funding Account shall accrue as the Lender and Revolver Funding
Account bank shall agree. The Administrative Agent shall direct the Revolver
Funding Account bank to pay all such investment earnings from the relevant
account directly to the applicable Managing Agent, for the account of the
applicable Lender.

     (e) Notwithstanding anything herein to the contrary, none of the Borrower,
the Servicer, the Administrative Agent, the other Managing Agents, the other
Lenders nor the Revolver Funding Account bank shall have any liability for any
loss arising from any investment or reinvestment made by it with respect to a
Revolver Funding Account in accordance with, and pursuant to, the provisions
hereof.

     Section 2.14 Discretionary Sales of Collateral Debt Obligations.

     On any Discretionary Sale Settlement Date, the Borrower shall have the
right to prepay all or a portion of the Advances Outstanding in connection with
the sale and assignment by the Borrower of, and the release of the Lien by the
Trustee over, one or more Collateral Debt Obligations, in whole but not in part
(a “Discretionary Sale”), subject to the following terms and conditions and
subject to the other restrictions contained herein:

     (a) any Discretionary Sale shall be made by the Borrower in a transaction
(A) arranged by the Servicer (or, if a Successor Servicer shall have been
appointed pursuant to Section 7.13, arranged by the Borrower with the approval
of the Administrative Agent) in accordance with the customary management
practices of prudent institutions which manage financial assets similar to the
Collateral Debt Obligations for their own account or for the account of others,
(B) reflecting arm’s-length market terms and (C) in which the Borrower makes no
representations, warranties or covenants and provides no indemnification for the
benefit of any other party to the Discretionary Sale (other than any
representations, warranties or covenants relating to the Borrower’s ownership of
or title to the Collateral Debt Obligation that is the subject of the
Discretionary Sale that are standard and customary in connection with such a
sale or for which the Originator has agreed to fully indemnify the Borrower);

     (b) after giving effect to the Discretionary Sale on the related
Discretionary Sale Trade Date and the payment to the Trustee required under
Section 2.14(d), (A) all representations and warranties of the Borrower
contained in Section 4.1 shall be true and correct as of the Discretionary Sale
Trade Date, (B) neither a Event of Default nor Default shall have occurred and
be continuing, (C) the Borrowing Base Test shall have been satisfied, and, if
such

54



--------------------------------------------------------------------------------





Discretionary Sale Trade Date takes place during the Amortization Period,
following the application of the funds described in clause (d) below, the ratio
of the Borrowing Base to the Drawn Amount shall have been improved, (D) the
Collateral Quality Tests shall have been satisfied, and, if such Discretionary
Sale Trade Date takes place during the Amortization Period, the Collateral
Quality Tests shall have been improved, (E) the RIC/BDC Requirements are
satisfied and (F) the Required Equity Investment shall be maintained;

     (c) on the Discretionary Sale Trade Date, the Borrower and the Servicer
shall be deemed to have represented and warranted that the requirements of
Section 2.14(b) shall have been satisfied as of the related Discretionary Sale
Trade Date after giving effect to the contemplated Discretionary Sale; and

     (d) on the related Discretionary Sale Settlement Date, the Administrative
Agent shall have received into the Collection Account, in immediately available
funds, an amount (i) during the Revolving Period, equal to the sum of (A) the
portion of the Advances Outstanding to be prepaid so that the requirements of
Section 2.14(b) shall have been satisfied as of such Discretionary Sale
Settlement Date plus (B) an amount equal to all unpaid Interest to the extent
reasonably determined by the Administrative Agent to be attributable to that
portion of the Advances Outstanding to be paid in connection with the
Discretionary Sale plus (C) an aggregate amount equal to the sum of all other
amounts due and owing to the Administrative Agent, the Backup Servicer, the
Indemnified Parties and the Hedge Counterparties, as applicable, under this
Agreement and the other Transaction Documents, to the extent accrued to such
date and to accrue to the next Payment Date (including, without limitation,
Hedge Breakage Costs and any other payments owing to the Hedge Counterparties in
respect of the termination of any Hedge Transaction) in each case, to the extent
attributable to the Collateral to be sold by the Borrower pursuant to this
Section 2.14; provided, that the Administrative Agent shall have the right to
determine whether the amount paid (or proposed to be paid) by the Borrower on
the Discretionary Sale Settlement Date is sufficient to satisfy the requirements
in clauses (A) through (C) of this clause (d) and is sufficient to reduce the
Advances Outstanding to the extent requested by the Borrower in connection with
the Discretionary Sale and (ii) following the end of the Revolving Period, equal
to the proceeds of such Discretionary Sale.

     In connection with any Discretionary Sale, following receipt by the Trustee
of the amounts referred to in Section 2.14(d) above (receipt of which shall be
confirmed to the Administrative Agent), there shall be released to the Borrower
(for further sale to a purchaser) without recourse, representation or warranty
of any kind all of the right, title and interest of the Trustee and the Secured
Parties in, to and under the portion of the Collateral subject to such
Discretionary Sale and such portion of the Collateral so released shall be
released from any Lien and the Loan Documents (subject to the requirements set
forth above in this Section 2.14).

     In connection with any Discretionary Sale, on the related Discretionary
Sale Settlement Date, the Trustee on behalf of the Secured Parties shall (i)
execute such instruments of release with respect to the portion of the
Collateral to be released to the Borrower, in recordable form if necessary, in
favor of the Borrower as the Servicer on behalf of the Borrower may reasonably
request, (ii) deliver any portion of the Collateral to be released to the
Borrower in its possession to the Borrower and (iii) otherwise take such
actions, as are determined by the Borrower or Servicer to be reasonably
necessary and appropriate to release the Lien on the portion of the

55



--------------------------------------------------------------------------------





Collateral to be released to the Borrower and release and deliver to the
Borrower such portion of the Collateral to be released to the Borrower.

     Section 2.15 Certain Trading Restrictions.

     Notwithstanding anything to the contrary herein, the Borrower shall not
take, or allow any other Person to take on its behalf, any action (including,
without limitation, acquiring or disposing of any Collateral Debt Obligations
for the primary purpose of recognizing gains or decreasing losses resulting from
market value changes) that would cause the Borrower to be required to register
as an “investment company” within the meaning of the 1940 Act.

ARTICLE III

CONDITIONS OF EFFECTIVENESS AND ADVANCES

     Section 3.1 Conditions to Effectiveness and Advances.

     No Lender shall be obligated to make any Advance hereunder from and after
the Closing Date, nor shall any Lender, the Trustee, the Administrative Agent or
the Managing Agents be obligated to take, fulfill or perform any other action
hereunder, until the following conditions have been satisfied, in the sole
discretion of, or waived in writing by, the Managing Agents:

     (a) This Agreement and all other Transaction Documents and each Liquidity
Agreement or counterparts hereof or thereof shall have been duly executed by,
and delivered to, the parties hereto and thereto and the Administrative Agent
shall have received such other documents, instruments, agreements and legal
opinions as any Managing Agent shall reasonably request in connection with the
transactions contemplated by this Agreement, on or prior to the Closing Date,
each in form and substance satisfactory to the Administrative Agent;

     (b) The Borrower shall have paid all fees required to be paid by it on the
Closing Date, including all fees required hereunder and under the Fee Letter to
be paid as of such date, and shall have reimbursed each Lender and the
Administrative Agent for all fees, costs and expenses related to the
transactions contemplated hereunder and under the other Transaction Documents
and each Liquidity Agreement, including the legal and other document preparation
costs incurred by any Lender and/or the Administrative Agent;

     (c) Each CP Lender whose commercial paper is being rated by one or more
Rating Agency shall have received, to the extent required under the terms of
such CP Lender’s program documents, the written confirmation of each such Rating
Agency that the execution and delivery of this Agreement will not result in a
withdrawal or downgrading of the then-current rating of such commercial paper by
such Rating Agency;

     (d) The Required Equity Investment shall be maintained; and

     (e) The initial public offering of GSC Investment shall have occurred.

     The Administrative Agent shall promptly notify the Borrower and each Lender
of the satisfaction or waiver of the conditions set forth above.

56



--------------------------------------------------------------------------------





     Section 3.2 Additional Conditions Precedent to All Advances.

     Each Advance shall be subject to the further conditions precedent that:

     (a) On the related Funding Date, the Borrower or the initial Servicer, as
the case may be, shall have certified in the related Borrower Notice that:

>      (i) The representations and warranties set forth in Sections 4.1 and
> Section 7.5 are true and correct on and as of such date, before and after
> giving effect to such borrowing and to the application of the proceeds
> therefrom, as though made on and as of such date; and
> 
>      (ii) No event has occurred, or would result from such Advance or from the
> application of the proceeds therefrom, that constitutes an Event of Default or
> an Default.

     (b) The Termination Date shall not have occurred;

     (c) Before and after giving effect to such borrowing and to the application
of proceeds therefrom (i) the Borrowing Base Test shall be satisfied, as
calculated on such date and (ii) the Drawn Amount shall not be greater than the
Facility Amount;

     (d) After giving effect to such borrowing and to the application of
proceeds therefrom the Collateral Quality Tests shall be satisfied, as
calculated on such date; and

     (e) The Required Equity Investment shall be maintained.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

     Section 4.1 Representations and Warranties of the Borrower.

     The Borrower represents and warrants as follows:

     (a) Organization and Good Standing. The Borrower is a Delaware limited
liability company duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its formation, and has full power, authority and
legal right to own or lease its properties and conduct its business as such
business is presently conducted.

     (b) Due Qualification. The Borrower is qualified to do business as a
limited liability company, is in good standing, and has obtained all licenses
and approvals as required under the laws of all jurisdictions in which the
ownership or lease of its property and or the conduct of its business (other
than the performance of its obligations hereunder) requires such qualification,
standing, license or approval, except to the extent that the failure to so
qualify, maintain such standing or be so licensed or approved would not have an
adverse effect on the interests of the Lenders. The Borrower is qualified to do
business as a limited liability company, is in good standing, and has obtained
all licenses and approvals as required under the laws of all states in which the
performance of its obligations pursuant to this Agreement requires such
qualification,

57



--------------------------------------------------------------------------------





standing, license or approval and where the failure to qualify or obtain such
license or approval would have material adverse effect on its ability to perform
hereunder.

     (c) Due Authorization. The execution and delivery of this Agreement and
each Transaction Document to which the Borrower is a party and the consummation
of the transactions provided for herein and therein have been duly authorized by
the Borrower by all necessary action on the part of the Borrower.

     (d) No Conflict. The execution and delivery of this Agreement and each
Transaction Document to which the Borrower is a party, the performance by the
Borrower of the transactions contemplated hereby and thereby and the fulfillment
of the terms hereof and thereof will not conflict with or result in any breach
of any of the terms and provisions of, and will not constitute (with or without
notice or lapse of time or both) a default under, the Borrower’s limited
liability company agreement or any material Contractual Obligation of the
Borrower.

     (e) No Violation. The execution and delivery of this Agreement and each
Transaction Document to which the Borrower is a party, the performance of the
transactions contemplated hereby and thereby and the fulfillment of the terms
hereof and thereof will not conflict with or violate any Applicable Law in a
manner that could reasonably be expected to have a Material Adverse Effect.

     (f) No Proceedings. There are no proceedings or investigations pending or,
to the best knowledge of the Borrower, threatened against the Borrower, before
any Governmental Authority (i) asserting the invalidity of this Agreement or any
Transaction Document to which the Borrower is a party, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
any Transaction Document to which the Borrower is a party or (iii) seeking any
determination or ruling that could reasonably be expected to have a Material
Adverse Effect.

     (g) All Consents Required. All material approvals, authorizations,
consents, orders or other actions of any Person or of any Governmental Authority
(if any) required in connection with the due execution, delivery and performance
by the Borrower of this Agreement and any Transaction Document to which the
Borrower is a party, have been obtained.

     (h) Reports Accurate. All Monthly Reports (if prepared by the Borrower, or
to the extent that information contained therein is supplied by the Borrower),
information, exhibit, financial statement, document, book, record or report
furnished or to be furnished by the Borrower to the Administrative Agent, the
Trustee or a Lender in connection with this Agreement are true, complete and
accurate in all material respects.

     (i) Solvency. The transactions contemplated under this Agreement and each
Transaction Document to which the Borrower is a party do not and will not render
the Borrower not Solvent.

     (j) Selection Procedures. No procedures believed by the Borrower to be
materially adverse to the interests of the Secured Parties were utilized by the
Borrower in identifying and/or selecting the Collateral Debt Obligations that
are part of the Collateral.

58



--------------------------------------------------------------------------------





     (k) Taxes. The Borrower has filed or caused to be filed all Tax returns
required to be filed by it. The Borrower has paid all Taxes and all assessments
made against it or any of its property (other than any amount of Tax the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of the Borrower), and no Tax lien has been filed and, to
the Borrower’s knowledge, no claim is being asserted, with respect to any such
Tax, fee or other charge.

     (l) Agreements Enforceable. This Agreement and each Transaction Document to
which the Borrower is a party constitute the legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with their
respective terms, except as such enforceability may be limited by Insolvency
Laws and except as such enforceability may be limited by general principles of
equity (whether considered in a suit at law or in equity).

     (m) No Liens. The Collateral is owned by the Borrower free and clear of any
Liens except for Permitted Liens as provided herein, and the Trustee, for the
benefit of the Secured Parties, has a valid and perfected first priority
security interest in the Collateral then existing or thereafter arising, free
and clear of any Liens except for Permitted Liens. No effective financing
statement or other instrument similar in effect covering any Collateral is on
file in any recording office except such as may be filed in favor of the
Trustee, for the benefit of the Secured Parties, relating to this Agreement or
reflecting the transfer of the Collateral from the Originator to the Borrower.

     (n) Security Interest. The Borrower has granted a security interest (as
defined in the UCC) to the Trustee, for the benefit of the Secured Parties, in
the Collateral, which is enforceable in accordance with Applicable Law. All
filings (including, without limitation, such UCC filings) as are necessary in
any jurisdiction to perfect the interest of the Trustee, for the benefit of the
Secured Parties, in the Collateral have been made.

     (o) Location of Offices. The Borrower’s jurisdiction of organization,
principal place of business and chief executive office and the office where the
Borrower keeps all the Records is located at the address of the Borrower
referred to in Section 12.2 hereof (or at such other locations as to which the
notice and other requirements specified in Section 5.1(m) shall have been
satisfied).

     (p) Tradenames. The Borrower has no trade names, fictitious names, assumed
names or “doing business as” names or other names under which it has done or is
doing business.

     (q) Value Given. The Borrower gave reasonably equivalent value to the
Originator in consideration for the transfer to the Borrower of the applicable
Collateral Debt Obligations under the Purchase Agreement, no such transfer was
made for or on account of an antecedent debt owed by the Originator to the
Borrower, and no such transfer is voidable or subject to avoidance under any
Insolvency Law.

     (r) Accounting. The Borrower accounts for the applicable transfers to it
from the Originator of interests in the Collateral Debt Obligations under the
Purchase Agreement as sales or contributions of such Collateral Debt Obligations
in its books, records and financial

59



--------------------------------------------------------------------------------





statements (although the financial statements of the Borrower and Originator may
be consolidated), in each case consistent with GAAP.

     (s) Separate Entity. The Borrower is operated as an entity with assets and
liabilities distinct from those of the Originator and any Affiliates thereof
(other than the Borrower), and the Borrower hereby acknowledges that the
Administrative Agent and the Lenders are entering into the transactions
contemplated by this Agreement in reliance upon the Borrower’s identity as a
separate legal entity from the Originator and from each such other Affiliate of
the Originator.

     (t) Investments. Except for Supplemental Interests or Supplemental
Interests that convert into an equity interest in any Person, the Borrower does
not own or hold directly or indirectly, any capital stock or equity security of,
or any equity interest in, any Person.

     (u) Business. Since its formation, the Borrower has conducted no business
other than the purchase and receipt of Collateral Debt Obligations and Related
Property, the borrowing of funds under this Agreement and such other activities
as are incidental to the foregoing.

     (v) ERISA. The Borrower is in compliance in all material respects with all
applicable provisions of ERISA and has not incurred and does not expect to incur
any liabilities (except for premium payments arising in the ordinary course of
business) payable to the Pension Benefit Guaranty Corporation under ERISA.

     (w) Investment Company Act. The Borrower represents and warrants that the
Borrower is exempt and will remain exempt from registration as an “investment
company” within the meaning of the Investment Company Act of 1940, as amended
(the “1940 Act”).

     (x) Government Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
security,” as such terms are defined in Regulation U of the Federal Reserve
Board as now and from time to time hereafter in effect (such securities being
referred to herein as “Margin Stock”). The Borrower owns no Margin Stock, and no
portion of the proceeds of any Advance hereunder will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any Indebtedness that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
portion of such proceeds to be considered a “purpose credit” within the meaning
of Regulation T, U or X of the Federal Reserve Board. The Borrower will not take
or permit to be taken any action that might cause any Related Document to
violate any regulation of the Federal Reserve Board.

     (y) Eligibility of Collateral Debt Obligations. As of the Closing Date,
each Funding Date and each other date on which a Monthly Report or Borrower
Notice is delivered hereunder, (i) the information contained in the Schedule of
Collateral Debt Obligations (in the case of the Closing Date), the information
contained in the related Borrower Notice (in the case of a Funding Date or other
date on which a Borrower Notice is delivered hereunder) or the information
contained in the related Monthly Report (in the case of a Reporting Date), as
applicable, with respect to the identity of such Collateral Debt Obligations and
the amounts owing thereunder is true and correct in all material respects as of
the applicable date and (ii) each

60



--------------------------------------------------------------------------------





security or loan listed thereon as a Collateral Debt Obligation satisfies the
requirements in the definition of “Collateral Debt Obligation” as of the
applicable date.

     (z) USA PATRIOT Act. Neither the Borrower nor any Affiliate of the Borrower
is (1) a country, territory, organization, person or entity named on an OFAC
list, (2) a Person that resides or has a place of business in a country or
territory named on such lists or which is designated as a Non-Cooperative
Jurisdiction by the Financial Action Task Force on Money Laundering (“FATF”), or
whose subscription funds are transferred from or through such a jurisdiction;
(3) a “Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a
foreign bank that does not have a physical presence in any country and that is
not affiliated with a bank that has a physical presence and an acceptable level
of regulation and supervision; or (4) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Section 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns.

     (aa) No Adverse Selection. Neither the Borrower nor any Affiliate of the
Borrower has utilized any selection procedures believed to be adverse to the
Secured Parties in selecting the Collateral Debt Obligations included in the
Collateral from time to time.

ARTICLE V

GENERAL COVENANTS OF THE BORROWER

     Section 5.1 Covenants of the Borrower.

     The Borrower hereby covenants that:

     (a) Compliance with Laws. The Borrower will comply with all Applicable Laws
with respect to it, its business and properties and all Collateral, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

     (b) Preservation of Corporate Existence. The Borrower will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation, and qualify and remain qualified in good standing in each
jurisdiction where the failure to maintain such existence, rights, franchises,
privileges and qualification has had, or could reasonably be expected to have, a
Material Adverse Effect.

     (c) Security Interests. Except as contemplated in this Agreement, the
Borrower will not sell, pledge, assign or transfer to any other Person, or
grant, create, incur, assume or suffer to exist any Lien on any Collateral
(other than Permitted Liens). The Borrower will promptly notify the Trustee and
the Administrative Agent of the existence of any Lien on any Collateral (other
than Permitted Liens) once the Borrower obtains knowledge thereof and the
Borrower shall defend the right, title and interest of the Trustee on behalf of
the Secured Parties in, to and under any Collateral, against all claims of third
parties; provided, however, that nothing in this Section 5.1(c) shall prevent or
be deemed to prohibit the Borrower from suffering to exist Permitted Liens upon
any Collateral.

61



--------------------------------------------------------------------------------





     (d) Delivery of Collections. The Borrower agrees to cause the delivery to
the Servicer promptly (but in no event later than two (2) Business Days after
receipt) all Collections (including any Deemed Collections) received by Borrower
in respect of the Collateral Debt Obligations that are part of the Collateral.

     (e) Activities of Borrower. The Borrower shall not engage in any business
or activity of any kind, or enter into any transaction or indenture, mortgage,
instrument, agreement, contract, loan or other undertaking, which is not
incidental to the transactions contemplated and authorized by this Agreement or
the Purchase Agreement.

     (f) Indebtedness. The Borrower shall not create, incur, assume or suffer to
exist any Indebtedness or other liability whatsoever, except (i) obligations
incurred under this Agreement, under any Hedging Agreement required by Section
5.2(a), or the Purchase Agreement, or (ii) liabilities incident to the
maintenance of its existence in good standing.

     (g) Guarantees. The Borrower shall not become or remain liable, directly or
indirectly, in connection with any Indebtedness or other liability of any other
Person, whether by guarantee, endorsement (other than endorsements of negotiable
instruments for deposit or collection in the ordinary course of business),
agreement to purchase or repurchase, agreement to supply or advance funds, or
otherwise.

     (h) Investments. The Borrower shall not make or suffer to exist any loans
or advances to, or extend any credit to, or make any investments (by way of
transfer of property, contributions to capital, purchase of stock or securities
or evidences of indebtedness, acquisition of the business or assets, or
otherwise) in, any Person except for purchases of Collateral Debt Obligations
and Supplemental Interests, or investments in Permitted Investments in
accordance with the terms of this Agreement.

     (i) Merger; Sales. The Borrower shall not enter into any transaction of
merger or consolidation, or liquidate or dissolve itself (or suffer any
liquidation or dissolution), or acquire or be acquired by any Person, or convey,
sell, loan or otherwise dispose of all or substantially all of its property or
business, except as provided for in this Agreement.

     (j) Distributions. The Borrower may not declare or pay or make, directly or
indirectly, any distribution (whether in cash or other property) with respect to
any Person’s equity interest in the Borrower (collectively, a “Distribution”);
provided, however, if the following shall be true, both before and after giving
effect to such Distribution (A) the Advances Outstanding shall not exceed the
Facility Amount, (B) neither an Event of Default nor a Default under Section
8.1(a) shall have occurred and be continuing, (C) the Borrowing Base Test shall
have been satisfied, (D) the Collateral Quality Tests shall have been satisfied,
(E) the RIC/BDC Requirements are satisfied and (F) the Required Equity
Investment shall be maintained, the Borrower may make Distributions.

     (k) Agreements. The Borrower shall not amend or modify (i) the provisions
of its limited liability company agreement or (ii) the Purchase Agreement
without the consent of the Administrative Agent and prior written notice to each
Managing Agent, or issue any power of attorney except to the Administrative
Agent or the Servicer.

62



--------------------------------------------------------------------------------





     (l) Separate Existence. The Borrower shall:

>      (i) Maintain its own deposit account or accounts, separate from those of
> any Affiliate, with commercial banking institutions. The funds of the Borrower
> will not be diverted to any other Person or for other than corporate uses of
> the Borrower.
> 
>      (ii) Ensure that, to the extent that it shares the same persons as
> officers or other employees as any of its Affiliates, the salaries of and the
> expenses related to providing benefits to such officers or employees shall be
> fairly allocated among such entities, and each such entity shall bear its fair
> share of the salary and benefit costs associated with all such common officers
> and employees.
> 
>      (iii) Ensure that, to the extent that it jointly contracts with any of
> its Affiliates to do business with vendors or service providers or to share
> overhead expenses, the costs incurred in so doing shall be allocated fairly
> among such entities, and each such entity shall bear its fair share of such
> costs. To the extent that the Borrower contracts or does business with vendors
> or service providers when the goods and services provided are partially for
> the benefit of any other Person, the costs incurred in so doing shall be
> fairly allocated to or among such entities for whose benefit the goods and
> services are provided, and each such entity shall bear its fair share of such
> costs. All material transactions between Borrower and any of its Affiliates
> shall be only on an arm’s length basis.
> 
>      (iv) Maintain a principal executive and administrative office through
> which its business is conducted separate from those of its Affiliates (but
> such offices may be at the same location as those of its Affiliates). To the
> extent that Borrower and any of its Affiliates have offices in the same
> location, there shall be a fair and appropriate allocation of overhead costs
> among them, and each such entity shall bear its fair share of such expenses.
> 
>      (v) Conduct its affairs strictly in accordance with its limited liability
> company agreement and observe all necessary, appropriate and customary legal
> formalities, including, but not limited to, holding all regular and special
> director’s meetings appropriate to authorize all action, keeping separate and
> accurate records of such meetings, passing all resolutions or consents
> necessary to authorize actions taken or to be taken, and maintaining accurate
> and separate books, records and accounts, including, but not limited to,
> payroll and transaction accounts.
> 
>      (vi) Take or refrain from taking, as applicable, each of the activities
> specified or assumed in the MBRM Opinion, upon which the conclusions expressed
> therein are based.
> 
>      (vii) Maintain the effectiveness of, and continue to perform under the
> Purchase Agreement, such that it does not amend, restate, supplement, cancel,
> terminate or otherwise modify the Purchase Agreement, or give any consent,
> waiver, directive or approval thereunder or waive any default, action,
> omission or breach under the Purchase Agreement or otherwise grant any
> indulgence thereunder, without (in each case) the prior written consent of the
> Administrative Agent and each Managing Agent.

63



--------------------------------------------------------------------------------





     (m) Change of Name or Jurisdiction of Borrower; Records. The Borrower (x)
shall not change its name or jurisdiction of organization, without thirty (30)
days’ prior written notice to the Administrative Agent and (y) shall not move,
or consent to the Servicer or Trustee moving, the Collateral Debt Obligation
Documents without thirty (30) days’ prior written notice to the Administrative
Agent and (z) will promptly take all actions required of each relevant
jurisdiction in order to continue the first priority perfected security interest
of the Trustee, for the benefit of the Secured Parties (except for Permitted
Liens) in all Collateral, and such other actions as the Trustee or the
Administrative Agent may reasonably request, including but not limited to
delivery of an Opinion of Counsel.

     (n) ERISA Matters. The Borrower will not, if individually or in the
aggregate, the following could reasonably be expected to have a Material Adverse
Effect (a) engage or permit any ERISA Affiliate to engage in any prohibited
transaction for which an exemption is not available or has not previously been
obtained from the United States Department of Labor; (b) permit to exist any
accumulated funding deficiency, as defined in Section 302(a) of ERISA and
Section 412(a) of the Code, or funding deficiency with respect to any Benefit
Plan other than a Multiemployer Plan; (c) fail to make any payments to a
Multiemployer Plan that the Borrower or any ERISA Affiliate may be required to
make under the agreement relating to such Multiemployer Plan or any law
pertaining thereto; (d) terminate any Benefit Plan so as to result in any
liability; or (e) permit to exist any occurrence of any reportable event
described in Title IV of ERISA.

     (o) Originator Collateral. With respect to each item of Collateral acquired
by the Borrower from the Originator, the Borrower will (i) acquire such
Collateral pursuant to and in accordance with the terms of the Purchase
Agreement, (ii) take all action necessary to perfect, protect and more fully
evidence the Borrower’s ownership of such Collateral, including, without
limitation, (A) filing and maintaining, effective financing statements (Form
UCC-1) naming the Originator as seller/debtor and the Borrower as
purchaser/creditor in all necessary or appropriate filing offices, and filing
continuation statements, amendments or assignments with respect thereto in such
filing offices and (B) executing or causing to be executed such other
instruments or notices as may be necessary or appropriate, including, without
limitation, Assignments of Mortgage, and (iii) take all additional action that
the Administrative Agent may reasonably request to perfect, protect and more
fully evidence the respective interests of the parties to this Agreement in the
Collateral.

     (p) Transactions with Affiliates. The Borrower will not enter into, or be a
party to, any transaction with any of its Affiliates, except (i) the
transactions permitted or contemplated by this Agreement, the Purchase Agreement
and any Hedging Agreements and (ii) other transactions (including, without
limitation, transactions related to the use of office space or computer
equipment or software by the Borrower to or from an Affiliate) (A) in the
ordinary course of business, (B) pursuant to the reasonable requirements of the
Borrower’s business, (C) upon fair and reasonable terms that are no less
favorable to the Borrower than could be obtained in a comparable arm’s-length
transaction with a Person not an Affiliate of the Borrower, and (D) not
inconsistent with the factual assumptions set forth in the MBRM Opinion, as such
assumptions may be modified in any subsequent opinion letters delivered to the
Administrative Agent pursuant to Section 3.2 or otherwise. It is understood that
any compensation arrangement for any officer or employee shall be permitted
under clause (ii)(A) through (C) above if such

64



--------------------------------------------------------------------------------





arrangement has been expressly approved by the managers of the Borrower in
accordance with the Borrower’s limited liability company agreement.

     (q) Change in the Transaction Documents. The Borrower will not amend,
modify, waive or terminate any terms or conditions of any of the Transaction
Documents to which it is a party, without the prior written consent of
Administrative Agent.

     (r) Extension or Amendment of Collateral Debt Obligations. The Borrower
will not extend, amend or otherwise modify, or permit the Servicer on its behalf
to extend, amend or otherwise modify, the terms of any Collateral Debt
Obligation in a manner inconsistent with the Servicing Standards, and in any
case will not amend or otherwise modify any Revolver or other Collateral Debt
Obligation to extend the maturity date thereof on any date following the end of
the Revolving Period.

     (s) Reporting. The Borrower will furnish to the Administrative Agent, the
Trustee and each Managing Agent:

>      (i) as soon as possible and in any event within three (3) Business Days
> after the occurrence of each Event of Default and each Default, a written
> statement, signed by a Responsible Officer, setting forth the details of such
> event and the action that the Borrower proposes to take with respect thereto;
> 
>      (ii) promptly, but in no event later than three (3) Business Days after
> its receipt thereof, copies of any and all notices, certificates, documents,
> or reports delivered to it by the Originator under the Purchase Agreement;
> 
>      (iii) with respect to each Determination Date and the related Settlement
> Period, the Borrower, or the Servicer on its behalf, will provide to the
> Backup Servicer, each Managing Agent, the Trustee and the Administrative
> Agent, on the related Reporting Date, a monthly statement (a “Monthly Report”)
> signed by a Responsible Officer of the Servicer and substantially in the form
> of Exhibit E;
> 
>      (iv) together with each Monthly Report, the Borrower, or the Servicer on
> its behalf, shall submit to the Backup Servicer, each Managing Agent, the
> Trustee and the Administrative Agent a certificate (a “Servicer’s
> Certificate”), signed by a Responsible Officer of the Servicer and
> substantially in the form of Exhibit F;
> 
>      (v) the Borrower will submit to the Backup Servicer, each Managing Agent,
> the Trustee and the Administrative Agent, promptly upon receipt thereof, the
> quarterly and annual financial statements received from the Originator
> pursuant to Section 5.1(a) of the Purchase Agreement;
> 
>      (vi) the Borrower hereby appoints Ernst & Young as the firm of
> Independent certified public accountants of recognized national reputation for
> purposes of preparing and delivering the reports or certificates of such
> accountants required by this Agreement. The Borrower, or the Servicer on
> behalf of the Borrower, shall have the right to remove such firm or any
> successor firm. Upon any resignation by or removal of such firm, the Borrower,
> or the Servicer on behalf of the Borrower, shall promptly appoint a successor

65



--------------------------------------------------------------------------------





> thereto that shall also be a firm of Independent certified public accountants
> of recognized national reputation. If the Borrower, or the Servicer on behalf
> of the Borrower, shall fail to appoint a successor to a firm of Independent
> certified public accountants which has resigned or been removed within 30 days
> after such resignation or removal, the Borrower shall promptly notify the
> Administrative Agent of such failure in writing. If the Borrower, or the
> Servicer on behalf of the Borrower, shall not have appointed a successor
> within ten days thereafter, the Administrative Agent shall promptly notify the
> Servicer, who shall appoint a successor firm of Independent certified public
> accountants of recognized national reputation. The fees of such Independent
> certified public accountants and its successor shall be payable by the
> Borrower. On or before the day which is 90 days following the end of
> Borrower’s fiscal year, commencing in 2008, the Borrower shall cause to be
> delivered to the Administrative Agent and the Servicer, (i) a report relating
> to the prior fiscal year to the effect that (A) such firm has reviewed certain
> documents and records relating to the servicing of the Collateral Debt
> Obligations, including at least three Monthly Reports delivered hereunder, and
> (B) based on such examination, such firm is of the opinion that such Monthly
> Reports for such year were prepared in compliance with this Agreement, except
> for such exceptions as it believes to be immaterial and such other exceptions
> as will be set forth in such firm’s report and (ii) a report covering such
> fiscal year to the effect that such accountants have applied certain
> agreed-upon procedures (which procedures shall not be amended from those
> procedures in effect as of the Closing Date without the prior approval of the
> Borrower and Administrative Agent) to certain documents and records relating
> to the servicing of Collateral Debt Obligations under this Agreement, compared
> the information contained in the Monthly Reports and the Servicer’s
> Certificates delivered during the applicable periods covered by such report
> with such documents and records and that no matters came to the attention of
> such accountants that caused them to believe that such servicing was not
> conducted in compliance with Article VII of this Agreement, except for such
> exceptions as such accountants shall believe to be immaterial and such other
> exceptions as shall be set forth in such statement; provided that, in the
> event of a conflict between such firm of Independent certified public
> accountants of recognized national reputation and the Borrower with respect to
> any matter in this clause (s)(vi), the determination by such firm of
> Independent public accountants of recognized national reputation shall be
> conclusive.
> 
>      (vii) On or before the day which is 90 days following the end of
> Borrower’s fiscal year, commencing in 2008, the Borrower, or the Servicer on
> its behalf, will provide to each Managing Agent, the Trustee, the
> Administrative Agent, and the Backup Servicer, an annual report signed by a
> Responsible Officer of the Servicer certifying that (a) a review of the
> activities of the Servicer, and the Servicer’s performance pursuant to this
> Agreement, for the period ending on the last day of such fiscal year has been
> made under such Person’s supervision and (b) the Servicer has performed or has
> caused to be performed in all material respects all of its obligations under
> this Agreement throughout such year and no Servicer Termination Event has
> occurred and is continuing (or if a Servicer Termination Event has so occurred
> and is continuing, specifying each such event, the nature and status thereof
> and the steps necessary to remedy such event, and, if a Servicer Termination
> Event occurred during such year and no notice thereof has been

66



--------------------------------------------------------------------------------





> given to the Administrative Agent, specifying such Servicer Termination Event
> and the steps taken to remedy such event); and
> 
>      (viii) promptly upon request, such other information, documents, records
> or reports respecting the Collateral Debt Obligations or the condition or
> operations, financial or otherwise, of the Borrower or Originator as the
> Administrative Agent or the Trustee may from time to time reasonably request
> in order to protect the interests of the Trustee, on behalf of the Secured
> Parties, under or as contemplated by this Agreement.

     (t) Subordination Events. The Borrower will not engage or permit any
Affiliate to engage in any activities relating to any Obligor and/or with
respect to any Collateral Debt Obligation that would subject a Collateral Debt
Obligation to the risk of (i) equitable subordination under Section 510(c) of
the Bankruptcy Code, or (ii) recharacterization as an equity security under
Section 105(a) of the Bankruptcy Code or otherwise, as a result of the conduct
of the Borrower, the Servicer, the Originator or any of their respective
Affiliates (items (i), and (ii) above, each a “Subordination Event”).

     (u) Compliance With Collateral Debt Obligation Documents. The Borrower will
act in conformity with all material terms and conditions of the Collateral Debt
Obligation Documents, including the prompt enforcement of its rights thereunder.

     (v) Ratings. The Borrower will ensure that each Collateral Debt Obligation
shall have as of its Purchase Date a Moody’s Rating; provided, that if any
Collateral Debt Obligation does not have a Moody’s Assigned Rating or an
assigned Moody’s Shadow Rating as of its Purchase Date, the Borrower (or the
Servicer on its behalf) will apply for a Moody’s Rating to be assigned to such
Collateral Debt Obligation (i) within 10 Business Days of the Purchase Date for
each such Collateral Debt Obligation and (ii) within 10 Business Days of any
amendment to the related Collateral Debt Obligation Documents that is deemed
material in the Servicer’s reasonable judgment. The Borrower shall re-apply at
least once every 12 months for a new Moody’s Shadow Rating with respect to each
Collateral Debt Obligation having a Moody’s Shadow Rating and shall pay all
expenses associated with such application.

     (w) Collateral Quality Tests. The Borrower will ensure, on each
Determination Date and at each other time specified in this Agreement, that the
Collateral Quality Tests is satisfied.

     (x) Investment. The Borrower shall use commercially reasonable efforts to
facilitate the acquisition and settlement of Collateral Debt Obligations, and
shall seek to obtain the best prices and execution for all orders placed with
respect to the Collateral Debt Obligations, considering all reasonable
circumstances. The Borrower shall select all Collateral Debt Obligations which
shall be acquired or sold by it in accordance with the criteria set forth
herein, and in so doing shall take into consideration, among other things, its
payment obligations hereunder on each Payment Date, such that Scheduled Payments
on the Collateral Debt Obligations permit timely performance of such payment
obligations.

     (y) Arm’s Length Transaction. The Borrower shall cause any acquisition or
sale or other disposition of any Collateral Debt Obligation to be conducted on
an arm’s length basis and in accordance with the terms of this Agreement.

67



--------------------------------------------------------------------------------





     Section 5.2 Hedging Agreement.

     (a) The Borrower may, with regard to any Fixed Rate Collateral Debt
Obligations, enter into and maintain one or more Interest Rate Hedge
Transactions, which Interest Rate Hedge Transactions shall:

>      (i) be entered into with a Hedge Counterparty and governed by a Hedging
> Agreement;
> 
>      (ii) have a notional amount and amortization schedule as shall be agreed
> upon by the Borrower and the Administrative Agent, it being understood that
> such schedule shall be based on the weighted average life of the applicable
> Fixed Rate Collateral Debt Obligations; and
> 
>      (iii) shall provide for payments to the Borrower to the extent that the
> LIBO Rate shall exceed a rate agreed upon between the Hedge Counterparty and
> the Borrower.

     (b) Upon the purchase of a Non-USD Obligation, the Borrower may enter into
a Currency Hedge Transaction, provided that each such Currency Hedge Transaction
shall:

>      (i) be entered into with a Hedge Counterparty, governed by a Hedging
> Agreement and approved by the Administrative Agent;
> 
>      (ii) have a schedule of periodic quarterly calculation periods which
> settle on a Payment Date, the first of which commences on the applicable
> Funding Date associated with such purchase, and the last of which ends on the
> date of the last Scheduled Payment due to occur under the Non-USD Obligations
> to which it relates;
> 
>      (iii) have (A) a notional amount denominated in the Approved Foreign
> Currency of the related Non-USD Obligation (the “Non-USD Notional Amount”),
> (B) a notional amount denominated in Dollars (the “USD Notional Amount”), (C)
> a floating payment relating to the index applicable to such Non-USD Obligation
> payable by the Borrower, (D) a floating payment relating to the LIBO Rate
> payable by the Hedge Counterparty, and (E) a scheduled termination date equal
> to the date which the Servicer reasonably expects to be the scheduled final
> payment date of such Non-USD Obligation or, at the option of the Servicer, the
> date on which the average life or duration for the Non-USD Obligation being
> hedged expires; and
> 
>      (iv) provide that (A)(x) the Borrower shall pay to the Hedge
> Counterparty, in the Approved Foreign Currency in which the related Non-USD
> Obligation is denominated, a floating rate coupon on the Non-USD Notional
> Amount of such Currency Hedge Transaction and (y) in exchange, the Hedge
> Counterparty shall pay to the Borrower, in Dollars, a floating rate coupon on
> the USD Notional Amount of such Currency Hedge Transaction; (B)(x) the
> Borrower shall pay to the Hedge Counterparty, in the Permitted Currency in
> which the related Non-USD Obligation is denominated, a specified portion of
> the Non-USD Notional Amount as a final principal exchange amount and (y) in
> exchange, the Hedge Counterparty shall pay to the Borrower, in Dollars, a
> specified portion of the USD Notional Amount as a final principal exchange
> amount; and

68



--------------------------------------------------------------------------------





>      (v) have a Non-USD Notional Amount equal to Outstanding Principal Balance
> of the Non-USD Obligation being hedged;

     (c) As additional security hereunder, the Borrower hereby pledges to the
Trustee, for the benefit of the Secured Parties, all right, title and interest
of the Borrower in, but none of the obligations of the Borrower under, any and
all Hedging Agreements, any and all Hedge Transactions, and any and all present
and future amounts payable by a Hedge Counterparty to the Borrower under or in
connection with its respective Hedging Agreement and Hedge Transaction(s)
(collectively, the “Hedge Collateral”), and grants a security interest to the
Trustee, for the benefit of the Secured Parties, in the Hedge Collateral.
Nothing herein shall have the effect of releasing the Borrower from any of its
obligations under any Hedging Agreement or any Hedge Transaction, nor be
construed as requiring the consent of the Trustee, the Administrative Agent or
any Secured Party for the performance by the Borrower of any such obligations.

     Section 5.3 Accounts.

     (a) Establishment of the Collection Account. The Borrower or the Servicer
on its behalf shall cause to be established, on or before the Closing Date, and
maintained in the name of the Borrower but subject to the Lien of the Trustee on
behalf of the Secured Parties, with an office or branch of a depository
institution or trust company organized under the laws of the United States or
any one of the States thereof or the District of Columbia (or any domestic
branch of a foreign bank) a segregated corporate trust account, which may be a
securities account or a deposit account (the “Collection Account”) for the
purpose of receiving Collections from the Collateral; provided, however, that at
all times such depository institution or trust company shall be a depository
institution organized under the laws of the United States or any one of the
States thereof or the District of Columbia (or any domestic branch of a foreign
bank), (i) (A) that has either (1) a long-term unsecured debt rating of A- or
better by S&P and A-3 or better by Moody’s or (2) a short-term unsecured debt
rating or certificate of deposit rating of A-1 or better by S&P or P-1 or better
by Moody’s, (B) the parent corporation of which has either (1) a long-term
unsecured debt rating of A- or better by S&P and A-3 or better by Moody’s or (2)
a short-term unsecured debt rating or certificate of deposit rating of A-1 or
better by S&P and P-1 or better by Moody’s or (C) is otherwise acceptable to the
Administrative Agent and (ii) whose deposits are insured by the Federal Deposit
Insurance Corporation (any such depository institution or trust company, a
“Qualified Institution”) which Qualified Institution has agreed with the
Borrower, the Servicer, the Administrative Agent and the Trustee to comply with
any and all orders, notices, requests and other instructions originated by the
Administrative Agent or the Trustee acting on the instructions of the
Administrative Agent directing disposition of the funds in the Collection
Account and any and all entitlement orders originated by the Trustee with
respect to financial assets credited to the Collection Account, without any
further consent from the Borrower or the Servicer. In order to provide the
Trustee with control over the Collection Account within the meaning of Section
9-104(a) or Section 9-106(c) of the UCC and any other Applicable Law, the
Borrower and the Servicer hereby agree that the Trustee, acting on the
instructions of the Administrative Agent, may at any time provide U.S. Bank or
any successor Person that maintains the Collection Account with instructions as
to the disposition of funds in the Collection Account, entitlement orders with
respect to financial assets in the Collection Account or instructions as to any
other matters relating to the Collection Account without any

69



--------------------------------------------------------------------------------





further consent from the Borrower or the Servicer. U.S. Bank, to the extent and
for so long as the Collection Account is maintained with it, agrees with the
Borrower, the Servicer and the Administrative Agent to comply with any and all
orders, entitlement orders, notices, requests and other instructions originated
by the Trustee, acting on the instructions of the Administrative Agent,
directing disposition of the funds or financial assets in the Collection Account
without any further consent from the Borrower or the Servicer. Subject in every
respect to the foregoing, U.S. Bank and any successor Person that maintains the
Collection Account shall only comply with such orders, notices, requests,
entitlement orders and other instructions originated by the Borrower or the
Servicer as the Borrower or the Servicer shall expressly deliver and cause U.S.
Bank to effectuate pursuant to the terms of the Transaction Documents, it being
understood and acknowledged that neither the Borrower nor the Servicer shall
give any orders, notices, requests, entitlement orders or instructions not
authorized or permitted by the Transaction Documents. The Administrative Agent
and the other Secured Parties shall not cause the Trustee to issue, and the
Trustee shall not issue a Notice of Exclusive Control (as defined in the Account
Control Agreement), or any entitlement orders or other instructions to U.S. Bank
(or any successor Person that then maintains the Collection Account) unless an
Event of Default has occurred and is continuing; provided that none of the
Originator, the Servicer or the Borrower shall have any right of withdrawal over
the Collection Account (including any subaccounts thereof) except in accordance
with Sections 2.3 and 2.7.

     (b) Adjustments. If (i) the Servicer makes a deposit into the Collection
Account in respect of a Collection of a Collateral Debt Obligation in the
Collateral and such Collection was received by the Servicer in the form of a
check that is not honored for any reason or (ii) the Servicer makes a mistake
with respect to the amount of any Collection and deposits an amount that is less
than or more than the actual amount of such Collection, the Servicer shall
appropriately adjust the amount subsequently deposited into the Collection
Account to reflect such dishonored check or mistake. Any Scheduled Payment in
respect of which a dishonored check is received shall be deemed not to have been
paid.

     (c) Establishment of Reserve Account. The Borrower or the Servicer on its
behalf shall cause to be established, on or before the Closing Date, and
maintained in the name of the Borrower but under the control of the Trustee for
the benefit of the Secured Parties with an office or branch of a Qualified
Institution a segregated corporate trust account, which may be a securities
account or a deposit account (the “Reserve Account”); provided that at all times
such depository institution or trust company shall be a Qualified Institution.
On any Business Day preceding a Payment Date, if the amounts on deposit in the
Collection Amount are insufficient to make the payments required by Sections
2.7(a)(i) through (vi) or 2.7(b)(i) through (vi), as applicable, the Servicer or
the Administrative Agent, as applicable, shall direct a deposit of the lesser of
(i) the additional amount necessary to make such payments or (ii) the amount on
deposit in the Reserve Account. Upon the occurrence and during the continuation
of an Event of Default, the Administrative Agent may, and shall, at the
direction of the Required Committed Lenders, direct the Trustee or the Servicer,
as applicable, to withdraw all remaining amounts on deposit in the Reserve
Account and apply them as Principal Collections in accordance with Section
2.7(c) hereof.

70



--------------------------------------------------------------------------------





     Section 5.4 Delivery of Collateral Debt Obligation Files.

     (a) The Borrower, or the Servicer on its behalf, shall deliver possession
of all “instruments” (within the meaning of Article 9 of the UCC) not
constituting part of “chattel paper” (within the meaning of Article 9 of the
UCC) that evidence any Collateral Debt Obligation being transferred and set
forth on a Schedule of Collateral Debt Obligations, including all Underlying
Notes (other than in the case of Noteless Collateral Debt Obligations), and all
portions of the Collateral Debt Obligation Files to the Trustee on behalf of the
Secured Parties within five Business Days of the applicable Funding Dates, in
each case endorsed in blank or to the Administrative Agent, without recourse.
Pursuant to Section 7.15, the Borrower is required to deliver such instruments
and Collateral Debt Obligation Files to the Trustee for the benefit of the
Secured Parties. Accordingly, the Borrower hereby authorizes and directs the
Servicer to deliver possession of all such instruments and Collateral Debt
Obligation Files to the Trustee on behalf of the Secured Parties, and agrees
that such delivery shall satisfy the condition set forth in the first sentence
of this Section 5.4(a). The Servicer shall also identify on the Collateral Debt
Obligation List (including any amendment thereof), whether by attached schedule
or marking or other effective identifying designation, all Collateral Debt
Obligations being transferred that are not evidenced by such instruments.

     (b) Prior to the occurrence of an Amortization Event, an Event of Default
or Servicer Termination Event, the Trustee shall not record the Assignments of
Mortgage delivered pursuant to Section 5.4(a) and the definition of Collateral
Debt Obligation Documents. Upon the occurrence of an Amortization Event, an
Event of Default or a Servicer Termination Event, the Trustee shall, if so
directed by the Administrative Agent, cause to be recorded in the appropriate
offices each Assignment of Mortgage delivered to it with respect to all
Collateral Debt Obligations being transferred. Each such recording shall be at
the expense of the Borrower; provided, that to the extent the Borrower does not
pay such expenses, the Trustee shall be reimbursed pursuant to the provisions of
Section 2.7.

ARTICLE VI

SECURITY INTEREST

     Section 6.1 Security Interest.

     As collateral security for the prompt, complete and indefeasible payment
and performance in full when due, whether by lapse of time, acceleration or
otherwise, of the Facility Obligations, the Borrower hereby assigns, pledges and
grants to the Trustee, for the benefit of the Secured Parties, a lien on and
security interest in all of the Borrower’s right, title and interest in, to and
under (but none of its obligations under) the Collateral, whether now existing
or owned or hereafter arising or acquired by the Borrower, and wherever located.
The assignment under this Section 6.1 does not constitute and is not intended to
result in a creation or an assumption by the Administrative Agent, the Trustee,
the Managing Agents or any of the Secured Parties of any obligation of the
Borrower or any other Person in connection with any or all of the Collateral or
under any agreement or instrument relating thereto. Anything herein to the
contrary notwithstanding, (a) the Borrower shall remain liable under the
Collateral Debt Obligations to the extent set forth therein to perform all of
its duties and obligations thereunder to the same

71



--------------------------------------------------------------------------------





extent as if this Agreement had not been executed, (b) the exercise by the
Trustee, for the benefit of the Secured Parties, of any of its rights in the
Collateral shall not release the Borrower from any of its duties or obligations
under the Collateral, and (c) none of the Administrative Agent, the Trustee, the
Managing Agents or any Secured Party shall have any obligations or liability
under the Collateral by reason of this Agreement, nor shall the Administrative
Agent, the Managing Agents or any Secured Party be obligated to perform any of
the obligations or duties of the Borrower thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder. The Borrower hereby
authorizes the Trustee or the Administrative Agent, on its behalf, to file an
“all assets” financing statement against it which covers all of its personal
property.

     Section 6.2 Remedies.

     The Trustee, for the benefit of the Secured Parties, shall have all of the
rights and remedies of a secured party under the UCC and other Applicable Law.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent or its designees may (i) deliver a notice of exclusive
control to the Trustee; (ii) instruct the Trustee to deliver any or all of the
Collateral to the Administrative Agent or its designees and otherwise give all
instructions and entitlement orders to the Trustee regarding the Collateral;
(iii) require that the Borrower or the Trustee immediately take action to
liquidate the Collateral to pay amounts due and payable in respect of the
Facility Obligations; (iv) direct the Trustee sell or otherwise dispose of the
Collateral in a commercially reasonable manner, all without judicial process or
proceedings; (v) take control of the Proceeds of any such Collateral; (vi)
direct the Trustee to exercise any consensual or voting rights in respect of the
Collateral; (vii) direct the Trustee to release, make extensions, discharges,
exchanges or substitutions for, or surrender all or any part of the Collateral;
(viii) direct the Trustee to enforce the Borrower’s rights and remedies with
respect to the Collateral; (ix) direct the Trustee to institute and prosecute
legal and equitable proceedings to enforce collection of, or realize upon, any
of the Collateral; (x) remove from the Borrower’s, the Servicer’s, the Trustee’s
and their respective agents’ place of business copies of all books, records and
documents relating to the Collateral and, in the case of the Collateral Debt
Obligation Documents themselves, the originals of any such Collateral Debt
Obligation Documents not held by the Trustee on behalf of the Administrative
Agent; and/or (xi) direct the Trustee to endorse the name of the Borrower upon
any items of payment relating to the Collateral or upon any proof of claim in
bankruptcy against an account debtor. For purposes of taking the actions
described in subsections (i) through (xi) of this Section 6.2 the Borrower
hereby irrevocably appoints the Administrative Agent as its attorney-in-fact
(which appointment being coupled with an interest is irrevocable while any of
the Facility Obligations remain unpaid), with power of substitution, in the name
of the Administrative Agent or in the name of the Borrower or otherwise, for the
use and benefit of the Administrative Agent, but at the cost and expense of the
Borrower and without notice to the Borrower; provided that the Administrative
Agent hereby agrees to exercise such power only so long as an Event of Default
shall be continuing.

     Section 6.3 Release of Liens.

     (a) If (i) the Borrowing Base Test is met, and (ii) no Event of Default or
Default has occurred and is continuing, at the same time as any Collateral Debt
Obligation that is part of the

72



--------------------------------------------------------------------------------





Collateral matures or expires by its terms and all amounts in respect thereof
have been paid by the related Obligor and deposited in the Collection Account,
the Trustee, on behalf of the Secured Parties, shall be deemed to have
automatically released its interest in such Collateral Debt Obligation without
any further action on its part. In connection with any such release on or after
the occurrence of the above, the Trustee, on behalf of the Secured Parties, will
execute and deliver to the Borrower or the Servicer on behalf of the Borrower
any termination statements and any other releases and instruments as the
Borrower or the Servicer on behalf of the Borrower may reasonably request in
order to effect the release of such Collateral Debt Obligation and Supplemental
Interest; provided, that, the Trustee, on behalf of the Secured Parties, will
make no representation or warranty, express or implied, with respect to any such
Collateral Debt Obligation in connection with such sale or transfer and
assignment.

     (b) Upon any request for a release of certain Collateral Debt Obligations
in connection with a proposed Discretionary Sale, if, upon application of the
proceeds of such transaction in accordance with Section 2.7 (i) the Borrowing
Base Test shall be met, (ii) the Collateral Quality Tests shall be met, (iii) no
Event of Default or Default shall result therefrom or shall have occurred and be
continuing and (iv) the RIC/BDC Requirements are satisfied, the Trustee, on
behalf of the Secured Parties will, to the extent requested by the Borrower or
the Servicer on behalf of the Borrower, release its interest in such Collateral
Debt Obligation. In connection with any such release on or after the occurrence
of the above, the Trustee, on behalf of the Secured Parties, will execute and
deliver to the Borrower or the Servicer on behalf of the Borrower any
termination statements and any other releases and instruments as the Borrower or
the Servicer on behalf of the Borrower may reasonably request in order to effect
the release of such Collateral Debt Obligation; provided, that, the Trustee, on
behalf of the Secured Parties, will make no representation or warranty, express
or implied, with respect to any such Collateral Debt Obligation in connection
with such sale or transfer and assignment.

     (c) Upon receipt by the Trustee of the Proceeds of a repurchase of an
Ineligible Collateral Debt Obligation (as such term is defined in the Purchase
Agreement) by the Originator pursuant to the terms of Section 6.1 of the
Purchase Agreement, the Trustee, on behalf of the Secured Parties, shall be
deemed to have automatically released its interest in such Ineligible Collateral
Debt Obligation without any further action on its part. In connection with any
such release on or after the occurrence of such repurchase, the Trustee, on
behalf of the Secured Parties, will execute and deliver to the Borrower or the
Servicer on behalf of the Borrower any releases and instruments as the Borrower
or the Servicer on behalf of the Borrower may reasonably request in order to
effect the release of such Ineligible Collateral Debt Obligation.

     Section 6.4 Assignment of the Purchase Agreement.

     The Borrower hereby represents, warrants and confirms to the Administrative
Agent that the Borrower has assigned to the Trustee, for the ratable benefit of
the Secured Parties hereunder, all of the Borrower’s right and title to and
interest in the Purchase Agreement. The Borrower confirms that following an
Event of Default the Administrative Agent (by direction to the Trustee) shall
have the sole right to enforce the Borrower’s rights and remedies under the
Purchase Agreement for the benefit of the Secured Parties, but without any
obligation on the part of the Administrative Agent, the Trustee, the Secured
Parties or any of their respective Affiliates to perform any of the obligations
of the Borrower under the Purchase Agreement. The Borrower

73



--------------------------------------------------------------------------------





further confirms and agrees that such assignment to the Trustee shall terminate
upon the Collection Date; provided, however, that the rights of the Trustee and
the Secured Parties pursuant to such assignment with respect to rights and
remedies in connection with any indemnities and any breach of any
representation, warranty or covenants made by the Originator pursuant to the
Purchase Agreement, which rights and remedies survive the Termination of the
Purchase Agreement, shall be continuing and shall survive any termination of
such assignment.

ARTICLE VII

ADMINISTRATION, SERVICING AND MANAGEMENT OF COLLATERAL DEBT OBLIGATIONS

     Section 7.1 Appointment of the Servicer.

     The Borrower hereby appoints the Servicer to service the Collateral Debt
Obligations and enforce its respective rights and interests in and under each
Collateral Debt Obligation in accordance with the terms and conditions of this
Article VII and to serve in such capacity until the termination of its
responsibilities pursuant to Section 7.12. The Servicer hereby agrees to perform
the duties and obligations with respect thereto set forth herein.

     Section 7.2 Duties and Responsibilities of the Servicer.

     (a) The Servicer shall conduct the servicing, administration and collection
of the Collateral Debt Obligations and shall take, or cause to be taken, all
such actions as may be necessary or advisable to service, administer and collect
Collateral Debt Obligations from time to time on behalf of the Borrower and as
the Borrower’s agent.

     (b) The duties of the Servicer, as the Borrower’s agent, shall include,
without limitation:

>      (i) preparing and submitting of claims to, and post-billing liaison with,
> Obligors on Collateral Debt Obligations;
> 
>      (ii) maintaining all necessary Servicing Records with respect to the
> Collateral Debt Obligations and providing such reports to the Borrower, the
> Managing Agents and the Administrative Agent in respect of the servicing of
> the Collateral Debt Obligations (including information relating to its
> performance under this Agreement) as may be required hereunder or as the
> Borrower, any Managing Agent or the Administrative Agent may reasonably
> request;
> 
>      (iii) maintaining and implementing administrative and operating
> procedures (including, without limitation, an ability to recreate Servicing
> Records evidencing the Collateral Debt Obligations in the event of the
> destruction of the originals thereof) and keeping and maintaining all
> documents, books, records and other information reasonably necessary or
> advisable for the collection of the Collateral Debt Obligations (including,
> without limitation, records adequate to permit the identification of each new
> Collateral Debt Obligation and all Collections of and adjustments to each
> existing Collateral Debt Obligation); provided, however, that any Successor
> Servicer shall only be required to

74



--------------------------------------------------------------------------------





> recreate the Servicing Records of each prior Servicer to the extent such
> records have been delivered to it in a format reasonably acceptable to such
> Successor Servicer;
> 
>      (iv) promptly delivering to the Borrower, any Managing Agent, the Trustee
> or the Administrative Agent, from time to time, such information and Servicing
> Records (including information relating to its performance under this
> Agreement) as the Borrower, such Managing Agent, the Trustee or the
> Administrative Agent from time to time reasonably request;
> 
>      (v) identifying each Collateral Debt Obligation clearly and unambiguously
> in its Servicing Records to reflect that such Collateral Debt Obligation is
> owned by the Borrower and pledged to the Trustee for the benefit of the
> Secured Parties;
> 
>      (vi) complying in all material respects with the Servicing Standards in
> regard to each Collateral Debt Obligation;
> 
>      (vii) complying with all Applicable Laws with respect to it, its business
> and properties and all Collateral, except where failure to do so, individually
> or in the aggregate, could not reasonably be expected to have a Material
> Adverse Effect;
> 
>      (viii) preserving and maintaining its existence, rights, licenses,
> franchises and privileges as a corporation in the jurisdiction of its
> organization, and qualifying and remaining qualified in good standing as a
> foreign corporation and qualifying to and remaining authorized and licensed to
> perform obligations as Servicer (including enforcement of collection of
> Collateral Debt Obligations on behalf of the Borrower, Lenders, each Hedge
> Counterparty and the Trustee) in each jurisdiction where the failure to
> preserve and maintain such existence, rights, franchises, privileges and
> qualification would materially adversely affect (A) the rights or interests of
> the Borrower, Lenders, each Hedge Counterparty and the Trustee in the
> Collateral Debt Obligations, (B) the collectibility of any Collateral Debt
> Obligation, or (C) the ability of the Servicer to perform its obligations
> hereunder; and
> 
>      (ix) notifying the Borrower, each Managing Agent and the Administrative
> Agent of any material action, suit, proceeding, dispute, offset deduction,
> defense or counterclaim that is or is threatened to be (A) asserted by an
> Obligor with respect to any Collateral Debt Obligation; or (B) reasonably
> expected to have a Material Adverse Effect; and

     (c) The Borrower and Servicer hereby acknowledge that the Secured Parties,
the Administrative Agent and the Trustee shall not have any obligation or
liability with respect to any Collateral Debt Obligations, nor shall any of them
be obligated to perform any of the obligations of the Servicer hereunder.

     Section 7.3 Authorization of the Servicer.

     (a) Each of the Borrower, each Managing Agent, on behalf of itself and the
related Lenders, the Administrative Agent, the Trustee and each Hedge
Counterparty hereby authorizes the Servicer (including any successor thereto) to
take any and all reasonable steps in its name and

75



--------------------------------------------------------------------------------





on its behalf necessary or desirable and not inconsistent with the pledge of the
Collateral to the Trustee, on behalf of the Secured Parties, to collect all
amounts due under any and all Collateral Debt Obligations, including, without
limitation, endorsing any of their names on checks and other instruments
representing Collections, executing and delivering any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Collateral Debt
Obligations and, after the delinquency of any Collateral Debt Obligation and to
the extent permitted under and in compliance with Applicable Law, to commence
proceedings with respect to enforcing payment thereof, to the same extent as the
Borrower could have done if it had continued to own such Collateral free of any
Liens. The Borrower shall furnish the Servicer (and any successors thereto) with
any powers of attorney and other documents necessary or appropriate to enable
the Servicer to carry out its servicing and administrative duties hereunder, and
shall cooperate with the Servicer to the fullest extent in order to ensure the
collectibility of the Collateral Debt Obligations. In no event shall the
Servicer be entitled to make the Borrower, any Lender, any Managing Agent, any
Hedge Counterparty, the Trustee or the Administrative Agent a party to any
litigation without such party’s express prior written consent, or to make the
Borrower a party to any litigation (other than any routine foreclosure or
similar collection procedure) without such Person’s and the Administrative
Agent’s consent.

     (b) After an Event of Default has occurred and is continuing, at the
Administrative Agent’s direction, the Servicer shall take such action as the
Administrative Agent may deem necessary or advisable to enforce collection of
the Collateral Debt Obligations; provided, however, that the Administrative
Agent may, at any time that an Event of Default has occurred and is continuing,
notify any Obligor with respect to any Collateral Debt Obligations of the
assignment of such Collateral Debt Obligations to the Administrative Agent and
direct that payments of all amounts due or to become due to the Borrower
thereunder be made directly to the Administrative Agent or any servicer,
collection agent or lock-box or other account designated by the Administrative
Agent and, upon such notification and at the expense of the Borrower, the
Administrative Agent may enforce collection of any such Collateral Debt
Obligations and adjust, settle or compromise the amount or payment thereof. The
Administrative Agent shall give written notice to any Successor Servicer of the
Administrative Agent’s actions or directions pursuant to this Section 7.3(b).

     Section 7.4 Collection of Payments.

     (a) Collection Efforts, Modification of Collateral Debt Obligations. The
Servicer will make reasonable efforts to collect all payments called for under
the terms and provisions of the Collateral Debt Obligations as and when the same
become due, and will follow its Servicing Standards. The Servicer will use
reasonable efforts to maximize collections with respect to a Defaulted
Obligation. The Servicer may not waive, modify or otherwise vary any provision
of a Collateral Debt Obligation, except as may be done in accordance with the
Servicing Standards.

     (b) Acceleration. The Servicer may, and shall (to the extent it is
permitted to do so under the related Collateral Debt Obligation Documents), at
the direction of the Administrative Agent following an Event of Default,
accelerate the maturity of all or any Scheduled Payments under any Collateral
Debt Obligation under which a default under the terms thereof has occurred and
is continuing (after the lapse of any applicable grace period) promptly after
such Collateral

76



--------------------------------------------------------------------------------





Debt Obligation becomes a Defaulted Obligation or such earlier or later time as
is consistent with its Servicing Standards.

     Section 7.5 Representations and Warranties of the Servicer.

     The initial Servicer, and any Successor Servicer (mutatis mutandis), hereby
represents and warrants as follows:

     (a) Organization and Good Standing. The Servicer is a limited partnership
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with all requisite power and authority to own
its properties and to conduct its business as presently conducted and to enter
into and perform its obligations pursuant to this Agreement.

     (b) Due Qualification. The Servicer is qualified to do business as a
limited partnership, is in good standing, and has obtained all licenses and
approvals as required under the laws of all jurisdictions in which the ownership
or lease of its property and or the conduct of its business (other than the
performance of its obligations hereunder) requires such qualification, standing,
license or approval, except to the extent that the failure to so qualify,
maintain such standing or be so licensed or approved would not have a Material
Adverse Effect. The Servicer is qualified to do business as a limited
partnership, is in good standing, and has obtained all licenses and approvals as
required under the laws of all states in which the performance of its
obligations pursuant to this Agreement requires such qualification, standing,
license or approval.

     (c) Power and Authority. The Servicer has the power and authority to
execute and deliver this Agreement and to carry out its terms. The Servicer has
duly authorized the execution, delivery and performance of this Agreement by all
requisite action.

     (d) No Violation. The consummation of the transactions contemplated by, and
the fulfillment of the terms of, this Agreement by the Servicer (with or without
notice or lapse of time) will not (i) conflict with, result in any breach of any
of the terms or provisions of, or constitute a default under, the articles of
organization or partnership agreement of the Servicer, or any Contractual
Obligation to which the Servicer is a party or by which it or any of its
property is bound, (ii) result in the creation or imposition of any Adverse
Claim upon any of its properties pursuant to the terms of any such Contractual
Obligation (other than this Agreement), or (iii) violate any Applicable Law in a
manner that could reasonably be expected to have a Material Adverse Effect.

     (e) No Consent. No consent, approval, authorization, order, registration,
filing, qualification, license or permit of or with any Governmental Authority
having jurisdiction over the Servicer or any of its properties is required to be
obtained by or with respect to the Servicer in order for the Servicer to enter
into this Agreement or perform its obligations hereunder.

     (f) Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of the Servicer, enforceable against the Servicer in
accordance with its terms, except as such enforceability may be limited by (i)
applicable Insolvency Laws and (ii) general principles of equity (whether
considered in a suit at law or in equity).

77



--------------------------------------------------------------------------------





     (g) No Proceeding. There are no proceedings or investigations pending or
threatened against the Servicer, before any Governmental Authority (i) asserting
the invalidity of this Agreement, (ii) seeking to prevent the consummation of
any of the transactions contemplated by this Agreement or (iii) seeking any
determination or ruling that could reasonably be expected to have a Material
Adverse Effect.

     (h) Reports Accurate. If prepared by the Borrower, or the Servicer on its
behalf, or to the extent that the information contained therein is supplied by
the Servicer, all Servicer’s Certificates, Monthly Reports, information,
exhibits, financial statements, documents, books, Servicer Records or other
reports furnished or to be furnished by the Servicer to the Trustee, the
Administrative Agent or a Lender in connection with this Agreement are and will
be accurate, true and correct in all material respects.

     (i) No Servicer Default. No event has occurred and is continuing and no
condition exists, or would result from the inclusion of any Collateral Debt
Obligation in the Collateral or from the application of the proceeds therefrom,
which constitutes or may reasonably be expected to constitute a Servicer
Termination Event.

     (j) No Adverse Selection. The initial Servicer has not utilized any
selection procedures believed to be adverse to the Secured Parties in exercising
its powers to acquire and dispose of the Collateral Debt Obligations from time
to time pursuant to Section 7.6(l) below.

     Section 7.6 Covenants of the Servicer.

     The Servicer hereby covenants that:

     (a) Compliance with Law. The Servicer will comply with all Applicable Laws
with respect to it, its business and properties and all Collateral, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

     (b) Preservation of Corporate Existence. The Servicer will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
as a foreign limited partnership in each jurisdiction where the failure to
maintain such existence, rights, franchises, privileges and qualification has
had, or could reasonably be expected to have, a Material Adverse Effect.

     (c) Obligations with Respect to Collateral Debt Obligations. The Servicer
will take any actions, consistent with its Servicing Standards, which are
required to ensure the Borrower shall duly fulfill and comply with all material
obligations on the part of the Borrower to be fulfilled or complied with under
or in connection with each Collateral Debt Obligation and will do nothing to
impair the rights of the Borrower or the Trustee, for the benefit of the Secured
Parties, or of the Secured Parties in, to and under the Collateral.

     (d) Preservation of Security Interest. The Servicer on behalf of the
Borrower will execute and file (or cause the execution and filing of) such
financing and continuation statements and any other documents that may be
required by any law or regulation of any Governmental

78



--------------------------------------------------------------------------------





Authority to preserve and protect fully the interest of the Trustee, for the
benefit of the Secured Parties in, to and under the Collateral.

     (e) Change of Name or Jurisdiction; Records. The Servicer shall not move,
or consent to the Trustee moving, the Collateral Debt Obligation Documents
relating to the Collateral Debt Obligations without thirty (30) days’ prior
written notice to the Borrower, the Trustee and the Administrative Agent and, in
either case, will promptly take all actions required of each relevant
jurisdiction in order to continue the first priority perfected security interest
of the Trustee, for the benefit of the Secured Parties, on all collateral, and
such other actions as the Trustee or the Administrative Agent may reasonably
request, including but not limited to delivery of an Opinion of Counsel.

     (f) Servicing Standards. The Servicer will comply in all material respects
with the Servicing Standards in regard to each Collateral Debt Obligation.

     (g) Event of Defaults. The Servicer will furnish to each Managing Agent and
the Administrative Agent, as soon as possible and in any event within three (3)
Business Days after the occurrence of each Event of Default or Default, a
written statement setting forth the details of such event and the action that
the Servicer proposes to take with respect thereto.

     (h) Extension or Amendment of Collateral Debt Obligations. The Servicer
will not, except as otherwise permitted hereunder, agree, on behalf of the
Borrower, to extend, amend or otherwise modify the terms of any Collateral Debt
Obligation in a manner inconsistent with the Servicing Standards, and in any
case will not amend or otherwise modify any Revolver or other Collateral Debt
Obligation to extend the maturity date thereof on any date following the end of
the Revolving Period.

     (i) Other. The Servicer will furnish to the Borrower, any Managing Agent,
the Trustee and the Administrative Agent such other information, documents
records or reports respecting the Collateral Debt Obligations or the condition
or operations, financial or otherwise of the Servicer that are in the Servicer’s
possession, as the Borrower, the Trustee such Managing Agent or the
Administrative Agent may from time to time reasonably request in order to
protect the respective interests of the Borrower, such Managing Agent, the
Trustee, the Administrative Agent or the Secured Parties under or as
contemplated by this Agreement.

     (j) Subordination Events. The Servicer will not engage in any activities
relating to any Obligor and/or with respect to any Collateral Debt Obligation
that would subject a Collateral Debt Obligation to the risk of a Subordination
Event.

     (k) Compliance With Collateral Debt Obligation Documents. The Servicer
will, on behalf of the Borrower, act in conformity with all material terms and
conditions of the Collateral Debt Obligation Documents, including the prompt
enforcement of the Borrower’s rights thereunder.

     (l) Investment and Disposition. The initial Servicer, subject to and in
accordance with the provisions of this Agreement and the other Transaction
Documents, may at any time dispose of any or all of the Collateral Debt
Obligations in the open market or otherwise, or (ii) originate or acquire, in
substitution for or in addition to any Collateral Debt Obligations, one or

79



--------------------------------------------------------------------------------





more Collateral Debt Obligations, and may, as agent of the Borrower, take the
following actions with respect to any Collateral Debt Obligations (in each case
subject to and in accordance with the provisions of this Agreement):

  (i)      retain such Collateral Debt Obligations; or     (ii)      dispose of
such Collateral Debt Obligations, in the open market or otherwise; or     (iii) 
    if applicable, tender such Collateral Debt Obligations pursuant to an Offer;
or     (iv)      if applicable, consent to any proposed amendment, modification
or waiver pursuant to an Offer; or     (v)      retain or dispose of any
securities or other property (if other than cash) received pursuant to an Offer;
or     (vi)      waive any default with respect to any Defaulted Obligation
(provided, that for the avoidance of doubt, no such waiver by the Servicer, on
behalf of the Borrower, shall, in and of itself, affect the classification of
such Collateral Debt Obligation as a Defaulted Obligation under this Agreement);
or     (vii)      vote to accelerate (or rescind the acceleration of) the
maturity of any Defaulted Obligation; or     (viii)      participate on behalf
of the Borrower in a committee or group formed by creditors of an Obligor under
a Collateral Debt Obligation and agree on behalf of the Borrower to any
restructuring of any Collateral Debt Obligation (including the acceptance of any
security or other property in exchange for or in satisfaction of such Collateral
Debt Obligation) and/or the reorganization of any Person obligated on or with
respect to any Collateral Debt Obligation; or     (ix)      exercise any other
rights or remedies with respect to such Collateral Debt Obligations as provided
in the related underlying instruments, including any exercise of creditor rights
or sitting on any creditors’ committee, or take any other action consistent with
the terms of this Agreement which it believes to be in the best interests of the
Borrower and the Lenders.      

provided, however, that if a Successor Servicer shall be appointed, the Borrower
shall perform each of these functions with the consent of the Administrative
Agent or such designee as the Administrative Agent may appoint; and provided,
further that the initial Servicer shall not utilize any selection procedures
reasonably believed by it to be adverse to the Secured Parties in selecting the
Collateral Debt Obligations to be acquired or disposed of from time to time in
accordance herewith.

     Section 7.7 Payment of Certain Expenses by Servicer.

     The Servicer, so long as it shall be an Affiliate of the Borrower, will be
required to pay all expenses incurred by it in connection with its activities
under this Agreement, including fees

80



--------------------------------------------------------------------------------





and disbursements of legal counsel and independent accountants, Taxes imposed on
the Servicer, expenses incurred in connection with payments and reports pursuant
to this Agreement, and all other fees and expenses not expressly stated under
this Agreement for the account of the Borrower. The Borrower shall, subject to
Section 2.7, reimburse the Servicer for the foregoing expenses incurred by it in
connection with its obligations hereunder.

     Section 7.8 Reports.

     The initial Servicer will provide all reports, certificates and other
documentation required to enable the Borrower to satisfy its reporting
obligations hereunder and under the other Transaction Documents, including,
without limitation, the requirements of Section 5.1(s), as and when such
reports, certificates or other documentation are required hereunder or
thereunder. Any Successor Servicer’s responsibilities shall be limited to the
delivery of the Monthly Report, and such other reports, certificates or other
documentation as may be agreed between such Successor Servicer and the
Administrative Agent at the time of the appointment of such Successor Servicer.

     Section 7.9 Limitation on Liability of the Servicer and Others.

     Except as provided herein, neither the Servicer (including any Successor
Servicer) nor any of the directors or officers or employees or agents of the
Servicer shall be under any liability to the Borrower, the Administrative Agent,
the Lenders or any other Person for any action taken or for refraining from the
taking of any action expressly provided for in this Agreement; provided,
however, that this provision shall not protect the Servicer or any such Person
against any liability that would otherwise be imposed by reason of its willful
misfeasance, bad faith or gross negligence in the performance of duties or by
reason of its willful misconduct hereunder.

     The Servicer shall not be under any obligation to appear in, prosecute or
defend any legal action that is not incidental to its duties to service the
Collateral Debt Obligations in accordance with this Agreement that in its
reasonable opinion may involve it in any expense or liability. The Servicer may,
in its sole discretion, undertake any legal action relating to the servicing,
collection or administration of Collateral Debt Obligations and the Related
Property that it may reasonably deem necessary or appropriate for the benefit of
the Borrower and the Secured Parties with respect to this Agreement and the
rights and duties of the parties hereto and the respective interests of the
Borrower and the Secured Parties hereunder.

     Section 7.10 The Servicer Not to Resign.

     The Servicer, so long as it shall be an Affiliate of the Borrower, shall
not resign from the obligations and duties hereby imposed on it except upon its
determination that (i) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (ii) there is no reasonable action that
it could take to make the performance of its duties hereunder permissible under
Applicable Law. Any such determination permitting the resignation of the
Servicer shall be evidenced as to clause (i) above by an Opinion of Counsel to
such effect delivered to the Borrower and the Administrative Agent. No such
resignation shall become effective until a Successor Servicer shall have assumed
the responsibilities and obligations of the Servicer in according with the terms
of this Agreement.

81



--------------------------------------------------------------------------------





     Section 7.11 Access to Certain Documentation and Information Regarding the
Collateral Debt Obligations.

     The Borrower, or the Servicer on its behalf, as applicable, shall provide
to the Administrative Agent, the Trustee and each Managing Agent:

     (a) access to the Collateral Debt Obligation Documents and all other
documentation regarding the Collateral Debt Obligations included as part of the
Collateral and the Related Property, such access being afforded without charge
but only (i) upon reasonable prior notice, (ii) during normal business hours and
(iii) subject to the Servicer’s normal security and confidentiality procedures.
From and after (x) the Closing Date and annually thereafter at the discretion of
the Administrative Agent, the Administrative Agent, on behalf of and with the
input of each Managing Agent, may review the Borrower’s and the Servicer’s
collection and administration of the Collateral Debt Obligations in order to
assess compliance by the Servicer with the Servicer’s written policies and
procedures, as well as with this Agreement and may conduct an audit of the
Collateral Debt Obligations, Collateral Debt Obligation Documents and Records in
conjunction with such a review, which audit shall be reasonable in scope and
shall be completed in a reasonable period of time and (y) the occurrence, and
during the continuation of an Event of Default, the Administrative Agent and
each Managing Agent may review the Borrower’s and the Servicer’s collection and
administration of the Collateral Debt Obligations in order to assess compliance
by the Servicer with the Servicer’s written policies and procedures, as well as
with this Agreement, which review shall not be limited in scope or frequency,
nor restricted in period. The Administrative Agent may also conduct an audit (as
such term is used in clause (x) above) of the Collateral Debt Obligations,
Collateral Debt Obligation Documents and Records in conjunction with such a
review. The Borrower shall bear the cost of such reviews and audits; and

     (b) promptly upon request, such other information, documents, records or
reports respecting the Collateral Debt Obligations or the condition or
operations, financial or otherwise, of the Borrower or Originator as the
Administrative Agent may from time to time reasonably request in order to
protect the interests of the Trustee, the Administrative Agent or the Secured
Parties under or as contemplated by this Agreement.

     Section 7.12 Servicer Termination Events.

     (a) If any one of the following events (a “Servicer Termination Event”)
shall occur and be continuing on any day:

>      (i) any failure by the Servicer to make any payment, transfer or deposit
> as required by this Agreement and such failure shall continue for three (3)
> Business Days;
> 
>      (ii) any failure by the Servicer to give instructions or notice to the
> Borrower, any Managing Agent and/or the Administrative Agent as required by
> this Agreement or to deliver any Required Reports hereunder on or before the
> date occurring three (3) Business Days after the date such instructions,
> notice or report is required to be made or given, as the case may be, under
> the terms of this Agreement;

82



--------------------------------------------------------------------------------





>      (iii) any failure on the part of the Servicer duly to observe or perform
> in any material respect any other covenants or agreements of the Servicer set
> forth in this Agreement or any other Transaction Document to which it is a
> party as Servicer that continues unremedied for a period of thirty (30) days
> after the first to occur of (i) the date on which written notice of such
> failure requiring the same to be remedied shall have been given to the
> Servicer by the Administrative Agent, any Managing Agent or the Borrower and
> (ii) the date on which the Servicer becomes or should have become aware
> thereof;
> 
>      (iv) any representation, warranty or certification made by the Servicer
> in this Agreement or in any certificate delivered pursuant to this Agreement
> shall prove to have been false or incorrect in any material respect when made
> and such failure, if susceptible to a cure, shall continue unremedied for a
> period of thirty (30) days after the first to occur of (i) the date on which
> written notice of such failure requiring the same to be remedied shall have
> been given to the Servicer by the Administrative Agent, any Managing Agent or
> the Borrower and (ii) the date on which the Servicer becomes or should have
> become aware thereof;
> 
>      (v) the Servicer shall fail to service the Collateral Debt Obligations in
> accordance with the Servicing Standards;
> 
>      (vi) an Insolvency Event shall occur with respect to the Servicer;
> 
>      (vii) the rendering against the Servicer of a final non-appealable
> judgment, decree or order for the payment of money in excess of U.S.
> $5,000,000 (individually or in the aggregate) and the continuance of such
> judgment, decree or order unsatisfied and in effect for any period of thirty
> (30) consecutive days without a stay of execution;
> 
>      (viii) any Material Adverse Change occurs in the financial condition of
> the Servicer;
> 
>      (ix) if the Servicer is an Affiliate of the Borrower or Originator, any
> Change-in-Control of the Servicer (other than pursuant to an initial public
> offering of its equity securities) is made without the prior written consent
> of the Borrower and the Administrative Agent; or
> 
>      (x) if the Servicer is an Affiliate of the Borrower or Originator, the
> Servicer shall fail to maintain its status as a registered investment advisor
> under the Investment Advisers Act of 1940, as amended.

then, notwithstanding anything herein to the contrary, so long as any such
Servicer Termination Events shall not have been remedied at the expiration of
any applicable cure period, the Administrative Agent may, or at the direction of
the Required Committed Lenders shall, by written notice to the Servicer and the
Backup Servicer (a “Termination Notice”), subject to the provisions of Section
7.13, terminate all of the rights and obligations of the Servicer as Servicer
under this Agreement. The Borrower shall pay all reasonable set-up and
conversion costs associated with the transfer of servicing rights to the
Successor Servicer.

83



--------------------------------------------------------------------------------





     Section 7.13 Appointment of Successor Servicer.

     (a) On and after the receipt by the Servicer of a Termination Notice
pursuant to Section 7.12, the Servicer shall continue to perform all servicing
functions under this Agreement until the date specified in the Termination
Notice or otherwise specified by the Administrative Agent, to the Servicer and
the Backup Servicer in writing. The Administrative Agent may at the time
described in the immediately preceding sentence in its sole discretion, appoint
the Backup Servicer as the Servicer hereunder, and the Backup Servicer shall
within seven (7) days assume all obligations of the Servicer hereunder, and all
authority and power of the Servicer under this Agreement shall pass to and be
vested in the Backup Servicer unless the Backup Servicer is unwilling to accept
such appointment; provided, however, that any Successor Servicer (including,
without limitation, the Backup Servicer) shall not (i) be responsible or liable
for any past actions or omissions of the outgoing Servicer or (ii) be obligated
to make servicer advances. The Administrative Agent may appoint (i) the Backup
Servicer as successor servicer, or (ii) if the Administrative Agent does not so
appoint the Backup Servicer, there is no Backup Servicer or the Backup Servicer
is unwilling or unable to assume such obligations on such date, the
Administrative Agent shall as promptly as possible appoint an alternate
successor servicer to act as Servicer (in each such case, the “Successor
Servicer”), and such Successor Servicer shall accept its appointment by a
written assumption in a form acceptable to the Administrative Agent.

     (b) Upon its appointment as Successor Servicer, the Backup Servicer
(subject to Section 7.13(a)) or the alternate successor servicer, as applicable,
shall be the successor in all respects to the Servicer with respect to servicing
functions under this Agreement, shall assume all servicing duties hereunder and
shall be subject to all the responsibilities, duties and liabilities relating
thereto placed on the Servicer by the terms and provisions hereof, and all
references in this Agreement to the Servicer shall be deemed to refer to the
Backup Servicer or the Successor Servicer, as applicable. Any Successor Servicer
shall be entitled, with the prior consent of the Administrative Agent, to
appoint agents to provide some or all of its duties hereunder, provided that no
such appointment shall relieve such Successor Servicer of the duties and
obligations of the Successor Servicer pursuant to the terms hereof and that any
such subcontract may be terminated upon the occurrence of a Servicer Termination
Event.

     (c) All authority and power granted to the Servicer under this Agreement
shall automatically cease and terminate upon termination of the Servicer under
this Agreement and shall pass to and be vested in the Successor Servicer, and,
without limitation, the Successor Servicer is hereby authorized and empowered to
execute and deliver, on behalf of the Servicer, as attorney-in-fact or
otherwise, all documents and other instruments, and to do and accomplish all
other acts or things necessary or appropriate to effect the purposes of such
transfer of servicing rights. The Servicer agrees to cooperate with the
Successor Servicer in effecting the termination of the responsibilities and
rights of the Servicer to conduct servicing on the Collateral.

     (d) Upon the Backup Servicer receiving notice that it is required to serve
as the Successor Servicer hereunder pursuant to the foregoing provisions of this
Section 7.13, the Backup Servicer will promptly begin the transition to its role
as Successor Servicer, unless the Backup Servicer is unwilling to accept such
appointment.

84



--------------------------------------------------------------------------------





     (e) The Backup Servicer shall be entitled to receive its Transition Costs
incurred in transitioning to Servicer.

     Section 7.14 Market Servicing Fee.

     Notwithstanding anything to the contrary herein, in the event that a
Successor Servicer is appointed Servicer, the Servicing Fee shall equal a fee
calculated at the Senior Portion of Servicing Fee Rate, plus any additional
amount required to achieve a rate equal to the market rate for comparable
servicing duties, any such additional amount to be fixed upon the date of such
appointment by such Successor Servicer with the consent of the Administrative
Agent (such additional amount, the “Market Servicing Fee”).

     Section 7.15 The Trustee.

     (a) Appointment. The Borrower and the Administrative Agent each hereby
appoints U.S. Bank to act as Trustee hereunder, for the benefit of the
Administrative Agent and the Secured Parties, as provided herein. U.S. Bank
hereby accepts such appointment and agrees to perform the duties and
responsibilities with respect thereto set forth herein. The Borrower
acknowledges and agrees that the Trustee is agent solely for the Secured Parties
and shall have no obligation to the Borrower.

     (b) Custodial Duties. The Trustee shall act as collateral agent for the
Secured Parties and as custodian for, and take and retain custody of the
Collateral Debt Obligation Files delivered by, the Borrower or on its behalf
pursuant to Section 5.4 in accordance with the terms and conditions of this
Agreement, all for the benefit of the Secured Parties and subject to the Lien
thereon in favor of the Secured Parties. Within one Business Day of receipt of
any such Collateral Debt Obligation File, the Trustee shall deliver to the
Administrative Agent a custodial receipt in form of Exhibit G hereto. Within
five Business Days of its receipt of any Collateral Debt Obligation File and the
related Collateral Debt Obligation Checklist, the Trustee shall review the
related Collateral Debt Obligation Documents to verify that each Collateral Debt
Obligation Document listed on the Collateral Debt Obligation Checklist has been
received, is executed (where applicable) and has no missing or mutilated pages
and that each Underlying Note with respect to each Collateral Debt Obligation
(other than a Noteless Collateral Debt Obligation) is an original note, and to
confirm (in reliance on the Obligor name and other identifying information
listed on the Schedule of Collateral Debt Obligations) that such Collateral Debt
Obligation is referenced on the related Schedule of Collateral Debt Obligations
and shall, each calendar month on the date which is two Business Days prior to
the Reporting Date occurring in such month, deliver to the Administrative Agent
a certification in the form of Exhibit H hereto. Except as described in the
preceding sentence with respect to Underlying Notes, the Trustee may fulfill its
obligations hereunder by accepting and reviewing copies of all Collateral Debt
Obligation Documents in a Collateral Debt Obligation File. In order to
facilitate the foregoing review by the Trustee, in connection with each delivery
of Collateral Debt Obligation Files hereunder to the Trustee, the Servicer shall
provide to the Trustee an electronic file in a mutually acceptable electronic
format that contains the related Schedule of Collateral Debt Obligations. If, at
the conclusion of such review, the Trustee shall determine that any such
Collateral Debt Obligation Document is not executed (where applicable), is
missing pages or has mutilated pages, that any Underlying Note is not an
original as required, that any Collateral Debt

85



--------------------------------------------------------------------------------





Obligation Document listed on the Collateral Debt Obligation Checklist is
missing from the Collateral Debt Obligation File or that any such Collateral
Debt Obligation Document received in the Collateral Debt Obligation File is not
listed on the related Collateral Debt Obligation Checklist, the Trustee shall
promptly notify the Borrower and the Administrative Agent of such determination
by providing an exception report to such Persons setting forth, with
particularity, such of the foregoing defects as may exist. In addition, unless
instructed otherwise in writing by the Borrower and the Administrative Agent
within ten days of the Trustee’s delivery of such report, the Trustee shall
return any Collateral Debt Obligation File not referenced on such Schedule of
Collateral Debt Obligations to the Borrower. Other than the foregoing, the
Trustee shall not have any responsibility for reviewing any Collateral Debt
Obligation File. In taking and retaining custody of the Collateral Debt
Obligation Files, the Trustee shall be acting as the agent of the Administrative
Agent and the other Secured Parties; provided that the Trustee makes no
representations as to the existence, perfection or priority of any Lien on the
Collateral Debt Obligation Files or the instruments therein; provided further
that the Trustee’s duties as Administrative Agent shall be limited to those
expressly contemplated herein. All Collateral Debt Obligation Files shall be
kept in fire-resistant vaults or cabinets at the locations specified on Schedule
VI attached hereto, or at such other office as shall be specified to the
Administrative Agent and the Borrower by the Trustee in a written notice
delivered at least 45 days prior to such change. All Collateral Debt Obligation
Files shall be segregated with an appropriate identifying label and maintained
in such a manner so as to permit retrieval and access. All Collateral Debt
Obligation Files shall be clearly segregated from any other documents or
instruments maintained by the Trustee. The Trustee shall clearly indicate that
such Collateral Debt Obligation Files are the sole property of Borrower, subject
to the security interest of the Trustee on behalf of the Secured Parties. In
performing its duties, the Trustee shall use the same degree of care and
attention as it employs with respect to similar files that it holds as custodian
for others. Except as otherwise provided herein, the Trustee shall have no power
or authority to assign, hypothecate or otherwise dispose of Collateral Debt
Obligation Files.

     (c) Concerning the Trustee.

>      (i) Except for its willful misconduct, gross negligence or bad faith, the
> Trustee may conclusively rely on and shall be fully protected in acting upon
> any certificate, instrument, opinion, notice, letter, telegram or other
> document delivered to it and that in good faith it reasonably believes to be
> genuine and that has been signed by the proper party or parties. Except for
> its willful misconduct, gross negligence or bad faith, the Trustee may rely
> conclusively on and shall be fully protected in acting upon the written
> instructions of any designated officer of the Administrative Agent.
> 
>      (ii) The Trustee may consult counsel satisfactory to it and the advice or
> opinion of such counsel shall be full and complete authorization and
> protection in respect of any action taken, suffered or omitted by it hereunder
> in good faith and in accordance with the advice or opinion of such counsel.
> 
>      (iii) The Trustee shall not be liable for any error of judgment, or for
> any act done or step taken or omitted by it, in good faith, or for any
> mistakes of fact or law, or for anything that it may do or refrain from doing
> in connection herewith except in the case of its willful misconduct, gross
> negligence or bad faith.

86



--------------------------------------------------------------------------------





>      (iv) The Trustee makes no warranty or representation and shall have no
> responsibility (except as expressly set forth in this Agreement) as to the
> content, enforceability, completeness, validity, sufficiency, value,
> genuineness, ownership or transferability of the Collateral Debt Obligations
> or the Collateral Debt Obligation Documents, and will not be required to and
> will not make any representations as to the validity, collectibility,
> sufficiency or value of any of the Collateral Debt Obligations. The Trustee
> shall not be obligated to take any legal action hereunder that might in its
> judgment involve any expense or liability unless it has been furnished with an
> indemnity reasonably satisfactory to it.
> 
>      (v) The Trustee shall have no duties or responsibilities except such
> duties and responsibilities as are specifically set forth in this Agreement
> and no covenants or obligations shall be implied in this Agreement against the
> Trustee.
> 
>      (vi) The Trustee shall not be required to expend or risk its own funds in
> the performance of its duties hereunder.
> 
>      (vii) It is expressly agreed and acknowledged that the Trustee is not
> guaranteeing performance of or assuming any liability for the obligations of
> the other parties hereto or any parties to the Collateral Debt Obligations.
> 
>      (viii) In case any reasonable question arises as to its duties hereunder,
> the Trustee may request instructions from the Administrative Agent, and shall
> be entitled at all times to refrain from taking any action unless it has
> received instructions from the Administrative Agent. Notwithstanding the
> preceding sentence, and subject to Section 7.15(d), the Administrative Agent
> hereby instructs the Trustee, prior to the occurrence of the Termination Date,
> to take any action in respect of the Collateral Debt Obligations and the
> Collateral Debt Obligation Documents solely in accordance with instructions of
> the Servicer unless and until a notice of exclusive control has been delivered
> and is in effect pursuant to the terms of the Account Control Agreement, and
> thereafter to take any action in respect of the Collateral Debt Obligations
> and the Collateral Debt Obligation Documents solely in accordance with
> instructions of the parties specified in such notice of exclusive control. The
> Trustee shall in all events have no liability, risk or cost for any action
> taken pursuant to and in compliance with the instruction of the Administrative
> Agent or, prior to the occurrence of the Termination Date, the Servicer.

     (d) Release for Servicing. From time to time and as appropriate for the
enforcement or servicing of any of the Collateral Debt Obligations, the Trustee
is hereby authorized, upon receipt from the Servicer on behalf of the Borrower,
of a written request for release of Collateral Debt Obligation Files
substantially in the form annexed hereto as Exhibit J, to release to the
Servicer the related Collateral Debt Obligation File set forth in such request
and receipt to the Servicer; provided, that notwithstanding the foregoing or any
other provision of this Agreement, at any time following the occurrence of an
Event of Default and upon its receipt of written instructions from the
Administrative Agent, the Trustee shall cease releasing Collateral Debt
Obligation Files to the Servicer without the prior consent of the Administrative
Agent. All Collateral Debt Obligation Files so released to the Servicer on
behalf of the Borrower shall be held by the Servicer in trust for the benefit of
the Borrower, the Administrative Agent, the

87



--------------------------------------------------------------------------------





Trustee and the other Secured Parties, with respect to their respective
interests, in accordance with the terms of this Agreement. The Servicer, on
behalf of the Borrower, shall return to the Trustee the Collateral Debt
Obligation File when the Servicer’s need therefor in connection with such
foreclosure or servicing no longer exists, unless the Collateral Debt Obligation
shall be liquidated, in which case, upon receipt of an additional request for
release of Collateral Debt Obligation Files and certification as to such
liquidation from the Servicer to the Trustee substantially in the form annexed
hereto as Exhibit J, such Collateral Debt Obligation File shall be released by
the Trustee to the Servicer.

     (e) Release for Payment. Upon receipt by the Trustee (with a copy to the
Administrative Agent) of the Servicer’s request for release of Collateral Debt
Obligation Files and receipt in the form annexed hereto as Exhibit J (which
certification shall include a statement to the effect that all amounts received
in connection with such payment, repurchase or sale have been credited to the
Collection Account as provided in this Agreement), the Trustee shall promptly
release the related Collateral Debt Obligation File to the Servicer, on behalf
of the Borrower.

     (f) Trustee Compensation. As compensation for its activities hereunder, the
Trustee shall be entitled to a Trustee Fee and any unpaid Trustee Expenses to
the extent of funds available therefor pursuant to the provision of Section 2.7.
The Trustee’s entitlement to receive the Trustee Fee (other than due and unpaid
Trustee Fees owed through such date) shall cease on the earlier to occur of: (i)
its removal as Trustee or (ii) the termination of this Agreement.

     (g) Replacement of the Trustee. The Trustee may be replaced by the Borrower
with the prior consent of the Administrative Agent; provided that no such
replacement shall be effective until a successor Trustee has been appointed, has
agreed to act as Trustee hereunder and has received all Collateral Debt
Obligation Files held by the previous Trustee. The Trustee may resign upon ten
(10) Business Days notice to the Administrative Agent and the Borrower, provided
that any such resignation shall not be effective until the date on which a
successor Trustee has been appointed, has agreed to act as Trustee hereunder and
has received all Collateral Debt Obligation Files held by the previous Trustee.
Notwithstanding anything in this Agreement to the contrary, no successor Trustee
may be appointed unless such successor Trustee meets the requirements of Section
26(a)(1) of the 1940 Act and provides a representation to this effect,
reasonably satisfactory to the Borrower, the Servicer and the Administrative
Agent.

     (h) Release of Collateral Debt Obligation Documents Following a
Discretionary Sale. To the extent that portions of Collateral Debt Obligations
are transferred pursuant to a Discretionary Sale under Section 2.14, the Trustee
shall release the original Collateral Debt Obligation Documents.

     (i) Notices; Consents. The Trustee shall provide to the Servicer and the
Backup Servicer (if the Backup Servicer is not the Trustee) a copy of all
written notices and communications identified as being sent to it in connection
with the Collateral Debt Obligations and the other Collateral held hereunder
which it receives from the related Obligor, participating bank and/or agent
bank. In no instance shall the Trustee be under any duty or obligation to take
any action on behalf of the Servicer or the Borrower in respect of the exercise
of any voting or consent rights, or similar actions, unless it receives specific
and timely written instructions from

88



--------------------------------------------------------------------------------





the Administrative Agent, in which event the Trustee shall vote, consent or take
such other action in accordance with such instructions. The Administrative Agent
hereby instructs the Trustee to take any such action solely in accordance with
the written instructions of the Servicer unless and until a notice of exclusive
control has been delivered to the Trustee and is in effect pursuant to the terms
of the Account Control Agreement, and thereafter to take any such action solely
in accordance with the written instructions of the parties specified in such
notice of exclusive control.

     (j) Perfection of Security Interests. The Administrative Agent and the
Lenders hereby appoint U.S. Bank, in its capacity as Trustee hereunder, as their
agent for the purposes of perfection of a security interest in the Collateral
Debt Obligations. U.S. Bank, in its capacity as Trustee hereunder, hereby
accepts such appointment and agrees to perform the express duties set forth in
this Section 7.15 and subject to the provisions hereof.

>      (i) Each of the Administrative Agent and each other Secured Party further
> authorizes the Trustee to take such action as agent on its behalf and to
> exercise such powers under this Agreement and the other Transaction Documents
> as are expressly delegated to the Trustee by the terms hereof and thereof,
> together with such powers as are reasonably incidental thereto. In
> furtherance, and without limiting the generality of the foregoing, each
> Secured Party hereby appoints the Trustee as its agent to execute and deliver
> all further instruments and documents, and take all further action that the
> Administrative Agent deems necessary or desirable in order to perfect, protect
> or more fully evidence the security interests granted by the Borrower
> hereunder, or to enable any of them to exercise or enforce any of their
> respective rights hereunder, including, without limitation, the execution by
> the Trustee as secured party/assignee of such financing or continuation
> statements, or amendments thereto or assignments thereof, relative to all or
> any of the Collateral Debt Obligations now existing or hereafter arising, and
> such other instruments or notices, as may be necessary or appropriate for the
> purposes stated hereinabove. Nothing in this Section 7.15(j) shall be deemed
> to relieve the Borrower of its obligation to protect the interest of the
> Trustee (for the benefit of the Secured Parties) in the Collateral, including
> to file financing and continuation statements in respect of the Collateral in
> accordance with this Agreement.
> 
>      (ii) With respect to other actions which are incidental to the actions
> specifically delegated to the Trustee hereunder, the Trustee shall not be
> required to take any such incidental action hereunder, but shall be required
> to act or to refrain from acting (and shall be fully protected in acting or
> refraining from acting) upon the direction of the Administrative Agent;
> provided that the Trustee shall not be required to take any action hereunder
> at the request of the Administrative Agent, any Secured Parties or otherwise
> if the taking of such action, in the reasonable determination of the Trustee,
> (x) shall be in violation of any Applicable Law or contrary to any provisions
> of this Agreement or (y) shall expose the Trustee to liability hereunder or
> otherwise (unless it has received indemnity which it reasonably deems to be
> satisfactory with respect thereto). In the event the Trustee requests the
> consent of the Administrative Agent and the Trustee does not receive a consent
> (either positive or negative) from the Administrative Agent with 10 Business
> Days of its receipt of such request, then the Administrative Agent shall be
> deemed to have declined to consent to the relevant action.

89



--------------------------------------------------------------------------------





>      (iii) Except as expressly provided herein, the Trustee shall not be under
> any duty or obligation to take any affirmative action to exercise or enforce
> any power, right or remedy available to it under this Agreement or any of the
> Collateral Debt Obligation Documents (i) unless and until (and to the extent)
> expressly so directed by the Administrative Agent or (ii) prior to the
> occurrence of the Termination Date pursuant to clause (a) or (b) of the
> definition of “Termination Date,” the Servicer (and upon such occurrence, the
> Trustee shall act in accordance with the written instructions of the
> Administrative Agent pursuant to Section 7.15(j)(i)) . The Trustee shall not
> be liable for any action taken, suffered or omitted by it in accordance with
> the request or direction of any Secured Party, to the extent that this
> Agreement provides such Secured Party the right to so direct the Trustee or
> the Administrative Agent. The Trustee shall not be deemed to have notice or
> knowledge of any matter hereunder, including an Event of Default or
> Amortization Event, unless a Responsible Officer of the Trustee has actual
> knowledge of such matter or written notice thereof is received by the Trustee.

     (k) Any Person (i) into which the Trustee may be merged or consolidated,
(ii) that may result from any merger or consolidation to which the Trustee shall
be a party or (iii) that may succeed to the properties and assets of the Trustee
substantially as a whole, shall be the successor to the Trustee under this
Agreement without further act of any of the parties to this Agreement.

     (l) The parties hereunder further acknowledge and agree that U.S. Bank also
serves in the capacity of custodian for GSC Investment Corp. and all assets
belonging to GSC Investment Corp. are held in the custody of U.S. Bank subject
to agreement thereof, to the extent they are required to be held in custody
pursuant to the 1940 Act. Nothing in this Agreement shall be interpreted to
jeopardize GSC Investment Corp.’s compliance with Applicable Law and
requirements to maintain assets with such custodian.

     Section 7.16 [Reserved].

     Section 7.17 Representations and Warranties of the Trustee.

     The Trustee represents and warrants as follows:

     (a) Organization and Good Standing. It is a national banking association
duly organized, validly existing and in good standing under the laws of the
United States with all requisite power and authority to own its properties and
to conduct its business as presently conducted and to enter into and perform its
obligations pursuant to this Agreement.

     (b) Due Qualification. It is duly qualified to do business as a national
banking association and is in good standing, has obtained all necessary licenses
and approvals in all jurisdictions in which the ownership or lease of its
property or the conduct of its business requires such qualification, licenses or
approval except where the failure to so qualify or have such licenses or
approvals has not had, and would not be reasonably expected to have, a Material
Adverse Effect.

     (c) Power and Authority. It has the power and authority to execute and
deliver this Agreement and each other Transaction Document to which it is a
party and to carry out their

90



--------------------------------------------------------------------------------





respective terms. It has duly authorized the execution, delivery and performance
of this Agreement and each other Transaction Document to which it is a party by
all requisite action.

     (d) No Violation. The consummation of the transactions contemplated by, and
the fulfillment of the terms of, this Agreement and each other Transaction
Document to which it is a party by it will not (i) conflict with, result in any
breach of any of the terms or provisions of, or constitute a default under, its
articles of association, or any Contractual Obligation to which it is a party or
by which it or any of its property is bound, (ii) result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
Contractual Obligation, or (iii) violate any Applicable Law.

     (e) No Consents. No consent, approval, authorization, order, registration,
filing, qualification, license or permit of or with any Governmental Authority
having jurisdiction over it or any of its respective properties is required to
be obtained in order for it to enter into this Agreement or perform its
obligations hereunder.

     (f) Binding Obligation. This Agreement constitutes its legal, valid and
binding obligation, enforceable in accordance with its terms, except as such
enforceability may be limited by (i) applicable Insolvency Laws and (ii) general
principles of equity (whether considered in a suit at law or in equity).

     (g) No Proceedings. There are no proceedings or investigations pending or,
to the best of its knowledge, threatened, against it before any Governmental
Authority (i) asserting the invalidity of this Agreement, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or (iii) seeking any determination or ruling that might (in its
reasonable judgment) have a Material Adverse Effect.

     (h) Non-Affiliation. The Trustee is not affiliated, as that term is defined
in Rule 405 under the Securities Act, with the Borrower or the Servicer or with
any Person involved in the organization or operation of the Borrower and does
not provide credit or credit enhancement to the Borrower.

     Section 7.18 Covenants of the Trustee.

     The Trustee hereby covenants that:

     (a) Compliance with Law. The Trustee will comply in all material respects
with all Applicable Laws.

     (b) Preservation of Existence. The Trustee will preserve and maintain its
existence, rights, franchises and privileges as a national banking association
in good standing under the laws of the United States.

     (c) No Bankruptcy Petition. With respect to each CP Lender, prior to the
date that is one year and one day (or such longer preference period as shall
then be in effect) after the payment in full of all amounts owing in respect of
all outstanding commercial paper issued by such CP Lender and, with respect to
the Borrower, prior to the date that is one year and one day (or such longer
preference period as shall then be in effect) after the Collection Date, it will
not

91



--------------------------------------------------------------------------------





institute against the Borrower or such CP Lender, or join any other Person in
instituting against the Borrower or such CP Lender, any Insolvency Proceedings
or other similar proceedings under the laws of the United States or any state of
the United States. This Section 7.18(c) will survive the termination of this
Agreement.

     (d) Collateral Debt Obligation Files. The Trustee will not dispose of any
documents constituting the Collateral Debt Obligation Files in any manner that
is inconsistent with the performance of its obligations as the Trustee pursuant
to this Agreement and will not dispose of any Collateral Debt Obligation except
as contemplated by this Agreement.

     (e) Location of Collateral Debt Obligation Files. The Collateral Debt
Obligation Files shall remain at all times in the possession of the Trustee at
the address set forth on Schedule VI.

     (f) No Changes in Trustee Fee. The Trustee will not make any changes to the
Trustee Fee set forth in the Backup Servicer and Trustee Fee Letter without the
prior written approval of the Administrative Agent.

     Section 7.19 The Backup Servicer.

     (a) Appointment. The Borrower and the Administrative Agent hereby appoint
U.S. Bank to act as Backup Servicer for the benefit of the Borrower, the
Administrative Agent and the other Secured Parties in accordance with the terms
of this Agreement. U.S. Bank hereby accepts such appointment and agrees to
perform the duties and responsibilities with respect thereto set forth herein.

     (b) Duties. On or before the Closing Date, and until such time (if
applicable) as it shall become the Successor Servicer, the Backup Servicer shall
perform, on behalf of the Borrower and the Administrative Agent and the other
Secured Parties, the following duties and obligations:

>      (i) On or before the Closing Date, the Backup Servicer shall accept from
> the Servicer delivery of the information required to be set forth in the
> Monthly Reports in hard copy and in an agreed upon electronic format.
> 
>      (ii) Not later than 1:00 p.m. (New York City time) on the third Business
> Day prior to each Reporting Date, the Servicer shall provide to the Backup
> Servicer and the Backup Servicer shall accept delivery of an electronic file
> in an agreed upon electronic format (the “Tape”) from the Servicer, which
> shall include but not be limited to the following information: (x) for each
> Collateral Debt Obligation being transferred, the name and number of the
> related Obligor, the collection status, the Collateral Debt Obligation status,
> the date of each Scheduled Payment, and the Outstanding Principal Balance, and
> (y) the Aggregate Outstanding Principal Balance.
> 
>      (iii) Prior to the related Payment Date, the Backup Servicer shall review
> the Monthly Report to ensure that it is complete on its face and that all
> items in such Monthly Report have been accurately calculated, if applicable,
> and reported based upon the Tape or such other information provided to the
> Backup Servicer by the Servicer which is

92



--------------------------------------------------------------------------------





> required by the Backup Servicer to perform its obligations hereunder. The
> Backup Servicer shall notify the Administrative Agent, the Borrower and the
> Servicer of any disagreements with the Monthly Report based on such review not
> later than the Business Day preceding such Payment Date to such Persons.
> 
>      (iv) If the Borrower or the Servicer disagrees with the report provided
> under Section 7.19(b)(iii) by the Backup Servicer or if the Borrower or the
> Servicer or any subservicer has not reconciled such discrepancy, the Backup
> Servicer agrees to confer with the Borrower or the Servicer to resolve such
> disagreement on or prior to the next succeeding Determination Date and shall
> settle such discrepancy with the Borrower or the Servicer if possible, and
> notify the Administrative Agent of the resolution thereof. The Borrower or the
> Servicer hereby agree to cooperate at their own expense, with the Backup
> Servicer in reconciling any discrepancies herein. If within 20 days after the
> delivery of the report provided under Section 7.19(b)(iii) by the Backup
> Servicer, such discrepancy is not resolved, the Backup Servicer shall promptly
> notify the Borrower and the Administrative Agent of the continued existence of
> such discrepancy. Following receipt of such notice by the Administrative
> Agent, the Servicer shall deliver to the Borrower, the Administrative Agent,
> the Secured Parties and the Backup Servicer no later than the related Payment
> Date a certificate describing the nature and amount of such discrepancies and
> the actions the Servicer proposes to take with respect thereto.
> 
>      (v) With respect to the duties described in this Section 7.19(b), in the
> absence of bad faith or gross negligence, the Backup Servicer, in the
> performance of its duties and obligations hereunder, is entitled to rely
> conclusively, and shall be fully protected in so relying, on the contents of
> each Tape, including, but not limited to, the completeness and accuracy
> thereof, provided by the Servicer. The parties acknowledge that the Backup
> Servicer’s ability to perform hereunder is subject to its timely receipt of
> the Tape and Monthly Report, if applicable.

     (c) Transition to Servicer Role. After the receipt by the Servicer of an
effective Termination Notice, all authority, power, rights and responsibilities
of the Servicer, under this Agreement, whether with respect to the Collateral
Debt Obligations or otherwise, shall pass to and be vested in the Backup
Servicer, subject to and in accordance with the provisions of Section 7.13, as
long as the Backup Servicer is not prohibited by Applicable Law from fulfilling
the same, as evidenced by an Opinion of Counsel, or is not `unwilling to accept
such appointment.

     (d) Merger or Consolidation. Any Person (i) into which the Backup Servicer
may be merged or consolidated, (ii) that may result from any merger or
consolidation to which the Backup Servicer shall be a party, or (iii) that may
succeed to the properties and assets of the Backup Servicer substantially as a
whole, shall be the successor to the Backup Servicer under this Agreement
without further act on the part of any of the parties to this Agreement.

     (e) Backup Servicing Compensation. As compensation for its backup servicing
activities hereunder, the Backup Servicer shall be entitled to receive the
Backup Servicer Fee and any unpaid Backup Servicer Expenses to the extent of
funds available therefor pursuant to the provision of Section 2.7. The Backup
Servicer’s entitlement to receive the Backup Servicer Fee (other than due and
unpaid Backup Servicer Fees owed through such date) shall cease on the

93



--------------------------------------------------------------------------------





earliest to occur of: (i) it becoming the Successor Servicer, (ii) its removal
as Backup Servicer, or (iii) the Termination of this Agreement.

     (f) Backup Servicer Removal. The Backup Servicer may be removed with or
without cause by the Administrative Agent, or by the Borrower with the prior
written approval of the Administrative Agent, by notice given in writing to the
Backup Servicer. In the event of any such removal, a replacement Backup Servicer
may be appointed by (i) the Borrower, acting with the written consent of the
Administrative Agent or (ii) if no such replacement is appointed within 30 days
following such removal, by the Administrative Agent. The Backup Servicer may
resign upon ten (10) Business Days notice to the Administrative Agent and the
Borrower, provided that any such resignation shall not be effective until the
earlier of (i) the date on which a replacement Backup Servicer has been
appointed, has agreed to act as Backup Servicer hereunder and has received
copies of all Tapes submitted by the Borrower or the Servicer hereunder or (ii)
45 days following the date of such notice.

     (g) Scope of Backup Servicing Duties. The Backup Servicer undertakes to
perform only such duties and obligations as are specifically set forth in this
Agreement, it being expressly understood by all parties hereto that there are no
implied duties or obligations of the Backup Servicer hereunder. Without limiting
the generality of the foregoing, the Backup Servicer, except as expressly set
forth herein, shall have no obligation to supervise, verify, monitor or
administer the performance of the Servicer or the Trustee. The Backup Servicer
may act through its Administrative Agents, attorneys and custodians in
performing any of its duties and obligations under this Agreement, it being
understood by the parties hereto that the Backup Servicer will be responsible
for any misconduct or negligence on the part of such agents, attorneys or
custodians acting on the routine and ordinary day-to-day operations for and on
behalf of the Backup Servicer. Neither the Backup Servicer nor any of its
officers, directors, employees or agents shall be liable, directly or
indirectly, for any damages or expenses arising out of the services performed
under this Agreement other than damages or expenses that result from the gross
negligence or bad faith of it or them or the failure to perform materially in
accordance with this Agreement.

     (h) Limitation on Liability. Except for its willful misconduct, gross
negligence or bad faith, the Backup Servicer shall not be liable for any
obligation of the Servicer contained in this Agreement or for any errors of the
Servicer contained in any computer tape, certificate or other data or document
delivered to the Backup Servicer hereunder or on which the Backup Servicer must
rely in order to perform its obligations hereunder, and the Borrower, the
Administrative Agent, the Trustee, the Backup Servicer and the other Secured
Parties each agree to look only to the Servicer to perform such obligations.
Except for its willful misconduct, gross negligence or bad faith, the Backup
Servicer shall have no responsibility and shall not be in default hereunder or
incur any liability for any failure, error, malfunction or any delay in carrying
out any of their respective duties under this Agreement if such failure or delay
results from the Backup Servicer acting in accordance with information prepared
or supplied by a Person other than the Backup Servicer or the failure of any
such other Person to prepare or provide such information. Except for its gross
negligence or bad faith, the Backup Servicer shall have no responsibility, shall
not be in default and shall incur no liability for (i) any act or failure to act
of any third party, including the Servicer or the Borrower, (ii) any inaccuracy
or omission in a notice or communication received by the Backup Servicer from
any third party, (iii) the

94



--------------------------------------------------------------------------------





invalidity or unenforceability of any Collateral Debt Obligation or Collateral
Debt Obligation Document under Applicable Law, (iv) the breach or inaccuracy of
any representation or warranty made with respect to any Collateral Debt
Obligation, or (v) the acts or omissions of any successor Backup Servicer. No
provision of this Agreement shall require the Backup Servicer to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder or in the exercise of any of its rights and powers,
if, in its sole judgment, it shall believe that repayment of such funds or
adequate indemnity against such risk or liability is not assured to it. In the
absence of bad faith, gross negligence or willful misfeasance on the part of the
Backup Servicer, the Backup Servicer may conclusively rely, as to the truth of
the statements and correctness of the opinions expressed therein upon any
request, instructions, certificate, opinion or other document furnished to the
Backup Servicer, reasonably believed by it to be genuine and to have been signed
or presented by the proper party or parties and conforming to the requirements
of this Agreement.

     (i) Possible Dual Capacity. The parties expressly acknowledge and consent
to U.S. Bank acting in the possible dual capacity of Backup Servicer or
Successor Servicer and in the capacity of Trustee. U.S. Bank may, in such dual
capacity, discharge its separate functions fully, without hindrance or regard to
conflict of interest principles, duty of loyalty principles or other breach of
fiduciary duties to the extent that any such conflict or breach arises from the
performance by U.S. Bank of express duties set forth in this Agreement in any of
such capacities, all of which defenses, claims or assertions are hereby
expressly waived by the other parties hereto except in the case of negligence,
acts of bad faith and willful misconduct by U.S. Bank.

     (j) Subservicers. The Backup Servicer may, with the prior written consent
of the Administrative Agent, subservice any and all of its duties and
responsibilities hereunder, including but not limited to its duties as Successor
Servicer hereunder should the Backup Servicer become the Successor Servicer
pursuant to Section 7.13. Notwithstanding any subservicing agreement or other
delegation of duties to a subservicer, so long as this Agreement shall remain
effective, the Backup Servicer (solely in its capacity as Successor Servicer, if
applicable) shall remain obligated and primarily liable to the Trustee and the
other Secured Parties, for the servicing and administering of the Collateral
Debt Obligations in accordance with the provisions of this Agreement, without
diminution of such obligation or liability by virtue of such subservicing
agreement or other arrangements with third parties pursuant to this clause (j)
or by virtue of indemnification from any subservicer and to the same extent and
under the same terms and conditions as if the Backup Servicer alone were, as
applicable, servicing and administering the Collateral Debt Obligations.

     Section 7.20 Representations and Warranties of the Backup Servicer.

     The Backup Servicer hereby represents and warrants as follows:

     (a) Organization and Good Standing. It is a national banking association
duly organized, validly existing and in good standing under the laws of the
United States with all requisite power and authority to own its properties and
to conduct its business as presently conducted and to enter into and perform its
obligations pursuant to this Agreement.

95



--------------------------------------------------------------------------------





     (b) Due Qualification. It is duly qualified to do business as a national
banking association and is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
its property and the conduct of its business requires such qualification,
licenses or approvals except where the failure to so qualify or have such
licenses or approvals has not had, and would not be reasonably expected to have,
a Material Adverse Effect.

     (c) Power and Authority. It has the power and authority to execute and
deliver this Agreement and each other Transaction Document to which it is a
party and to carry out their respective terms. It has duly authorized the
execution, delivery and performance of this Agreement by all requisite action.

     (d) No Violation. The consummation of the transactions contemplated by, and
the fulfillment of the terms of, this Agreement and each other Transaction
Document to which it is a party by it will not (i) conflict with, result in any
breach of any of the terms or provisions of, or constitute a default under, its
articles of association or any Contractual Obligation by which it is a party or
by which it or any of its property is bound, (ii) result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
Contractual Obligation, or (iii) violate any Applicable Law.

     (e) No Consents. No consent, approval, authorization, order, registration,
filing, qualification, license or permit of or with any Governmental Authority
having jurisdiction over it or any of its respective properties is required to
be obtained in order for it to enter into this Agreement or perform its
obligations hereunder.

     (f) Binding Obligation. This Agreement constitutes its legal, valid and
binding obligation, enforceable in accordance with its terms, except as such
enforceability may be limited by (i) applicable Insolvency Laws and (ii) general
principles of equity (whether considered in a suit at law or in equity).

     (g) No Proceedings. There are no proceedings or investigations pending or,
to the best of its knowledge, threatened, against it before any Governmental
Authority (i) asserting the invalidity of this Agreement, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement, or (iii) seeking any determination or ruling that might (in its
reasonable judgment) have a Material Adverse Effect.

     Section 7.21 Covenants of the Backup Servicer.

     The Backup Servicer hereby covenants that:

     (a) Compliance with Law. The Backup Servicer will comply in all material
respects with all Applicable Laws.

     (b) Preservation of Existence. The Backup Servicer will preserve and
maintain its existence, rights, franchises and privileges as a national banking
association in good standing under the laws of the United States.

96



--------------------------------------------------------------------------------





     (c) No Bankruptcy Petition. With respect to each CP Lender, prior to the
date that is one year and one day (or such longer preference period as shall
then be in effect) after the payment in full of all amounts owing in respect of
all outstanding commercial paper issued by such CP Lender and, with respect to
the Borrower, prior to the date that is one year and one day (or such longer
preference period as shall then be in effect) after the Collection Date, it will
not institute against the Borrower or such CP Lender, or join any other Person
in instituting against the Borrower or such CP Lender, any Insolvency
Proceedings or other similar proceedings under the laws of the United States or
any state of the United States. This Section 7.21(c) will survive the
termination of this Agreement.

     (d) No Changes in Backup Servicer Fee. The Backup Servicer will not make
any changes to Backup Servicer Fee set forth in the Backup Servicer and Trustee
Fee Letter without the prior written approval of the Administrative Agent.

ARTICLE VIII

EVENTS OF DEFAULT

     Section 8.1 Events of Default.

     If any of the following events (each, an “Event of Default”) shall occur
and be continuing:

     (a) the Borrower shall fail to (i) make payment of any amount required to
be made under the terms of this Agreement and such failure shall continue for
more than three (3) Business Days; or (ii) repay all Advances Outstanding on or
prior to the Maturity Date; or

     (b) the Borrowing Base Test shall not be met, and such failure continues
following the next succeeding Payment Date; or

     (c) (i) the Borrower shall fail to perform or observe in any material
respect any other covenant or other agreement of the Borrower set forth in this
Agreement and any other Transaction Document to which it is a party, or (ii) the
Originator shall fail to perform or observe in any material respect any term,
covenant or agreement of such Originator set forth in any other Transaction
Document to which it is a party, in each case when such failure continues
unremedied for more than thirty (30) days after the first to occur of (i) the
date on which written notice of such failure requiring the same to be remedied
shall have been given to such Person by the Administrative Agent, any Managing
Agent or the Trustee and (ii) the date on which such Person becomes or should
have become aware thereof; or

     (d) any representation or warranty made or deemed made by the Borrower
hereunder shall be incorrect in any material respect as of the time when the
same shall have been when made and such failure, if susceptible to a cure, shall
continue unremedied for a period of thirty (30) days after the first to occur of
(i) the date on which written notice of such failure requiring the same to be
remedied shall have been given to the Borrower by the Administrative Agent or
any Managing Agent and (ii) the date on which the Borrower becomes or should
have become aware thereof; or

97



--------------------------------------------------------------------------------





     (e) the Trustee, for the benefit of the Secured Parties, shall fail for any
reason to have a valid and perfected first priority security interest in any
portion of the Collateral having a value, individually or in the aggregate, in
excess of $5,000,000; or

     (f) (i) a final non-appealable judgment for the payment of money shall have
been rendered in an amount in excess of (A) $5,000,000 against the Originator or
(B) $100,000 against the Borrower by a court of competent jurisdiction and, if
such judgment relates to the Originator, such judgment, decree or order shall
continue unsatisfied and in effect for any period of thirty (30) consecutive
days without a stay of execution, or (ii) the Originator or the Borrower, as the
case may be, shall have made payments of amounts in excess of $5,000,000 or
$50,000, respectively, in settlement of any litigation; or

     (g) an Insolvency Event shall occur with respect to the Borrower, the
Originator or the Servicer (if an Affiliate of the Borrower or the Originator);
or

     (h) any Material Adverse Change occurs with respect to the Borrower, the
Originator or the Servicer; or

     (i) the Borrower or the Originator defaults in making any payment required
to be made under any material agreement for borrowed money to which either is a
party and which, in the case of the Originator only, shall evidence Indebtedness
in excess of $5,000,000, and such default is not cured within the relevant cure
period, or any such recourse debt or other obligation shall be declared to be
due and payable or required to be prepaid (other than by scheduled payment)
prior to its maturity; or

     (j) GSC Investment’s leverage ratio (taking into account all on and
off-balance sheet Indebtedness) shall exceed 1:1; or

     (k) the Equity Investment shall be less than the Required Equity
Investment, and such condition shall continue unremedied for a period of ten
Business Days; or

     (l) any Change-in-Control of the Borrower occurs; or

     (m) the Borrower shall become an “investment company” subject to
registration under the 1940 Act or the business and other activities of the
Borrower or the Originator, including but not limited to, the acceptance of the
Advances by the Borrower made by the Lenders, the application and use of the
proceeds thereof by the Borrower and the consummation and conduct of the
transactions contemplated by the Transaction Documents to which the Borrower or
the Originator is a party result in a violation by the Originator, the Borrower,
or any other party to the Transaction Documents of the 1940 Act or the rules and
regulations promulgated thereunder; or

     (n) the Servicer shall willfully violate, or take any action that it knows
breaches, any material provision of this Agreement or any other Transaction
Document applicable to it.

Upon its receipt of written notice thereof, the Administrative Agent shall
promptly notify each Lender of the occurrence of any Event of Default.

98



--------------------------------------------------------------------------------





     Section 8.2 Remedies.

     (a) Upon the occurrence of an Event of Default, the Administrative Agent
shall, at the request, or may with the consent, of the Required Committed
Lenders, by notice to the Borrower declare the Termination Date to have
occurred, without demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower, and all Advances Outstanding and
all other amounts owing by the Borrower under this Agreement shall be
accelerated and become immediately due and payable, provided, that in the event
that the Event of Default described in Section 8.1(g) herein has occurred, the
Termination Date shall automatically occur, without demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower.

     (b) Upon any such declaration or automatic occurrence of the Termination
Date as specified under Section 8.2(a), no further Advances will be made, and
the Administrative Agent and the other Secured Parties shall have, in addition
to all other rights and remedies under this Agreement or otherwise, all rights
and remedies provided under the UCC of each applicable jurisdiction and other
Applicable Laws, including the right to sell the Collateral, which rights and
remedies shall be cumulative.

     (c) At any time on and after the Termination Date, the Borrower and the
Servicer hereby agree that they will, at the expense of Borrower or, if such
Termination Date occurred as a result of a Servicer Termination Event, at the
expense of the initial Servicer or any Affiliate of the initial Servicer if
appointed as Successor Servicer hereunder, and upon request of the
Administrative Agent, forthwith, (i) assemble all or any part of the Collateral
as directed by the Administrative Agent, and make the same available to the
Administrative Agent, at a place to be designated by the Administrative Agent,
and (ii) without notice except as specified below, sell the Collateral or any
part thereof in one or more parcels at a public or private sale, at any of the
Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Administrative Agent may deem
commercially reasonable. The Borrower agrees that, to the extent notice of sale
shall be required by law, at least ten days’ notice to the Borrower of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Administrative Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given. The Administrative Agent, may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. All cash Proceeds received by the Administrative Agent in
respect of any sale of, collection from, or other realization upon, all or any
part of the Collateral (after payment of any amounts incurred by the
Administrative Agent or any of the Secured Parties in connection with such sale)
shall be deposited into the Collection Account and to be applied against all or
any part of the Obligations pursuant to Section 2.7.

If the Administrative Agent proposes to sell the Collateral or any part thereof
in one or more parcels at a public or private sale, the Borrower shall have the
right of first refusal to repurchase the Collateral, in whole but not in part,
prior to such sale at a price not less than the Obligations as of the date of
such proposed repurchase. The aforementioned rights and remedies shall be
without limitation, and shall be in addition to all other rights and remedies of
the Administrative

99



--------------------------------------------------------------------------------





Agent and the Secured Parties otherwise available under any provision of this
Agreement by operation of law, at equity or otherwise, each of which are
expressly preserved.

ARTICLE IX

INDEMNIFICATION

     Section 9.1 Indemnities by the Borrower.

     (a) Without limiting any other rights that any such Person may have
hereunder or under Applicable Law, the Borrower hereby agrees to indemnify the
Administrative Agent, the Managing Agents, the Servicer, the Backup Servicer,
any Successor Servicer, the Trustee, any Secured Party or its assignee and each
of their respective Affiliates and officers, directors, employees, members and
agents thereof (collectively, the “Indemnified Parties”), forthwith on demand,
from and against any and all damages, losses, claims, liabilities and related
costs and expenses, including reasonable attorneys’ fees and disbursements (all
of the foregoing being collectively referred to as “Indemnified Amounts”)
awarded against or incurred by, any such Indemnified Party or other non-monetary
damages of any such Indemnified Party any of them arising out of or as a result
of this Agreement, excluding, however, Indemnified Amounts to the extent (i)
resulting from gross negligence or willful misconduct on the part of any
Indemnified Party or (ii) arising in respect of Taxes excluded from the
definition of Additional Amount pursuant to Section 2.12(a). Notwithstanding
anything in this Agreement to the contrary, Indemnified Amounts owed to the
initial Servicer shall be paid in accordance with Section 2.7. Without limiting
the foregoing, the Borrower shall indemnify the Indemnified Parties for
Indemnified Amounts relating to or resulting from:

>      (i) any security or loan treated as or represented by the Borrower to be
> a Collateral Debt Obligation that is not at the applicable time a Collateral
> Debt Obligation;
> 
>      (ii) reliance on any representation or warranty made or deemed made by
> the Borrower or the Servicer (or one of their respective Affiliates) or any of
> their respective officers under or in connection with this Agreement, which
> shall have been false or incorrect in any material respect when made or deemed
> made or delivered;
> 
>      (iii) the failure by the Borrower or the Servicer (or one of their
> respective Affiliates) to comply with any term, provision or covenant
> contained in this Agreement or any agreement executed in connection with this
> Agreement, or with any Applicable Law with respect to any Collateral Debt
> Obligation comprising a portion of the Collateral, or the nonconformity of any
> Collateral Debt Obligation, the Related Property with any such Applicable Law
> or any failure by the Originator, the Borrower or any Affiliate thereof to
> perform its respective duties under the Collateral Debt Obligations included
> as a part of the Collateral;
> 
>      (iv) the failure to vest and maintain vested in the Administrative Agent
> a first priority perfected security interest in the Collateral;
> 
>      (v) the failure to file, or any delay in filing, financing statements or
> other similar instruments or documents under the UCC of any applicable
> jurisdiction or other

100



--------------------------------------------------------------------------------





> Applicable Laws with respect to any Collateral whether at the time of any
> Advance or at any subsequent time and as required by the Transaction
> Documents;
> 
>      (vi) any dispute, claim, offset or defense (other than the discharge in
> bankruptcy of the Obligor) of the Obligor to the payment of any security or
> loan included as part of the Collateral that is, or is purported to be, an
> Collateral Debt Obligation (including, without limitation, a defense based on
> such Collateral Debt Obligation not being a legal, valid and binding
> obligation of such Obligor enforceable against it in accordance with its
> terms);
> 
>      (vii) any failure of the Borrower or the Servicer (if the Originator or
> one of its Affiliates) to perform its duties or obligations in accordance with
> the provisions of this Agreement or any failure by the Originator, the
> Borrower or any Affiliate thereof to perform its respective duties under the
> Collateral Debt Obligations;
> 
>      (viii) any products liability claim or personal injury or property damage
> suit or other similar or related claim or action of whatever sort arising out
> of or in connection with merchandise or services that are the subject of any
> Collateral Debt Obligation included as part of the Collateral or the Related
> Property included as part of the Collateral;
> 
>      (ix) the failure by Borrower to pay when due any Taxes for which the
> Borrower is liable, including without limitation, sales, excise or personal
> property taxes payable in connection with the Collateral;
> 
>      (x) any repayment by the Administrative Agent, any Managing Agent or a
> Secured Party of any amount previously distributed in reduction of Advances
> Outstanding or payment of Interest or any other amount due hereunder or under
> any Hedging Agreement, in each case which amount the Administrative Agent,
> such Managing Agent or a Secured Party believes in good faith is required to
> be repaid;
> 
>      (xi) any investigation, litigation or proceeding related to this
> Agreement or the use of proceeds of Advances or in respect of any Collateral
> Debt Obligation included as part of the Collateral or the Related Property
> included as part of the Collateral;
> 
>      (xii) any failure by the Borrower to give reasonably equivalent value to
> the Originator in consideration for the transfer by the Originator to the
> Borrower of any Collateral Debt Obligation or the Related Property or any
> attempt by any Person to void or otherwise avoid any such transfer under any
> statutory provision or common law or equitable action, including, without
> limitation, any provision of the Bankruptcy Code;
> 
>      (xiii) the failure of the Borrower, the Originator or any of their
> respective agents or representatives to remit to the Servicer or the
> Administrative Agent, Collections on the Collateral remitted to the Borrower
> or any such agent or representative in accordance with the terms hereof or the
> commingling by the Borrower or any Affiliate of any collections; or
> 
>      (xiv) the occurrence of a Subordination Event.

101



--------------------------------------------------------------------------------





     (b) Any amounts subject to the indemnification provisions of this Section
9.1 shall be paid by the Borrower to the applicable Indemnified Party pursuant
to the terms of Section 2.7.

     (c) If for any reason the indemnification provided above in this Section
9.1 is unavailable to the Indemnified Party or is insufficient to hold an
Indemnified Party harmless, then the Borrower shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Borrower, on the other hand but also the relative fault of such Indemnified
Party as well as any other relevant equitable considerations.

     (d) The obligations of the Borrower under this Section 9.1 shall survive
the removal of the Administrative Agent or any Managing Agent and the
termination of this Agreement.

     (e) The parties hereto agree that the provisions of Section 9.1 shall not
be interpreted to provide recourse to the Borrower against loss by reason of the
bankruptcy or insolvency (or other credit condition) of, or default by, an
Obligor on, any Collateral Debt Obligation.

     Section 9.2 Indemnities by the Servicer.

     (a) Without limiting any other rights that any such Person may have
hereunder or under Applicable Law, the Servicer (if an Affiliate of the Borrower
or the Originator) hereby agrees to indemnify each Indemnified Party, forthwith
on demand, from and against any and all Indemnified Amounts (calculated without
duplication of Indemnified Amounts paid by the Borrower pursuant to Section 9.1
above) awarded against or incurred by any such Indemnified Party by reason of
any acts, omissions or alleged acts or omissions of the Servicer, including, but
not limited to (i) any representation or warranty made by the Servicer under or
in connection with any Transaction Documents to which it is a party, any Monthly
Report, Servicer’s Certificate or any other information or report delivered by
or on behalf of the Servicer pursuant hereto, which shall have been false,
incorrect or misleading in any material respect when made or deemed made, (ii)
the failure by the Servicer to comply with any Applicable Law, (iii) the failure
of the Servicer to comply with its duties or obligations in accordance with the
Agreement, (iv) any litigation, proceedings or investigation against the
Servicer, or (v) the occurrence of a Subordination Event occurring as a result
of the conduct of the Servicer, excluding, however, Indemnified Amounts to the
extent (i) resulting from gross negligence or willful misconduct on the part of
any Indemnified Party or (ii) arising in respect of Taxes excluded from the
definition of Additional Amount pursuant to Section 2.12(a). The provisions of
this indemnity shall run directly to and be enforceable by an injured party
subject to the limitations hereof. If the Servicer has made any indemnity
payment pursuant to this Section 9.2 and such payment fully indemnified the
recipient thereof and the recipient thereafter collects any payments from others
in respect of such Indemnified Amounts, the recipient shall repay to the
Servicer an amount equal to the amount it has collected from others in respect
of such indemnified amounts.

     (b) If for any reason the indemnification provided above in this Section
9.2 is unavailable to the Indemnified Party or is insufficient to hold an
Indemnified Party harmless, then Servicer shall contribute to the amount paid or
payable to such Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the

102



--------------------------------------------------------------------------------





relative benefits received by such Indemnified Party on the one hand and
Servicer on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.

     (c) The obligations of the Servicer under this Section 9.2 shall survive
the resignation or removal of the Administrative Agent or any Managing Agents
and the termination of this Agreement.

     (d) The parties hereto agree that the provisions of this Section 9.2 shall
not be interpreted to provide recourse to the Servicer against loss by reason of
the bankruptcy or insolvency (or other credit condition) of, or default by,
related Obligor on, any Transferred Collateral Debt Obligation.

     (e) Any indemnification pursuant to this Section 9.2 shall not be payable
from the Collateral.

ARTICLE X

THE ADMINISTRATIVE AGENT AND THE MANAGING AGENTS

     Section 10.1 Authorization and Action.

     (a) Each Secured Party hereby designates and appoints DB as Administrative
Agent hereunder, and authorizes DB to take such actions as agent on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms of this Agreement together with such powers as are reasonably incidental
thereto. The Administrative Agent shall not have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Secured Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of the Administrative Agent shall be read
into this Agreement or otherwise exist for the Administrative Agent. In
performing its functions and duties hereunder, the Administrative Agent shall
act solely as agent for the Secured Parties and does not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for the Borrower or any of its successors or assigns. The Administrative Agent
shall not be required to take any action that exposes the Administrative Agent
to personal liability or that is contrary to this Agreement or Applicable Law.
The appointment and authority of the Administrative Agent hereunder shall
terminate at the indefeasible payment in full of the Facility Obligations.

     (b) Each Lender hereby designates and appoints the Managing Agent for such
Lender’s Lender Group as its Managing Agent hereunder, and authorizes such
Managing Agent to take such actions as agent on its behalf and to exercise such
powers as are delegated to the Managing Agents by the terms of this Agreement
together with such powers as are reasonably incidental thereto. No Managing
Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of the applicable Managing Agent shall be read into this Agreement or
otherwise exist for the applicable Managing Agent. In performing its functions
and duties hereunder, each Managing

103



--------------------------------------------------------------------------------





Agent shall act solely as agent for the Lenders in the related Lender Group and
does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Borrower or any of its
successors or assigns. No Managing Agent shall be required to take any action
that exposes it to personal liability or that is contrary to this Agreement or
Applicable Law. The appointment and authority of each Managing Agent hereunder
shall terminate at the indefeasible payment in full of the Facility Obligations.

     Section 10.2 Delegation of Duties.

     (a) The Administrative Agent may execute any of its duties under this
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.

     (b) Each Managing Agent may execute any of its duties under this Agreement
by or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. No Managing Agent
shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

     Section 10.3 Exculpatory Provisions.

     (a) Neither the Administrative Agent nor any of its directors, officers,
agents or employees shall be (i) liable for any action lawfully taken or omitted
to be taken by it or them under or in connection with this Agreement (except for
its, their or such Person’s own gross negligence or willful misconduct or, in
the case of the Administrative Agent, the breach of its obligations expressly
set forth in this Agreement), or (ii) responsible in any manner to any of the
Secured Parties for any recitals, statements, representations or warranties made
by the Borrower contained in this Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, this Agreement for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document furnished in connection herewith, or for any failure of the Borrower to
perform its obligations hereunder, or for the satisfaction of any condition
specified in Article III. The Administrative Agent shall not be under any
obligation to any Secured Party to ascertain or to inquire as to the observance
or performance of any of the agreements or covenants contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Borrower. The Administrative Agent shall not be deemed to have knowledge of any
Event of Default unless the Administrative Agent has received notice of such
Event of Default, in a document or other written communication titled “Notice of
Event of Default” from the Borrower or a Secured Party.

     (b) Neither any Managing Agent nor any of its respective directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them under or in connection with this Agreement
(except for its, their or such Person’s own gross negligence or willful
misconduct or, in the case of a Managing Agent, the breach of its obligations
expressly set forth in this Agreement), or (ii) responsible in any manner to the
Administrative Agent or any of the Secured Parties for any recitals, statements,
representations or warranties made by the Borrower contained in this Agreement
or in any certificate, report,

104



--------------------------------------------------------------------------------





statement or other document referred to or provided for in, or received under or
in connection with, this Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document furnished in connection herewith, or for any failure of the Borrower to
perform its obligations hereunder, or for the satisfaction of any condition
specified in Article III. No Managing Agent shall be under any obligation to the
Administrative Agent or any Secured Party to ascertain or to inquire as to the
observance or performance of any of the agreements or covenants contained in, or
conditions of, this Agreement, or to inspect the properties, books or records of
the Borrower. No Managing Agent shall be deemed to have knowledge of any Event
of Default unless such Managing Agent has received notice of such Event of
Default, in a document or other written communication titled “Notice of Event of
Default” from the Borrower, the Administrative Agent or a Secured Party.

     Section 10.4 Reliance.

     (a) The Administrative Agent shall in all cases be entitled to rely, and
shall be fully protected in relying, upon any document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement or any other document furnished
in connection herewith unless it shall first receive such advice or concurrence
of the Required Committed Lenders or all of the Secured Parties, as applicable,
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders, provided, that, unless and until the Administrative Agent shall
have received such advice, the Administrative Agent may take or refrain from
taking any action, as the Administrative Agent shall deem advisable and in the
best interests of the Secured Parties. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, in accordance
with a request of the Required Committed Lenders or all of the Secured Parties,
as applicable, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Secured Parties.

     (b) Each Managing Agent shall in all cases be entitled to rely, and shall
be fully protected in relying, upon any document or conversation believed by it
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower), independent accountants and other
experts selected by such Managing Agent. Each Managing Agent shall in all cases
be fully justified in failing or refusing to take any action under this
Agreement or any other document furnished in connection herewith unless it shall
first receive such advice or concurrence of the Committed Lenders in its related
Lender Group as it deems appropriate or it shall first be indemnified to its
satisfaction by the Committed Lenders in its related Lender Group, provided that
unless and until such Managing Agent shall have received such advice, the
Managing Agent may take or refrain from taking any action, as the Managing Agent
shall deem advisable and in the best interests of the Lenders in its Lender
Group. Each Managing Agent shall in all cases be fully protected in acting, or
in refraining from acting, in accordance with a request of the Committed Lenders
in such Managing Agent’s Lender Group and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders in such
Managing Agent’s Lender Group.

105



--------------------------------------------------------------------------------





     Section 10.5 Non-Reliance on Administrative Agent, Managing Agents and
Other Lenders.

     Each Secured Party expressly acknowledges that neither the Administrative
Agent, any other Secured Party nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or any other
Secured Party hereafter taken, including, without limitation, any review of the
affairs of the Borrower, shall be deemed to constitute any representation or
warranty by the Administrative Agent or any other Secured Party. Each Secured
Party represents and warrants to the Administrative Agent and to each other
Secured Party that it has and will, independently and without reliance upon the
Administrative Agent or any other Secured Party and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Borrower and made its own decision
to enter into this Agreement

     Section 10.6 Reimbursement and Indemnification.

     The Committed Lenders agree to reimburse and indemnify the Administrative
Agent, and the Committed Lenders in each Lender Group agree to reimburse the
Managing Agent for such Lender Group, and their respective officers, directors,
employees, representatives and agents ratably according to their Commitments, as
applicable, to the extent not paid or reimbursed by the Borrower (i) for any
amounts for which the Administrative Agent, acting in its capacity as
Administrative Agent, or any Managing Agent, acting in its capacity as a
Managing Agent, is entitled to reimbursement by the Borrower hereunder and (ii)
for any other expenses incurred by the Administrative Agent, in its capacity as
Administrative Agent, or any Managing Agent, acting in its capacity as a
Managing Agent, and acting on behalf of the related Lenders, in connection with
the administration and enforcement of this Agreement and the other Transaction
Documents.

     Section 10.7 Administrative Agent and Managing Agents in their Individual
Capacities.

     The Administrative Agent, each Managing Agent and each of their respective
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower or any Affiliate of the Borrower as though
the Administrative Agent or such Managing Agent, as the case may be, were not
the Administrative Agent or a Managing Agent, as the case may be, hereunder.
With respect to the acquisition of Advances pursuant to this Agreement, the
Administrative Agent, each Managing Agent and each of their respective
Affiliates shall have the same rights and powers under this Agreement as any
Lender and may exercise the same as though it were not the Administrative Agent
or a Managing Agent, as the case may be, and the terms “Committed Lender”
“Lender” “Committed Lenders” and “Lenders” shall include the Administrative
Agent or a Managing Agent, as the case may be, in its individual capacity.

106



--------------------------------------------------------------------------------





     Section 10.8 Successor Administrative Agent or Managing Agent.

     (a) The Administrative Agent may, upon five (5) days’ notice to the
Borrower and the Secured Parties, and the Administrative Agent will, upon the
direction of all of the Lenders resign as Administrative Agent. If the
Administrative Agent shall resign, then the Required Committed Lenders during
such five (5) day period shall appoint from among the Secured Parties a
successor agent. If for any reason no successor Administrative Agent is
appointed by the Required Committed Lenders during such five (5) day period,
then effective upon the expiration of such five (5) day period, the Secured
Parties shall perform all of the duties of the Administrative Agent hereunder
and the Borrower shall make all payments in respect of the Facility Obligations
or under the Fee Letter delivered by the Borrower to the Administrative Agent
and the Secured Parties directly to the applicable Managing Agents, on behalf of
the Lenders in the applicable Lender Group and for all purposes shall deal
directly with the Secured Parties. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of Article IX and
Article X shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.

     (b) Any Managing Agent may, upon five (5) days’ notice to the Borrower, the
Administrative Agent and the related Lenders, and any Managing Agent will, upon
the direction of all of the related Committed Lenders resign as a Managing
Agent. If a Managing Agent shall resign, then the related Committed Lenders
during such five (5) day period shall appoint from among the related Committed
Lenders a successor Managing Agent. If for any reason no successor Managing
Agent is appointed by such Committed Lenders during such five (5) day period,
then effective upon the expiration of such five (5) day period, such Committed
Lenders shall perform all of the duties of the related Managing Agent hereunder.
After any retiring Managing Agent’s resignation hereunder as a Managing Agent,
the provisions of Article IX and Article X shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was a Managing Agent under
this Agreement.

ARTICLE XI

ASSIGNMENTS; PARTICIPATIONS

     Section 11.1 Assignments and Participations.

     (a) Borrower and each Committed Lender hereby agree and consent to the
complete or partial assignment by each CP Lender of all or any portion of its
rights under, interest in, title to and obligations under this Agreement (i) to
its Liquidity Banks pursuant to a Liquidity Agreement, (ii) (A) to any other
issuer of commercial paper notes sponsored or administered by the Managing Agent
of such CP Lender’s Lender Group or (B) to any Lender or any Affiliate of a
Lender hereunder, or (iii) to any other Person; provided that, prior to the
occurrence of an Event of Default, such CP Lender may not make any such
assignment pursuant to this clause (iii), except in the event that the
circumstances described in Section 11.1(c) occur, without the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed). Upon
such assignment, such CP Lender shall be released from its obligations so
assigned. Further, Borrower and each Committed Lender hereby agree that any
assignee of any CP Lender of this Agreement or all or any of the outstanding
Advances of such CP Lender shall have all of the

107



--------------------------------------------------------------------------------





rights and benefits under this Agreement as if the term “CP Lender” explicitly
referred to such party, and no such assignment shall in any way impair the
rights and benefits of such CP Lender hereunder. None of the Borrower or the
Servicer shall have the right to assign its rights or obligations under this
Agreement.

     (b) Any Committed Lender may at any time and from time to time assign to
one or more Persons (“Purchasing Committed Lenders”) all or any part of its
rights and obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit C hereto (the “Assignment and
Acceptance”) executed by such Purchasing Committed Lender and such selling
Committed Lender. The consent of the CP Lender or CP Lenders in such Committed
Lender’s Lender Group shall be required prior to the effectiveness of any such
assignment. In addition, so long as no Event of Default or Default has occurred
and is continuing at such time, the consent of the Borrower (such consent not to
be unreasonably withheld or delayed) shall be required prior to the
effectiveness of any such assignment. Each assignee of a Committed Lender must
be an Eligible Assignee and must agree to deliver to the Administrative Agent,
promptly following any request therefor by the Managing Agent for its Lender
Group or the affected CP Lender or CP Lenders, an enforceability opinion in form
and substance satisfactory to such Managing Agent and such CP Lender or CP
Lenders. Upon delivery of the executed Assignment and Acceptance to the
Administrative Agent, such selling Committed Lender shall be released from its
obligations hereunder to the extent of such assignment. Thereafter the
Purchasing Committed Lender shall for all purposes be a Committed Lender party
to this Agreement and shall have all the rights and obligations of a Committed
Lender under this Agreement to the same extent as if it were an original party
hereto and no further consent or action by Borrower, the Lenders or the
Administrative Agent shall be required.

     (c) Each of the Committed Lenders agrees that in the event that it shall
cease to have the Required Ratings (an “Affected Committed Lender”), such
Affected Committed Lender shall be obliged, at the request of the CP Lenders in
such Committed Lender’s Lender Group or the applicable Managing Agent, to assign
all of its rights and obligations hereunder to (x) another Committed Lender or
(y) another funding entity nominated by such Managing Agent and acceptable to
such affected CP Lenders, and willing to participate in this Agreement through
the Termination Date in the place of such Affected Committed Lender; provided
that the Affected Committed Lender receives payment in full, pursuant to an
Assignment Agreement, of an amount equal to such Committed Lender’s Pro Rata
Share of the outstanding Advances and Interest owing to the Committed Lenders
and all accrued but unpaid fees and other costs and expenses payable in respect
of its Pro Rata Share of the outstanding Advances of the Committed Lenders.

     (d) By executing and delivering an Assignment and Acceptance, the
Purchasing Committed Lender thereunder and the selling Committed Lender
thereunder confirm to and agree with each other and the other parties hereto as
follows: (i) other than as provided in such Assignment and Acceptance, such
selling Committed Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; (ii) such selling
Committed Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the related

108



--------------------------------------------------------------------------------





CP Lender or the performance or observance by such CP Lender of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such Purchasing Committed Lender confirms that it has
received a copy of this Agreement, together with copies of such financial
statements and other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into such Assignment and
Acceptance; (iv) such Purchasing Committed Lender will, independently and
without reliance upon the Administrative Agent or any Managing Agent, the
selling Committed Lender or any other Committed Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (v) such Purchasing Committed Lender and such selling Committed
Lender confirm that such Purchasing Committed Lender is an Eligible Assignee;
(vi) such Purchasing Committed Lender appoints and authorizes each of the
Administrative Agent and the applicable Managing Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to such agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such Purchasing Committed Lender agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of this Agreement are required to be performed by it as a Committed
Lender.

     (e) The Administrative Agent shall maintain at its address referred to
herein a copy of each Assignment and Acceptance delivered to and accepted by it
and a register for the recordation of the names and addresses of the Committed
Lenders and the Commitment of, and principal amount of, each Advance owned by
each Committed Lender from time to time (the “Register”). The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Lenders, the Borrower and the Managing Agents may treat each
Person whose name is recorded in the Register as a Committed Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Lenders, any Managing Agent or the Borrower at any reasonable
time and from time to time upon reasonable prior notice.

     (f) Subject to the provisions of this Section 11.1, upon their receipt of
an Assignment and Acceptance executed by an selling Committed Lender and an
Purchasing Committed Lender, the Administrative Agent shall, if such Assignment
and Acceptance has been completed and is in substantially the form of Exhibit C
hereto, accept such Assignment and Acceptance, and the Administrative Agent
shall then (i) record the information contained therein in the Register and (ii)
give prompt notice thereof to each Managing Agent.

     (g) Any Committed Lender may, in the ordinary course of its business at any
time sell to one or more Persons (each a “Participant”) participating interests
in its Pro-Rata Share of the Advances of the Committed Lenders or any other
interest of such Committed Lender hereunder. Notwithstanding any such sale by a
Committed Lender of a participating interest to a Participant, such Committed
Lender’s rights and obligations under this Agreement shall remain unchanged,
such Committed Lender shall remain solely responsible for the performance of its
obligations hereunder, and the Borrower, the CP Lenders, the Managing Agents and
the Administrative Agent shall continue to deal solely and directly with such
Committed Lender in connection with such Committed Lender’s rights and
obligations under this Agreement. Each Committed Lender agrees that any
agreement between such Committed Lender and any such Participant in respect of
such participating interest shall not restrict such Committed Lender’s right to
agree to any amendment, supplement, waiver or modification to this Agreement,
except

109



--------------------------------------------------------------------------------





for any amendment, supplement, waiver or modification set forth in Section 12.1
of this Agreement.

     (h) Each Committed Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
11.1, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower, the Servicer or the
Originator furnished to such Committed Lender by or on behalf of the Borrower,
the Servicer or the Originator.

     (i) Nothing herein shall prohibit any Committed Lender from pledging or
assigning as collateral any of its rights under this Agreement to any Federal
Reserve Bank in accordance with Applicable Law and any such pledge or collateral
assignment may be made without compliance with Section 11.1(a) or Section
11.1(b).

     (j) In the event any Committed Lender causes increased costs, expenses or
taxes to be incurred by the Administrative Agent, Managing Agents or the related
CP Lender in connection with the assignment or participation of such Committed
Lender’s rights and obligations under this Agreement to an Eligible Assignee
then such Committed Lender agrees that it will make reasonable efforts to assign
such increased costs, expenses or taxes to such Eligible Assignee in accordance
with the provisions of this Agreement.

     Section 11.2 Additional Lender Groups.

     Upon the Borrower’s request, with the consent of the Administrative Agent,
an additional Lender Group may be added to this Agreement at any time by the
execution and delivery of a Joinder Agreement by the members of such proposed
additional Lender Group, the Borrower, the Servicer and the Administrative
Agent, which execution and delivery shall not be unreasonably refused by such
parties. Upon the effective date of such Joinder Agreement, (i) each Person
specified therein as a “CP Lender” shall become a party hereto as a CP Lender,
entitled to the rights and subject to the obligations of a CP Lender hereunder,
(ii) each Person specified therein as a “Committed Lender” shall become a party
hereto as a Committed Lender, entitled to the rights and subject to the
obligations of a Committed Lender hereunder, (iii) each Person specified therein
as a “Managing Agent” shall become a party hereto as a Managing Agent, entitled
to the rights and subject to the obligations of a Managing Agent hereunder and
(iv) the Facility Amount shall be increased by an amount equal to the aggregate
Commitments of the Committed Lenders party to such Joinder Agreement. On or
prior to the effective date of such Joinder Agreement, the Borrower, the
Servicer and the new Managing Agent shall enter into a fee letter for purposes
of setting forth the fees payable to the members of such Lender Group in
connection with this Agreement, which fee letter shall be considered the “Fee
Letter” for all purposes of this Agreement. The Administrative Agent shall give
each Lender prompt notice of the addition of any Lender Group.

110



--------------------------------------------------------------------------------





ARTICLE XII

MISCELLANEOUS

     Section 12.1 Amendments and Waivers.

     Except as provided in this Section 12.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower, the Administrative Agent, the Managing Agents
and the Required Committed Lenders; provided, however, that (i) without the
consent of the Committed Lenders in any Lender Group (other than the Lender
Group to which such Committed Lenders are being added), the Administrative Agent
and the applicable Managing Agent may, with the consent of Borrower, amend this
Agreement solely to add additional Persons as Committed Lenders hereunder, (ii)
any amendment of this Agreement that is solely for the purpose of increasing the
Commitment of a specific Committed Lender may be effected with the written
consent of the Borrower, the Administrative Agent and the affected Committed
Lender, (iii) any amendment waiver or other modification, the effect of which is
to create a commitment by any CP Lender to fund Advances hereunder, shall not be
effective without the consent of such CP Lender, and (iv) the consent of each
affected Lender shall be required to: (A) extend the Commitment Termination Date
or the date of any payment or deposit of Collections by the Borrower or the
Servicer, (B) reduce the amount (other than by reason of the repayment thereof)
or extend the time of payment of Advances Outstanding or reduce the rate or
extend the time of payment of Interest (or any component thereof) or increase
the Group Advance Limit of the related Lender Group, (C) reduce any fee payable
to the Administrative Agent or any Managing Agent for the benefit of the
Lenders, (D) amend, modify or waive any provision of the definition of Required
Committed Lenders or Sections 2.10, 11.1(a), 12.1, 12.9, or 12.10, (E) consent
to or permit the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement, (F) amend or waive any Amortization Event or
Event of Default, (G) change the definition of “Borrowing Base,” “Collateral
Debt Obligation” or “Settlement Date,” or (H) amend or modify any defined term
(or any defined term used directly or indirectly in such defined term) used in
clauses (A) through (G) above in a manner that would circumvent the intention of
the restrictions set forth in such clauses. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

     No amendment, waiver or other modification (i) affecting the rights or
obligations of any Hedge Counterparty (ii) having a material affect on the
rights or obligations of the Trustee or the Backup Servicer (including any
duties of the Servicer that the Backup Servicer would have to assume as
Successor Servicer) or (iii) amending or modifying the obligations of the
Performance Guarantor under Section 12.14 shall be effective against such Person
without the written agreement of such Person. The Borrower or the Servicer on
its behalf will deliver a copy of all waivers and amendments to the Trustee, the
Backup Servicer and the Performance Guarantor.

     Section 12.2 Notices, Etc.

     All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including telex communication and
communication by facsimile copy) and mailed, telexed, transmitted or hand
delivered, as to each party hereto, at its address

111



--------------------------------------------------------------------------------





set forth under its name on the signature pages hereof or specified in such
party’s Assignment and Acceptance or Joinder Agreement or at such other address
as shall be designated by such party in a written notice to the other parties
hereto. All such notices and communications shall be effective, upon receipt, or
in the case of (a) notice by mail, five (5) days after being deposited in the
United States mail, first class postage prepaid, (b) notice by telex, when
telexed against receipt of answer back, or (c) notice by facsimile copy, when
verbal communication of receipt is obtained, except that notices and
communications pursuant to this Article XII shall not be effective until
received with respect to any notice sent by mail or telex.

     Section 12.3 No Waiver, Rights and Remedies.

     No failure on the part of the Administrative Agent or any Secured Party or
any assignee of any Secured Party to exercise, and no delay in exercising, any
right or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right or remedy hereunder preclude any other
or further exercise thereof or the exercise of any other right. The rights and
remedies herein provided are cumulative and not exclusive of any rights and
remedies provided by law.

     Section 12.4 Binding Effect.

     This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Administrative Agent, the Secured Parties and their respective
successors and permitted assigns and, in addition, the provisions of Section 2.7
shall inure to the benefit of each Hedge Counterparty, whether or not that Hedge
Counterparty is a Secured Party, and the provisions relating to the Backup
Servicer, including Sections 2.7, 7.4, 9.1 and 9.2 shall inure to the benefit of
the Backup Servicer.

     Section 12.5 Term of this Agreement.

     This Agreement, including, without limitation, the Borrower’s obligation to
observe its covenants set forth in Article V and the Servicer’s obligation to
observe its covenants set forth in Article VII, shall remain in full force and
effect until the Collection Date; provided, however, that the rights and
remedies with respect to any breach of any representation and warranty made or
deemed made by the Borrower pursuant to Articles III and IV and the
indemnification and payment provisions of Article IX and Article X and the
provisions of Section 12.9 and Section 12.10 shall be continuing and shall
survive any termination of this Agreement.

     Section 12.6 GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO
VENUE.

     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK. EACH OF THE SECURED PARTIES, THE BORROWER AND THE
ADMINISTRATIVE AGENT HEREBY AGREES TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL COURT LOCATED WITHIN THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO
AND EACH SECURED PARTY HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND

112



--------------------------------------------------------------------------------





CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.

     Section 12.7 WAIVER OF JURY TRIAL.

     TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE SECURED PARTIES, THE
BORROWER AND THE ADMINISTRATIVE AGENT WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. INSTEAD, ANY SUCH DISPUTE
RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

     Section 12.8 Costs, Expenses and Taxes.

     (a) In addition to the rights of indemnification granted to the
Administrative Agent, the Managing Agents, the other Secured Parties and its or
their Affiliates and officers, directors, employees and agents thereof under
Article IX hereof, the Borrower agrees to pay on demand all reasonable costs and
expenses of the Administrative Agent, the Managing Agents and the other Secured
Parties incurred in connection with the preparation, execution, delivery,
administration (including periodic auditing), amendment or modification of, or
any waiver or consent issued in connection with, this Agreement and the other
documents to be delivered hereunder or in connection herewith, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent, the Managing Agents and the other Secured Parties
with respect thereto and with respect to advising the Administrative Agent, the
Managing Agents and the other Secured Parties as to their respective rights and
remedies under this Agreement and the other documents to be delivered hereunder
or in connection herewith, and all costs and expenses, if any (including
reasonable counsel fees and expenses), incurred by the Administrative Agent, the
Managing Agents or the other Secured Parties in connection with the enforcement
of this Agreement and the other documents to be delivered hereunder or in
connection herewith (including any Hedge Agreement).

     (b) The Borrower shall pay on demand any and all stamp, sales, excise and
other taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement, the other documents
to be delivered hereunder or any agreement or other document providing liquidity
support, credit enhancement or other similar Support to the Lender in connection
with this Agreement or the funding or maintenance of Advances hereunder.

     (c) The Borrower shall pay on demand all other costs, expenses and taxes
(excluding income taxes) (“Other Costs”), including, without limitation, all
reasonable costs and expenses incurred by the Administrative Agent or any
Managing Agent in connection with periodic audits of the Borrower’s or the
Servicer’s books and records, which are incurred as a result of the execution of
this Agreement.

113



--------------------------------------------------------------------------------





     Section 12.9 No Proceedings.

     Each party hereto (other than the applicable CP Lender) hereby covenants
and agrees that on behalf of itself and each of its affiliates, that prior to
the date which is one year and one (1) day after the payment in full of all
indebtedness for borrowed money of a CP Lender, such party will not institute
against, or join any other Person in instituting against, such CP Lender any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States. The provisions of this Section 12.9 shall survive the
termination of this Agreement.

     Each of the parties hereto (other than the Administrative Agent) hereby
agrees that it will not institute against, or join any other Person in
instituting against the Borrower any Insolvency Proceeding so long as there
shall not have elapsed one (1) year and one (1) day since the Collection Date.

     Section 12.10 Recourse Against Certain Parties.

     (a) No recourse under or with respect to any obligation, covenant or
agreement (including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent, any Secured Party as contained in this
Agreement or any other agreement, instrument or document entered into by it
pursuant hereto or in connection herewith shall be had against any Person or any
manager or administrator of such Person or any incorporator, affiliate,
stockholder, officer, employee or director of such Person or of the Borrower or
of any such manager or administrator, as such, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise.

     (b) Each of parties hereto hereby acknowledges and agrees that any other
transactions with a CP Lender hereunder shall be without recourse of any kind to
such CP Lender. A CP Lender shall have no obligation to pay any amounts owing
hereunder in excess of any amount available to such CP Lender after paying or
making provision for the payment of any commercial paper notes of such CP
Lender. In addition, each party hereto agrees that a CP Lender shall have no
obligation to pay any other party, any amounts constituting fees, a
reimbursement for expenses or indemnities (collectively, “Expense Claims”), and
such Expense Claims shall not constitute a claim against such CP Lender (as
defined in Section 101 of Title 11 of the United States Bankruptcy Code), unless
or until such CP Lender has received amounts sufficient to pay such Expense
Claims and such amounts are not required to pay the commercial paper of such CP
Lender.

     (c) The provisions of this Section 12.10 shall survive the termination of
this Agreement.

     Section 12.11 Protection of Security Interest; Appointment of
Administrative Agent as Attorney-in-Fact.

     (a) The Borrower shall, or shall cause the Servicer to, cause this
Agreement, all amendments hereto and/or all financing statements and
continuation statements and any other necessary documents covering the right,
title and interest of the Trustee, for the benefit of the Secured Parties, and
of the Secured Parties to the Collateral to be promptly recorded, registered

114



--------------------------------------------------------------------------------





and filed, and at all time to be kept recorded, registered and filed, all in
such manner and in such places as may be required by law fully to preserve and
protect the right, title and interest of the Trustee, for the benefit of the
Secured Parties hereunder to all property comprising the Collateral. The
Borrower shall deliver or, shall cause the Servicer to deliver, to the Trustee
and the Administrative Agent file-stamped copies of, or filing receipts for, any
document recorded, registered or filed as provided above, as soon as available
following such recording, registration or filing. The Borrower and the Servicer
shall cooperate fully in connection with the obligations set forth above and
will execute any and all documents reasonably required to fulfill the intent of
this Section 12.11.

     (b) The Borrower agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may reasonably be necessary or desirable, or that the Trustee or
the Administrative Agent may reasonably request, to perfect, protect or more
fully evidence the security interest granted to the Trustee, for the benefit of
the Secured Parties, in the Collateral, or to enable the Trustee, the
Administrative Agent or the Secured Parties to exercise and enforce their rights
and remedies hereunder.

     (c) If the Borrower or the Servicer fails to perform any of its obligations
hereunder after five (5) Business Days’ notice from the Trustee or the
Administrative Agent, the Administrative Agent or any Lender may (but shall not
be required to) perform, or cause performance of, such obligation; and the
Administrative Agent’s or such Lender’s reasonable costs and expenses incurred
in connection therewith shall be payable by the Borrower (if the Servicer that
fails to so perform is the Borrower or an Affiliate thereof) as provided in
Article IX, as applicable. The Borrower irrevocably authorizes the
Administrative Agent and appoints the Administrative Agent as its
attorney-in-fact to act on behalf of the Borrower, (i) to authorize on behalf of
the Borrower as debtor and to file financing statements necessary or desirable
in the Trustee’s or the Administrative Agent’s discretion to perfect and to
maintain the perfection and priority of the interest of the Secured Parties in
the Collateral and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Collateral as a
financing statement in such offices as the Trustee or the Administrative Agent
in its discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Lenders in the Collateral. This
appointment is coupled with an interest and is irrevocable.

     (d) Without limiting the generality of the foregoing, Borrower will, not
earlier than six (6) months and not later than three (3) months prior to the
fifth anniversary of the date of filing of the financing statement referred to
in Section 3.1 or any other financing statement filed pursuant to this Agreement
or in connection with any Advance hereunder, unless the Collection Date shall
have occurred:

>      (i) execute and deliver and file or cause to be filed an appropriate
> continuation statement with respect to such financing statement; and
> 
>      (ii) deliver or cause to be delivered to the Trustee and the
> Administrative Agent an opinion of the counsel for Borrower, in form and
> substance reasonably satisfactory to the Trustee and the Administrative Agent,
> confirming and updating the opinion delivered pursuant to Section 3.1 with
> respect to perfection and otherwise to the

115



--------------------------------------------------------------------------------





> effect that the Collateral hereunder continues to be subject to a perfected
> security interest in favor of the Trustee, for the benefit of the Secured
> Parties, subject to no other Liens of record except as provided herein or
> otherwise permitted hereunder, which opinion may contain usual and customary
> assumptions, limitations and exceptions.

     Section 12.12 Confidentiality.

     (a) Each of the Administrative Agent, the Managing Agents, the other
Secured Parties and the Borrower shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of the Agreement and the
other confidential proprietary information with respect to the other parties
hereto and their respective businesses obtained by it or them in connection with
the structuring, negotiating and execution of the transactions contemplated
herein, except that each such party and its officers and employees may (i)
disclose such information to its external accountants and attorneys and as
required by an Applicable Law, as required to be publicly filed with SEC, or as
required by an order of any judicial or administrative proceeding, (ii) disclose
the existence of this Agreement, but not the financial terms thereof and (iii)
disclose the Agreement and such information in any suit, action, proceeding or
investigation (whether in law or in equity or pursuant to arbitration) involving
and of the Collateral Debt Obligation Documents or any Hedging Agreement for the
purpose of defending itself, reducing itself, reducing its liability, or
protecting or exercising any of its claims, rights, remedies, or interests under
or in connection with any of the Collateral Debt Obligation Documents or any
Hedging Agreement.

     (b) Anything herein to the contrary notwithstanding, the Borrower hereby
consents to the disclosure of any nonpublic information with respect to it for
use in connection with the transactions contemplated herein and in the
Transaction Documents (i) to the Administrative Agent or the Secured Parties by
each other, (ii) by the Administrative Agent or the Secured Parties to any
prospective or actual Eligible Assignee or participant of any of them or (iii)
by the Administrative Agent or the Secured Parties to any Rating Agency,
commercial paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to a Secured Party and to any officers, directors, members,
employees, outside accountants and attorneys of any of the foregoing, provided
each such Person is informed of the confidential nature of such information and
agree to be bound hereby. In addition, the Secured Parties and the
Administrative Agent may disclose any such nonpublic information pursuant to any
law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings.

     (c) The Borrower and the Servicer each agrees that it shall not (and shall
not permit any of its Affiliates to) issue any news release or make any public
announcement pertaining to the transactions contemplated by this Agreement and
the Transaction Documents without the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld) unless
such news release or public announcement is required by law, in which case the
Borrower or the Servicer shall consult with the Administrative Agent and each
Managing Agent prior to the issuance of such news release or public
announcement. The Borrower and the Servicer each may, however, disclose the
general terms of the transactions contemplated by this Agreement and the
Transaction Documents to trade creditors, suppliers and other similarly-situated
Persons so long as such disclosure is not in the form of a news release or
public announcement.

116



--------------------------------------------------------------------------------





     Section 12.13 Execution in Counterparts; Severability; Integration.

     This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement contains the final and complete integration of all prior expressions
by the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings
other than the Fee Letter.

     Section 12.14 Performance Undertaking.

     (a) Performance Guaranty. GSC Investment, as guarantor (the “Performance
Guarantor”) hereby guarantees to the Administrative Agent on behalf of the
Lenders and the other Secured Parties, the full and punctual performance by the
Borrower of its obligation to make a repayment in respect of, or substitute an
eligible Collateral Debt Obligation for, each Ineligible Collateral Debt
Obligation pursuant to Section 2.4(c) (the “Repayment Obligation”). This
guaranty is an absolute, unconditional and continuing guaranty of the full and
punctual performance of the Repayment Obligation and is in no way conditioned
upon any requirement that the Administrative Agent or the Secured Parties first
attempt to collect any of the amounts owing to them in respect of the Repayment
Obligation from the Borrower or resort to any Collateral or other means of
obtaining payment therefor.

     (b) Performance Guarantor’s Further Agreements to Pay. The Performance
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to the Administrative Agent on behalf of the Secured Parties, forthwith
upon demand in funds immediately available to the Administrative Agent, all
reasonable costs and expenses (including court costs and reasonable legal
expenses) incurred or expended by the Administrative Agent, or any of the
Secured Parties in connection with the collection of all or a portion of any
losses, incurred as a result of the breach of the Repayment Obligation, together
with interest on amounts recoverable under this guaranty equal to the Base Rate.

     (c) Waivers by Performance Guarantor; Administrative Agent’s, Managing
Agents’ and Lenders’ Freedom to Act. The Performance Guarantor waives (i) notice
of acceptance of this guaranty, (ii) notice of any action taken or omitted by
the Administrative Agent, any Managing Agent or any Lender in reliance on this
guaranty, and any requirement that the Administrative Agent, the Managing Agents
and the Lenders be diligent or prompt in making demands under this guaranty or
asserting any other rights of the Administrative Agent, any Managing Agent or
any Lender under this guaranty. The Performance Guarantor also irrevocably
waives all defenses that at any time may be available in respect of these
obligations by virtue of any statute of limitations, valuation, stay, moratorium
law or other similar law now or thereafter in effect. Each of the Administrative
Agent, the Managing Agents and the Lenders shall be at liberty, without giving
notice to or obtaining the consent of the Performance Guarantor, to deal with
the Borrower, in such manner as the Administrative Agent, any

117



--------------------------------------------------------------------------------





Managing Agent or any Lender in its reasonable discretion deems fit under the
terms of this Agreement, and to this end the Performance Guarantor agrees that
the validity and enforceability of this guaranty shall not be impaired or
affected by any of the following: (A) any extension, increase, modification or
renewal of, or indulgence with respect to, or substitutions for, the Repayment
Obligation or any part thereof or any agreement relating thereto at any time;
(B) any failure or omission to enforce any right, power or remedy with respect
to the Repayment Obligation or any part thereof or any agreement relating
thereto, or any collateral securing the Repayment Obligation or any part
thereof; (C) any waiver of any right, power or remedy or of any default with
respect to the Repayment Obligation or any part thereof or any agreement
relating thereto; (D) any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any other
obligation of any person or entity with respect to the Repayment Obligation or
any part thereof, it being understood that any portion of the Repayment
Obligation which is released, surrendered, compromised, settled, waived,
subordinated or otherwise modified by the Administrative Agent pursuant to the
terms of the applicable Transaction Document shall no longer be a Repayment
Obligation hereunder to the extent of such modification; (E) the enforceability
or validity of the Repayment Obligation or any part thereof or the genuineness,
enforceability or validity of any agreement relating thereto or with respect to
the Repayment Obligation or any part thereof; (F) the existence of any claim,
setoff or other rights which the Performance Guarantor may have at any time
against the Borrower in connection herewith or any unrelated transaction; (G)
any assignment or transfer of the benefits of the Repayment Obligation or any
part thereof permitted under the Credit Agreement; or (H) any failure on the
part of the Borrower to perform or comply with any term of the Credit Agreement
or other Transaction Document, all whether or not the Performance Guarantor
shall have had notice or knowledge of any act or omission referred to in the
foregoing clauses (A) through (H) of this clause (c).

     (d) Unenforceability of Obligations Against Borrower. Notwithstanding (a)
any change of ownership of the Borrower or the insolvency, bankruptcy or any
other change in the legal status of the Borrower; (b) the change in or the
imposition of any law, decree, regulation or other governmental act; (c) the
failure of the Borrower or the Performance Guarantor to maintain in full force,
validity or effect or to obtain or renew when required all governmental and
other approvals, licenses or consents required in connection with the Repayment
Obligation or this guaranty, or to take any other action required in connection
with the performance of all obligations pursuant to the Repayment Obligation or
this guaranty; or (d) if any of the moneys payable in respect of the Repayment
Obligation have become irrecoverable from the Borrower for any other reason
other than final payment in full of the Repayment Obligation which constitute
payment obligations, in accordance with their terms, this guaranty shall
nevertheless be binding on the Performance Guarantor.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

118



--------------------------------------------------------------------------------





     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

BORROWER: GSC INVESTMENT FUNDING LLC               By: /s/ Thomas V. Inglesby  
   

--------------------------------------------------------------------------------

      Name: Thomas V. Inglesby       Title: President                        

GSC INVESTMENT FUNDING LLC
12 East 49th Street
Suite 3200
New York, NY 10022
Attention: President
Facsimile No.:
Confirmation No.: 212-884-6200

with copies to:

GSCP (NJ), L.P.
300 Campus Drive
Suite 110
Florham Park, NJ 07932-1039
Attention: Chief Financial Officer and General
Counsel
Facsimile No.: 973-593-5454
Confirmation No.: 973-437-1000

              SERVICER: GSCP (NJ), L.P.      

By: GSCP (NJ), Inc., its general partner

              By: /s/ David L. Goret      

--------------------------------------------------------------------------------

      Name: David L. Goret       Title: Senior Managing Director and
General Counsel               GSCP (NJ), L.P.
300 Campus Drive
Suite 110
Florham Park, NJ 07932-1039
Attention: Chief Financial Officer and General
Counsel
Facsimile No.: 973-593-5454
Confirmation No.: 973-437-1000          

S-1



--------------------------------------------------------------------------------





 

PERFORMANCE GUARANTOR:

GSC INVESTMENT CORP.

              By: /s/ Thomas V. Inglesby      

--------------------------------------------------------------------------------

      Name: Thomas V. Inglesby       Title: Chief Executive Officer            
  GSC INVESTMENT CORP.
12 East 49th Street
Suite 3200
New York, NY 10022
Attention: General Counsel
Facsimile No.:
Confirmation No.:          

 

S-2



--------------------------------------------------------------------------------





 

COMMITTED LENDER:

DEUTSCHE BANK AG, NEW YORK BRANCH

              By: /s/ Daniel Pietrzak      

--------------------------------------------------------------------------------

      Name: Daniel Pietrzak       Title: Director               By: /s/ Peter
Kim      

--------------------------------------------------------------------------------

      Name: Peter Kim       Title: Vice President               Commitment: 100%
of the Facility Amount

60 Wall Street
18th Floor
New York, New York 10005
Attention: Tina Gu
Phone: (212) 250-0357
Facsimile: (212) 797-5150          

 

S-3



--------------------------------------------------------------------------------





 

CP LENDER:

GEMINI SECURITIZATION CORP., LLC

              By: /s/ R. Douglas Donaldson      

--------------------------------------------------------------------------------

      Name: R. Douglas Donaldson       Title: Treasurer              

GEMINI SECURITIZATION CORP., LLC
c/o J.H. Management Corporation

One International Place
Boston, Massachusetts 02110
Attention: Doug Donaldson
Phone: (617) 951-7690
Facsimile: (617) 951-7050

with copies to:

DEUTSCHE BANK AG, NEW YORK BRANCH
60 Wall Street
18th Floor
New York, New York 10005
Attention: Tina Gu
Phone: (212) 250-0357
Facsimile: (212) 797-5150

         

S-4



--------------------------------------------------------------------------------





 

MANAGING AGENT for the Gemini
Lender Group:

DEUTSCHE BANK AG, NEW YORK BRANCH

              By: /s/ Daniel Pietrzak      

--------------------------------------------------------------------------------

      Name: Daniel Pietrzak       Title: Director               By: /s/ Peter
Kim      

--------------------------------------------------------------------------------

      Name: Peter Kim       Title: Vice President               60 Wall Street
18th Floor
New York, New York 10005
Attention: Tina Gu
Phone: (212) 250-0357
Facsimile: (212) 797-5150          

ADMINISTRATIVE AGENT

DEUTSCHE BANK AG, NEW YORK BRANCH

              By: /s/ Daniel Pietrzak      

--------------------------------------------------------------------------------

      Name: Daniel Pietrzak       Title: Director               By: /s/ Peter
Kim      

--------------------------------------------------------------------------------

      Name: Peter Kim       Title: Vice President               60 Wall Street
18th Floor
New York, New York 10005
Attention: Tina Gu
Phone: (212) 250-0357
Facsimile: (212) 797-5150

 

S-5



--------------------------------------------------------------------------------





 

TRUSTEE and BACKUP SERVICER:

U.S. BANK NATIONAL ASSOCIATION

              By: /s/ Brand Hosford      

--------------------------------------------------------------------------------

      Name: Brand Hosford       Title: Vice President               By: /s/
Brand Hosford      

--------------------------------------------------------------------------------

      Name: Brand Hosford       Title: Vice President              

214 N. Tryon Street, 26th Floor
Charlotte, NC 28202

Attention: CDO Trust Services – GSC Investment
Funding LLC
Phone: (704) 335-4600
Facsimile: (704) 335-4678

         

 

S-6



--------------------------------------------------------------------------------

